Exhibit 10.1

EXECUTION VERSION

 

 

 

$700,000,000

CREDIT AGREEMENT

dated as of March 17, 2015,

among

SURGICAL CARE AFFILIATES, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

SUNTRUST BANK,

as Syndication Agent,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC., BARCLAYS

BANK PLC, SUNTRUST ROBINSON HUMPHREY, INC., MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED and MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners and Joint Lead Arrangers,

BMO CAPITAL MARKETS CORP. and TPG CAPITAL BD, LLC

as Co-Managers,

and

BARCLAYS BANK PLC,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions and Accounting Terms

     1   

SECTION 1.01. Defined Terms.

     1   

SECTION 1.02. Other Interpretive Provisions.

     64   

SECTION 1.03. Accounting Terms.

     64   

SECTION 1.04. Rounding.

     64   

SECTION 1.05. References to Agreements, Laws, Etc.

     65   

SECTION 1.06. Times of Day.

     65   

SECTION 1.07. Timing of Payment or Performance.

     65   

SECTION 1.08. Guaranties of Hedging Obligations.

     65   

ARTICLE II The Commitments and Credit Extensions

     65   

SECTION 2.01. The Loans.

     65   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

     66   

SECTION 2.03. Letters of Credit.

     68   

SECTION 2.04. Swing Line Loans.

     78   

SECTION 2.05. Prepayments.

     82   

SECTION 2.06. Termination or Reduction of Commitments.

     87   

SECTION 2.07. Repayment of Loans.

     88   

SECTION 2.08. Interest.

     88   

SECTION 2.09. Fees.

     89   

SECTION 2.10. Computation of Interest and Fees.

     89   

SECTION 2.11. Evidence of Indebtedness.

     90   

SECTION 2.12. Payments Generally.

     90   

SECTION 2.13. Sharing of Payments.

     92   

SECTION 2.14. Incremental Credit Extensions.

     93   

SECTION 2.15. Refinancing Amendments.

     96   

SECTION 2.16. Extensions of Loans.

     98   

SECTION 2.17. Defaulting Lenders.

     103   

ARTICLE III Taxes, Increased Costs Protection and Illegality

     105   

SECTION 3.01. Taxes.

     105   

SECTION 3.02. Illegality.

     109   

SECTION 3.03. Inability to Determine Rates.

     110   

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Loans.

     110   

SECTION 3.05. Funding Losses.

     112   

SECTION 3.06. Matters Applicable to All Requests for Compensation.

     113   

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

     113   

SECTION 3.08. Survival.

     115   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE IV Conditions Precedent to Credit Extensions

     115   

SECTION 4.01. Conditions to Initial Credit Extension.

     115   

SECTION 4.02. Conditions to All Credit Extensions.

     117   

ARTICLE V Representations and Warranties

     118   

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.

     118   

SECTION 5.02. Authorization; No Contravention.

     118   

SECTION 5.03. Governmental Authorization.

     118   

SECTION 5.04. Binding Effect.

     119   

SECTION 5.05. Financial Statements; No Material Adverse Effect.

     119   

SECTION 5.06. Litigation.

     119   

SECTION 5.07. Labor Matters.

     120   

SECTION 5.08. Ownership of Property; Liens.

     120   

SECTION 5.09. Environmental Matters.

     120   

SECTION 5.10. Taxes.

     120   

SECTION 5.11. ERISA Compliance.

     121   

SECTION 5.12. Subsidiaries.

     121   

SECTION 5.13. Margin Regulations; Investment Company Act.

     121   

SECTION 5.14. Disclosure.

     122   

SECTION 5.15. Intellectual Property; Licenses, Etc.

     122   

SECTION 5.16. Solvency.

     122   

SECTION 5.17. Subordination of Junior Financing.

     122   

SECTION 5.18. USA PATRIOT Act and OFAC.

     122   

ARTICLE VI Affirmative Covenants

     123   

SECTION 6.01. Financial Statements.

     123   

SECTION 6.02. Certificates; Other Information.

     125   

SECTION 6.03. Notices.

     126   

SECTION 6.04. Payment of Obligations.

     127   

SECTION 6.05. Preservation of Existence, Etc.

     127   

SECTION 6.06. Maintenance of Properties.

     127   

SECTION 6.07. Maintenance of Insurance.

     127   

SECTION 6.08. Compliance with Laws.

     128   

SECTION 6.09. Books and Records.

     128   

SECTION 6.10. Inspection Rights.

     128   

SECTION 6.11. Covenant to Guarantee Obligations and Give Security.

     129   

SECTION 6.12. Compliance with Environmental Laws.

     131   

SECTION 6.13. Further Assurances and Post-Closing Conditions.

     131   

SECTION 6.14. Designation of Subsidiaries.

     132   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE VII Negative Covenants

     133   

SECTION 7.01. Liens.

     133   

SECTION 7.02. Investments.

     137   

SECTION 7.03. Indebtedness.

     142   

SECTION 7.04. Fundamental Changes.

     147   

SECTION 7.05. Dispositions.

     149   

SECTION 7.06. Restricted Payments.

     151   

SECTION 7.07. Change in Nature of Business.

     154   

SECTION 7.08. Transactions with Affiliates.

     154   

SECTION 7.09. Burdensome Agreements.

     157   

SECTION 7.10. Use of Proceeds.

     158   

SECTION 7.11. Accounting Changes.

     159   

SECTION 7.12. Prepayments, Etc. of Indebtedness.

     159   

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries.

     160   

SECTION 7.14. Intentionally Omitted.

     160   

SECTION 7.15. Total Leverage Ratio.

     160   

ARTICLE VIII Events of Default and Remedies

     161   

SECTION 8.01. Events of Default.

     161   

SECTION 8.02. Remedies Upon Event of Default.

     164   

SECTION 8.03. Application of Funds.

     165   

ARTICLE IX Administrative Agent and Other Agents

     166   

SECTION 9.01. Appointment and Authorization of Agents.

     166   

SECTION 9.02. Delegation of Duties.

     168   

SECTION 9.03. Liability of Agents.

     168   

SECTION 9.04. Reliance by Agents.

     169   

SECTION 9.05. Notice of Default.

     169   

SECTION 9.06. Credit Decision; Disclosure of Information by Agents.

     170   

SECTION 9.07. Indemnification of Agents.

     170   

SECTION 9.08. Agents in their Individual Capacities.

     171   

SECTION 9.09. Successor Agents.

     171   

SECTION 9.10. Administrative Agent May File Proofs of Claim.

     173   

SECTION 9.11. Collateral and Guaranty Matters.

     173   

SECTION 9.12. Other Agents; Arrangers and Managers.

     174   

SECTION 9.13. Appointment of Supplemental Administrative Agents.

     175   

ARTICLE X Miscellaneous

     176   

SECTION 10.01. Amendments, Etc.

     176   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

     179   

SECTION 10.03. No Waiver; Cumulative Remedies.

     180   

SECTION 10.04. Attorney Costs and Expenses.

     181   

SECTION 10.05. Indemnification by the Borrower.

     181   

SECTION 10.06. Payments Set Aside.

     182   

SECTION 10.07. Successors and Assigns.

     183   

SECTION 10.08. Confidentiality.

     191   

SECTION 10.09. Setoff.

     193   

SECTION 10.10. Interest Rate Limitation.

     193   

SECTION 10.11. Counterparts.

     194   

SECTION 10.12. Integration.

     194   

SECTION 10.13. Survival of Representations and Warranties.

     194   

SECTION 10.14. Severability.

     194   

SECTION 10.15. Governing Law; Jurisdiction; Consent to Service of Process.

     194   

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.

     195   

SECTION 10.17. Binding Effect.

     195   

SECTION 10.18. [RESERVED]

     196   

SECTION 10.19. Lender Action.

     196   

SECTION 10.20. USA PATRIOT Act.

     196   

SECTION 10.21. No Fiduciary Relationship.

     196   

SCHEDULES

1.01A    Certain Security Interests and Guarantees 1.01B    Unrestricted
Subsidiaries 1.01C    Certain Excluded Subsidiaries 2.01    Term Commitment and
Revolving Credit Commitment 2.03    Existing Letters of Credit 5.12   
Subsidiaries 7.01(b)    Existing Liens 7.02(g)    Existing Investments 7.03(b)
   Existing Indebtedness 7.08    Transactions with Affiliates 7.09    Existing
Restrictions 10.02   

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of       A    Committed Loan Notice    198 B    Swing Line Loan Notice   
201 C-1    Term Note    203

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page C-2    Revolving Credit Note    207 D    Compliance Certificate
   211 E-1    Assignment and Assumption    215 E-2    Affiliated Lender
Assignment and Assumption    222 F    Guaranty    229 G    Security Agreement   
230 H-1    Form of Legal Opinion of Hodgson Russ LLP    231 H-2    Form of Legal
Opinion of Maynard, Cooper & Gale, P.C.    232 I    Form of Perfection
Certificate    233 J-1    Tax Certificates    234 J-2    Tax Certificates    235
J-3    Tax Certificates    236 J-4    Tax Certificates    237

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of March 17, 2015, among
SURGICAL CARE AFFILIATES, INC., a Delaware corporation (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), J.P. MORGAN SECURITIES LLC, GOLDMAN
SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC., BARCLAYS BANK PLC, SUNTRUST
ROBINSON HUMPHREY, INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
MORGAN STANLEY SENIOR FUNDING, INC., as Joint Bookrunners and Joint Lead
Arrangers, BMO CAPITAL MARKETS CORP. and TPG CAPITAL BD, LLC, as Co-Managers,
SUNTRUST BANK, as syndication agent, and BARCLAYS BANK PLC, as documentation
agents.

PRELIMINARY STATEMENTS

The Borrower desires that the Lenders extend certain credit facilities to the
Borrower to provide funds necessary to (i) repay certain Indebtedness existing
on the Closing Date, (ii) provide working capital and fund other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of Capital Expenditures, Permitted Acquisitions and other Investments permitted
by this Agreement and (iii) pay certain fees and expenses in connection with the
transactions contemplated hereby.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA-NCI of such Acquired Entity or Business or Converted
Restricted Subsidiary (determined using such definitions as if references to the
Borrower and the Restricted Subsidiaries therein were to such Acquired Entity or
Business and its Subsidiaries or such Converted Restricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary.

 

1



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA-NCI”.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Loan Documents, or any
successor administrative agent and collateral agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. For the avoidance of
doubt, none of the Arrangers, the Agents, their respective lending affiliates or
any entity acting as an L/C Issuer hereunder shall be deemed to be an Affiliate
of the Borrower or any of its Subsidiaries.

“Affiliated Lender” means the Sponsor or any Affiliate of the Sponsor other than
(a) the Borrower or any Subsidiary of the Borrower, (b) any Debt Fund Affiliate
and (c) any natural person.

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.07(k)(vi).

“Affiliated Lender Cap” has the meaning specified in Section 10.07(k)(iv).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, advisors
and attorneys-in-fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agents, the Supplemental Administrative Agents (if any) and
the Arrangers.

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

2



--------------------------------------------------------------------------------

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR or
Base Rate floor, or otherwise, in each case, incurred or payable by the Borrower
generally to all lenders of such Indebtedness; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness); provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees and similar fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees not generally paid to all lenders of
such Indebtedness or, if applicable, ticking fees accruing prior to the funding
of such Indebtedness or consent fees for an amendment paid generally to
consenting lenders; provided further that, with respect to any Loans of an
applicable Class that includes a LIBOR or Base Rate floor, (1) to the extent
that the Reference Rate on the date that the All-In Yield is being calculated is
less than such floor, the amount of such difference shall be deemed added to the
Applicable Rate for such Loans of such Class for the purpose of calculating the
All-In Yield and (2) to the extent that the Reference Rate on the date that the
All-In Yield is being calculated is greater than such floor, then the floor
shall be disregarded in calculating the All-In Yield.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any Guarantor from time to time
concerning or relating to bribery or corruption.

“Applicable Rate” means a percentage per annum equal to (a) in the case of
Initial Term Loans, Revolving Credit Loans and Letter of Credit fees, the
following percentages per annum:

 

Revolving Credit Loans and Letter of Credit fees

Senior Secured Leverage Ratio:

   LIBOR Rate for
Revolving Credit
Loans and Letter of
Credit Fees   Base Rate for
Revolving Credit
Loans

Category 1

    

³2.50 to 1.0

   2.25%   1.25%

Category 2

    

<2.50 to 1.0 but ³ 1.50 to 1.0

   2.00%   1.00%

Category 3

    

<1.50 to 1.0

   1.75%   0.75%

Initial Term Loans

   LIBOR
Rate for Term
Loans   Base Rate for
Term Loans    3.25%   2.25%

 

3



--------------------------------------------------------------------------------

and (b), in the case of commitment fees, if the Senior Secured Leverage Ratio is
greater than 1.50 to 1.00, 0.50% per annum, and if the Senior Secured Leverage
Ratio is less than or equal to 1.50 to 1.00, 0.375% per annum.

Any increase or decrease in the Applicable Rate with respect to the commitment
fees and Revolving Credit Loans resulting from a change in the Senior Secured
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Required Facility Lenders in
respect of the Initial Revolving Credit Facility, the higher pricing level shall
apply as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply). If any Compliance
Certificate delivered pursuant to Section 6.02(a) shall prove to have been
inaccurate, and such inaccuracy shall have resulted in the payment of interest
or fees hereunder at lower rates than those that would have been paid but for
such inaccuracy, then (i) the Borrower shall deliver to the Administrative Agent
a corrected Compliance Certificate for such period and (ii) the Borrower shall
pay to the Lenders the interest and fees that should have been paid but were not
paid as a result of such inaccuracy. Nothing in this paragraph shall limit the
rights of the Administrative Agent or any Lender under Section 2.08 or Section
8.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuers, and (ii) the relevant Revolving Credit Lenders and
(c) with respect to the Swing Line Facility, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
relevant Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means (x) J.P. Morgan Securities LLC, Goldman Sachs Bank USA,
Citigroup Global Markets Inc., Barclays Bank PLC, SunTrust Robinson Humphrey,
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley
Senior Funding, Inc., each in its capacity as a Joint Lead Arranger and Joint
Bookrunner under this Agreement and (y) BMO Capital Markets Corp. and TPG
Capital BD, LLC, each in its capacity as a Co-Manager.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

4



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(i) $25,000,000; plus an amount (which amount shall not be less than zero) equal
to the greater of (A) 50% of Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for the Available Amount Reference Period and
(B) (x) the cumulative amount of Excess Cash Flow of the Borrower and the
Restricted Subsidiaries for the Available Amount Reference Period minus (y) the
portion of such Excess Cash Flow that has been (or is required to be or that
would have been, if the provisions of Section 2.05(b)(i) were applicable to
Excess Cash Flow for the period from January 1, 2015 through December 31, 2015),
applied to the prepayment of Term Loans in accordance with Section 2.05(b)(i);
plus

(ii) the aggregate amount of Retained Declined Proceeds retained by the Borrower
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date minus the aggregate amount
of Retained Declined Proceeds applied during such period to prepay any Junior
Financing pursuant to Section 7.12(a); plus

(iii) the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) other than Specified
Equity Contributions received or made by the Borrower (or any direct or indirect
parent thereof and contributed by such parent to the Borrower) during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; plus

(iv) to the extent not already included in the calculation of Consolidated Net
Income of the Borrower and the Restricted Subsidiaries, the aggregate amount of
all returns (including principal repayments, cash dividends and other cash
distributions) received by the Borrower or any Restricted Subsidiary during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date from any Investments made in
reliance on the exception set forth in Section 7.02(p); plus

(v) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) required to be
applied to prepay Term Loans in accordance with Section 2.05(b)(ii), the
aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary during the period from and including the Business Day
immediately following the Closing Date

 

5



--------------------------------------------------------------------------------

through and including the Reference Date in connection with the sale, transfer
or other disposition of Investments made in reliance on the exception set forth
in Section 7.02(p); minus

(vi) the aggregate amount of any Investments made in reliance on the exception
set forth in Section 7.02(p), any Restricted Payment made in reliance on the
exception set forth in Section 7.06(l) or any payment made in reliance on the
exception set forth in Section 7.12(a)(iv) during the period commencing on the
Closing Date and ending on prior to the Reference Date (and, for purposes of
this clause (vi), without taking account of the intended usage of the Available
Amount on such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing on January 1, 2015 and ending on the last day of the most
recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate” and (c) LIBOR on such day (or if
that day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, in the case of Initial Term Loans, if at any time the Base Rate
is less than 2.0% per annum, then the Base Rate shall be deemed at such time to
be equal to 2.0% per annum. The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, then the Base Rate shall be
determined without regard to clause (a) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. For purposes of
clause (c) above, the LIBOR on any day shall be based on the rate per annum
appearing on the applicable Reuters screen page (currently page LIBOR01)
displaying interest rates for dollar deposits in the London interbank market
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. If no LIBOR
Screen Rate shall be available for a maturity of one-month but LIBOR Screen
Rates shall be available for maturities both longer and shorter than one month,
then LIBOR, for purposes of clause (c), shall be determined on a basis
consistent with the definition of Interpolated Screen Rate. Any change in the
Base Rate due to a change in the Federal Funds Rate, the prime rate or LIBOR
shall be effective from and including the effective date of such change in the
Federal Funds Rate, the prime rate or LIBOR, respectively.

 

6



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an
Affiliated Lender may have information regarding the Borrower and its
Subsidiaries, their ability to perform the Obligations or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to an Affiliated Lender pursuant to Section 10.07(k) notwithstanding its
lack of knowledge of the Excluded Information and (4) such Lender waives and
releases any claims it may have against the Administrative Agent, such
Affiliated Lender, the Borrower and the Subsidiaries of the Borrower with
respect to the nondisclosure of the Excluded Information; or otherwise in form
and substance reasonably satisfactory to such Affiliated Lender and assigning
Lender.

“Board of Directors” means (i) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (ii) with respect to a partnership, the board of directors
or board of managers of the general partner of the partnership, (iii) with
respect to a limited liability company, the managing member or members or any
controlling committee of managing members thereof and (iv) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Notice” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and (b) if such day relates to any interest rate settings as to a LIBOR Loan,
any fundings, disbursements, settlements and payments in respect of any such
LIBOR Loan, or any other dealings to be carried out pursuant to this Agreement
in respect of any such LIBOR Loan, means any such day on which dealings in
Dollars are conducted by and between banks in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at JPMorgan Chase Bank, N.A.
(or any successor Administrative Agent) in the name of the Administrative Agent
and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2)    (a) Canadian Dollars, Yen, Pounds Sterling or Euros; or

(b) in the case of any Foreign Subsidiary or any jurisdiction in which the
Borrower or its Restricted Subsidiaries conducts business, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation;

(3) securities and other readily marketable direct obligations issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 36 months or less from the date of
acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of three years or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding three years and overnight
bank deposits, in

 

8



--------------------------------------------------------------------------------

each case with any domestic or foreign commercial bank having capital and
surplus of not less than $250,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above and clauses (7) and (8) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower) and in each case
maturing within 36 months after the date of creation thereof and Indebtedness or
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s with maturities of 12 months or less from the date
of acquisition;

(7) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower);

(8) readily marketable direct obligations issued by (i) any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof or (ii) any foreign government or any political subdivision or
public instrumentality thereof; provided, that each such readily marketable
direct obligation shall have an Investment Grade Rating from either Moody’s or
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower) with maturities of 36 months or less
from the date of acquisition;

(9) Investments with average maturities of 36 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower); and

(10) investment funds investing at least 90.0% of their assets in securities of
the types described in clauses (1) through (9) above.

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States, Cash Equivalents shall also include
(i) investments of the type and maturity described in clauses (1) through
(7) and clauses (8)(i) and (9) above of foreign obligors, which Investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and
(ii) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (10) and in this paragraph.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clause (1) or (2) above as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Bank” means any Person that is an Agent, a Lender or an
Affiliate of any of the foregoing at the time it provides any Cash Management
Services, whether or not such Person subsequently ceases to be an Agent, a
Lender or an Affiliate of any of the foregoing.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services.

“Cash Management Services” means treasury, depository and cash management
services, including cash pooling, zero balancing sweep account and other
automated clearing house fund transfer services, purchasing card accounts and
intra-day and overdraft facilities and similar facilities in various currencies.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Catch-Up Payments” means, with respect to any Person for any period, cash
payments made during such period by such Person in respect of accrued interest
on any PIK Option Indebtedness of such Person to the extent such cash payments
are required by the terms of such Indebtedness to be made before the close of
any “accrual period” (as defined in Treasury Regulation
Section 1.1272-1(b)(1)(ii)) ending after five years from the date of original
issuance or incurrence of such PIK-Option Indebtedness.

“Change of Control” means the occurrence of the following after the date hereof:
the Borrower becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than the Sponsor, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of 50.0% or more of
the total voting power of the voting stock of the Borrower.

 

10



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term Commitments, Revolving Credit Commitments,
Revolving Credit Increases, Other Revolving Credit Commitments, Incremental Term
Commitments, or Commitments in respect of any Class of Replacement Loans or a
Class of Loans to be made pursuant to a given Extension Series or Other Term
Loan Commitments of a given Class of Other Loans, in each case not designated as
part of another existing Class and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Initial Term Loans, Revolving Credit Loans under the Initial Revolving
Credit Facility, Incremental Term Loans, Incremental Revolving Loans, Other
Revolving Credit Loans, Replacement Loans, Extended Term Loans, Loans made
pursuant to Extended Revolving Credit Commitments, or Other Term Loans, in each
case not designated part of another existing Class. Commitments (and, in each
case, the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have identical
terms and conditions shall be construed to be in the same Class.

“Closing Date” means March 17, 2015.

“Closing Date Material Adverse Effect” means a material adverse effect as
defined in the definitive documentation for the applicable acquisition or
permitted investment.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii),
Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by SCA LLC, and each other Subsidiary of the Borrower that is a
Wholly Owned Domestic Material Subsidiary and not an Excluded Subsidiary (each,
a “Guarantor”);

(c) except to the extent otherwise provided hereunder or under any Collateral
Document, (x) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all Equity Interests of each Wholly
Owned Domestic Subsidiary that are directly held by the Borrower or a Guarantor
and, to the extent acquired after June 29, 2007, all Equity Interests of each
Domestic Subsidiary and Strategic Joint Venture (determined without giving
effect to clause (ii) of the definition of Strategic Joint Venture) that are
directly held by the Borrower or a Guarantor and (ii)

 

11



--------------------------------------------------------------------------------

65% of the issued and outstanding voting Equity Interests (and 100% of the
non-voting Equity Interests, if any) of each Wholly Owned Foreign Subsidiary
that are directly held by the Borrower or a Guarantor and, to the extent
acquired after June 29, 2007, 65% of the issued and outstanding voting Equity
Interests (and 100% of the non-voting Equity Interests, if any) of each Foreign
Subsidiary that are directly held by the Borrower or a Guarantor, but excluding
in each case Excluded Equity Interests and any Equity Interest of any Restricted
Subsidiary pledged to secure Indebtedness permitted under Section 7.03(g) and
(y) such security interests shall have been perfected to the extent such
perfection can be accomplished by delivering certificated securities or by
filing UCC financing statements;

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of the Borrower
and each other Guarantor (including accounts (other than deposit accounts or
other bank or securities accounts and any Securitization Assets), inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, material owned (but not leased) real property, intercompany
notes and proceeds of the foregoing), with the priority required by the
Collateral Documents; provided that security interests in real property shall be
limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Sections 6.11 and 6.13(b) (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) such existing surveys,
existing abstracts and existing appraisals in the possession of the Borrower and
such legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property and (iv) in order
to comply with the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System of the United States), the following documents: (A) a completed
standard “life of loan” flood hazard determination form; (B) if any of the
material improvement(s) to the improved Material Real Property is located in a
special flood hazard area, a notification thereof to the Borrower (“Borrower
Notice”) and, if applicable, notification to the Borrower that flood insurance
coverage under the National Flood Insurance Program is not available because

 

12



--------------------------------------------------------------------------------

the community in which the property is located does not participate in the
National Flood Insurance Program; (C) documentation evidencing the Borrower’s
receipt of the Borrower Notice (e.g., a countersigned Borrower Notice or return
receipt of certified U.S. Mail or overnight delivery); and (D) if the Borrower
Notice is required to be given and flood insurance is available in the community
in which such Material Real Property is located, a copy of one of the following:
the flood insurance policy, the Borrower’s application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued or such other evidence of flood insurance reasonably
satisfactory to the Administrative Agent.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance with respect
to, particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent and the Borrower, the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance in
respect of such assets shall be excessive in relation to the benefits to be
obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or obtaining title insurance with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished before such date without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower and (c) security interests shall not be
granted in any Excluded Equity Interests.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to
Section 4.01(a)(iii), 6.11 or Section 6.13, the Guaranty and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Revolving Credit Commitment or a Term Commitment, as the
context may require.

 

13



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case, as amended from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confidential Healthcare Information” has the meaning specified in Section 6.10.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
intangible assets, deferred financing fees, debt issuance costs, commissions,
fees and expenses and amortization of Capitalized Software Expenditures of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA-NCI” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(a) increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in determining Consolidated Net Income for such
period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, property and similar taxes and
foreign withholding taxes (including any future taxes or other levies which
replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations) and the net tax
expense associated with any adjustments made pursuant to clauses (1) through
(12) of the definition of “Consolidated Net Income”; plus

(ii) total interest expense of such Person for such period (including (x) net
losses under Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate risk, (y) bank fees and other deferred
financing fees, and (z) costs of surety bonds in connection with financing
activities, plus amounts excluded from Consolidated Interest Expense as set
forth in clauses (v) through (x) in the definition thereof); plus

 

14



--------------------------------------------------------------------------------

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(iv) the amount of any reductions in arriving at Consolidated Net Income
resulting from the application of Accounting Standards Codification Topic
No. 810, Consolidation; plus

(v) the amount of any restructuring charges or reserves, integration and
facilities opening costs or other business optimization expenses (including cost
and expenses relating to business optimization programs and new systems design
and implementation costs), including any one-time costs incurred in connection
with acquisitions after the Closing Date, project start-up costs and costs
related to the closure and/or consolidation of facilities; plus

(vi) any other non-cash charges, including any write offs or write downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) the Borrower may determine not to add back such non-cash
charge in the current period and (B) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA-NCI to such extent,
and excluding (i) amortization of a prepaid cash item that was paid in a prior
period, (ii) any such non-cash charges in respect of items that were included in
Consolidated Net Income in a prior period and (iii) any such non-cash charges
that result from the write-down or write-off of inventory); plus

(vii) the amount of earn-out and contingent consideration obligations (including
to the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments; plus

(viii) the amount of “run-rate” cost savings, synergies and operating expense
reductions projected by the Borrower in good faith to result from actions either
taken or expected to be taken within 18 months after the end of such period
(which cost savings shall be certified by a Responsible Officer of the Borrower
and calculated on a pro forma basis as though such cost savings, synergies and
operating expense reductions had been realized on the first day of such period
and as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized from such actions (it is understood and agreed that “run-rate”
means the full recurring benefit for a period that is associated with any action
taken or expected to be taken, provided that some portion of such benefit is
expected to be realized within 18 months of taking such action); provided that
(x) such cost savings are reasonably identifiable and factually supportable and
(y) no cost savings shall be added pursuant to this clause (viii) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (v) above or clause (xiii) below with respect to such period
(which adjustments may be incremental to pro forma cost savings adjustments made
pursuant to the definition of “Pro Forma Adjustments”); plus

 

15



--------------------------------------------------------------------------------

(ix) the amount of loss on sale of receivables, Securitization Assets and
related assets to the Securitization Subsidiary in connection with a Qualified
Securitization Financing; plus

(x) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are excluded from
the calculation set forth in Section 7.06(f); plus

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA-NCI or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA-NCI pursuant to paragraph
(b) below for any previous period and not added back; plus

(xii) any net loss (i) from disposed, abandoned or discontinued operations or
(ii) from operations expected to be disposed of, abandoned or discontinued
within twelve months after the end of such period; plus

(xiii) extraordinary losses and unusual or non-recurring charges or expenses
(including relating to any multi-year strategic initiatives), restructuring
costs and reserves, duplicative running costs, relocation costs, expenses
related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, facility consolidation and
closing costs, severance costs and expenses, one-time compensation charges,
costs relating to pre-opening and opening costs for facilities, signing,
retention or completion bonuses, executive recruiting costs, costs incurred in
connection with any strategic initiatives, transition costs, costs incurred in
connection with non-ordinary course product and intellectual property
development, costs incurred in connection with acquisitions (or purchases of
assets) prior to or after the Closing Date (including integration costs), other
business optimization expenses (including costs and expenses relating to
business optimization programs, and new systems design, retention charges,
system establishment costs and implementation costs and project start-up costs),
accruals and reserves, operating expenses attributable to the implementation of
cost-savings initiatives, consulting fees, and expenses attributable to
severance, retention and relocation costs and curtailments and modifications to
pension and post-retirement employee benefit plans; plus

 

16



--------------------------------------------------------------------------------

(xiv) losses on asset sales (other than asset sales made in the ordinary course
of business), disposals and abandonments; and

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains that represent the reversal of an accrual
or reserve for any anticipated cash charges in any prior period (other than any
such accrual or reserve that has been added back to Consolidated Net Income in
accordance with this definition); plus

(ii) any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA-NCI in such prior period;
plus

(iii) any net income (i) from disposed, abandoned or discontinued operations or
(ii) from operations expected to be disposed of, abandoned or discontinued
within twelve months after the end of such period; plus

(iv) extraordinary gains and unusual or non-recurring gains; plus

(v) gains on asset sales (other than asset sales made in the ordinary course of
business), disposals and abandonments; plus

(vii) the net tax benefit associated with any adjustments made pursuant to
clauses (a) through (l) of the definition of “Consolidated Net Income,”

in each case determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP.

There shall be included in determining Consolidated EBITDA-NCI for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary prior to the date
of determination of Consolidated EBITDA-NCI (but not the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired), to
the extent not subsequently sold, transferred or otherwise disposed by the
Borrower or such Restricted Subsidiary prior to such date of determination (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary prior to
the date of determination of Consolidated EBITDA-NCI (each a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) and (B) for the
purposes of the definition of the terms “Consolidated EBITDA-NCI to Consolidated
Interest Expense Ratio,” “Permitted Acquisition,” “Senior Secured Leverage
Ratio” and “Total Leverage Ratio” an adjustment in respect of each Acquired
Entity or Business or Converted Restricted Subsidiary equal to the amount of the
Pro Forma Adjustment with respect to such Acquired

 

17



--------------------------------------------------------------------------------

Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. There shall be excluded in determining Consolidated
EBITDA-NCI for any period the Disposed EBITDA of any Person, property, business
or asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary prior to the date of determination of Consolidated
EBITDA-NCI (each such Person, property, business or asset so sold or disposed
of, a “Sold Entity or Business”) and the Disposed EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary prior to the date
of determination of Consolidated EBITDA-NCI (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“Consolidated EBITDA-NCI to Consolidated Interest Expense Ratio” means, as of
any date of determination, the ratio of (a) Consolidated EBITDA-NCI of the
Borrower for the Test Period ending immediately prior to such date to
(b) Consolidated Interest Expense of the Borrower for such Test Period.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(a) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Swap Contracts or other derivative
instruments pursuant to GAAP), (iv) the interest component of Capitalized Lease
Obligations, and (v) net payments, if any, made (less net payments, if any,
received), pursuant to interest rate Swap Contracts with respect to
Indebtedness, and excluding (1) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, purchase accounting in connection with any
acquisition (or purchase of assets), (2) penalties and interest relating to
taxes, (3) any amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees and expenses, (4) any
amortization or expensing of bridge, commitment and other financing fees and any
other fees related to the Transaction or any acquisitions (or purchases of
assets) after the Closing Date, (5) commissions, discounts, yield and other fees
and charges (including any interest expense) related to any Qualified
Securitization Financing and (6) any accretion of accrued interest on discounted
liabilities (other than Indebtedness except to the extent arising from the
application of purchase accounting)), (7) any prepayment premium or penalty,
(8) annual agency fees paid to any Agent under any Facility, (9) costs
associated with obtaining Swap Contracts and breakage costs in respect of Swap
Contracts related to interest rates, and (10) any “additional interest” or
“liquidated damages” with respect to other securities; plus

 

18



--------------------------------------------------------------------------------

(b) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
(whether effected through a cumulative effect adjustment or a retroactive
application) shall be excluded;

(b) any net after-tax effect of gains or losses on disposal, abandonment
(including asset retirement costs) or discontinuance of disposed, abandoned or
discontinued operations, as applicable, shall be excluded;

(c) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including the sale
or other disposition of any Equity Interests of any Person) other than in the
ordinary course of business, as determined in good faith by the Borrower, shall
be excluded;

(d) the Net Income for such period of any Person that is an Unrestricted
Subsidiary shall be excluded, and the Net Income for such period of any Person
that is not a Subsidiary or that is accounted for by the equity method of
accounting shall be excluded; provided that the Consolidated Net Income of a
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Person or a Restricted Subsidiary (including dividends, distributions and
other payments by a Qualified Holding Company) thereof in respect of such
period;

(e) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(f), the Net Income for such period of any Restricted
Subsidiary (other than any Guarantor) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders (other
than restrictions that have been waived or otherwise released), provided that
Consolidated Net Income of a Person will be increased by the amount of dividends
or other distributions or other payments actually paid in cash (or to the extent
converted into cash), or the amount that could have been paid in cash without
violating any such restriction or requiring any such approval, to the Person or
a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

 

19



--------------------------------------------------------------------------------

(f) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Swap Contracts or (iii) other derivative instruments
shall be excluded;

(g) any impairment charge or asset write-off or write-down, in each case
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
(including amortizations relating to equity method investments) shall be
excluded;

(h) any equity-based or non-cash compensation charge or expense, including any
such charge or expense arising from grants of stock appreciation rights, stock
options, restricted stock, restricted stock units or other similar rights,
including any equity-based compensation (whether or not granted under equity
incentive programs and plans), and any cash charges associated with the
rollover, acceleration, or payout of Equity Interests by employees, directors or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of a Person, shall be excluded;

(i) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Disposition, incurrence or repayment of Indebtedness (including such
fees, expenses or charges related to the offering and issuance of the Senior
Unsecured Notes and the syndication and incurrence of the obligations under this
Agreement), issuance of Equity Interests, recapitalization, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Unsecured Notes and other
securities and this Agreement) and including, in each case, any such transaction
whether consummated, on, after or prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt, the effects of expensing all transaction related expenses in
accordance with Accounting Standards Codification Topic No. 805, Business
Combinations), shall be excluded;

(j) any expenses, charges or losses to the extent covered by insurance
(including, without limitation, business interruption insurance) or indemnity
and actually reimbursed, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be
reimbursed by the insurer or indemnifying party and only to the extent that such
amount is (i) not denied by the applicable carrier in writing and (ii) in fact
reimbursed within 365 days of the date of the insurable or indemnifiable event
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 day period), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded to the extent the expense
reimbursed was previously excluded pursuant to this clause (j);

(k) any noncash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock Compensation
or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
Non-Employees, shall be excluded; and

 

20



--------------------------------------------------------------------------------

(l) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Contracts and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging;

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency transaction or translation gains or losses including those related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from (A) Swap Contracts for currency exchange risk and (B) resulting
from intercompany indebtedness) and any other foreign currency transaction or
translation gains and losses, to the extent such gain or losses are non-cash
items; and

(iii) any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any permitted acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is either secured by a Lien or constitutes Indebtedness of a non-Wholly
Owned Subsidiary (provided, that, for the avoidance of doubt, the aggregate
principal amount of outstanding Indebtedness of each non-Wholly Owned Subsidiary
shall be included in Consolidated Senior Secured Debt in an amount equal to the
product of (x) the aggregate principal amount of such Indebtedness and (y) the
percentage of the total ownership interest in such non-Wholly Owned Subsidiary
owned by the Borrower or the Restricted Subsidiaries).

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments and obligations in respect of bankers’
acceptances (excluding, for the avoidance of doubt, all undrawn Letters of
Credit and undrawn amounts under the Revolving Credit Commitments), minus
(b) the aggregate amount of cash and Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted

 

21



--------------------------------------------------------------------------------

by Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i) and
(ii) of Section 7.01(t)) included in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Total Debt shall not include Indebtedness (A) in respect of (i) any
Qualified Securitization Financing, (ii) all letters of credit, except to the
extent of unreimbursed amounts thereunder and (iii) obligations under Swap
Contracts and (B) of Unrestricted Subsidiaries; provided further, that the
aggregate principal amount of outstanding Indebtedness of each non-Wholly Owned
Subsidiary shall be included in Consolidated Total Debt in an amount equal to
the product of (x) the aggregate principal amount of such Indebtedness and
(y) the percentage of the total ownership interest in such non-Wholly Owned
Subsidiary owned by the Borrower or the Restricted Subsidiaries.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations and (f) deferred revenue arising
from cash receipts that are earmarked for specific projects.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
including, without limitation, the Organization Documents of such Person.

“Control” has the meaning specified in the definition of “Affiliate”.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other companies.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA-NCI”.

Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”

 

22



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means Indebtedness permitted under
this Agreement that is issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) to Refinance, in
whole or in part, existing Loans (or, if applicable, unused Commitments under
any Incremental Facility) or any then-existing Credit Agreement Refinancing
Indebtedness (“Credit Agreement Refinanced Debt”).

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA-NCI”.

“Credit Extension” means each of the following: (a) a Borrowing of any Loan and
(b) an L/C Credit Extension.

“Debt Fund Affiliate” means any Affiliate of the Sponsor that is a bona fide
debt fund and with respect to which the Sponsor and investment vehicles managed
or advised by the Sponsor not engaged primarily in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course do not direct or make investment decisions for
such entity, which Affiliate is not (a) a natural person or (b) the Borrower or
any Subsidiary of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a LIBOR Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum, in each case, to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such

 

23



--------------------------------------------------------------------------------

Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) cannot be satisfied) or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, made in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans, as applicable; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent or (d) has, or has a direct or
indirect parent company that has, become the subject of a proceeding under any
Debtor Relief Laws; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, each Swing Line
Lender and each other Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of Cash Equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA-NCI of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined using such definitions as if references to
the Borrower and its Subsidiaries therein are to such Sold Entity or Business
and its Subsidiaries or such Converted Unrestricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Sold Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, conveyance, transfer, license, lease
or other disposition (including any sale and leaseback transaction and any
issuance or sale of Equity Interests) of any property or assets by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, that (i) any single transaction or series of
related transactions resulting in net cash proceeds equal to or less than
$15,000,000, and (ii) any Syndication, in each case shall not constitute a
“Disposition”.

 

24



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is putable or exchangeable), or upon the happening
of any event or condition (a) matures or is mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the maturity
date of the Term Loans; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of future, current or former employees,
directors, officers or consultants (or their respective Controlled Investment
Affiliates (excluding TPG Capital, L.P. (but not excluding any future, current
or former employee, director, officer, manager or consultant)) or Immediate
Family Members) of the Borrower or the Restricted Subsidiaries or by any such
plan to such employees, directors, officers or consultants (or their respective
Controlled Investment Affiliates or Immediate Family Members), such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or the Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s, director’s, officer’s or consultant’s termination,
death or disability; provided, further, that any Equity Interests held by any
future, current or former employee, director, officer, manager or consultant (or
their respective Controlled Investment Affiliates (excluding TPG Capital, L.P.
(but not excluding any future, current or former employee, director, officer,
manager or consultant)) or Immediate Family Members) of the Borrower, any of its
Subsidiaries, any of its direct or indirect parent companies or any other entity
in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the Board of Directors of the
Borrower (or the compensation committee thereof), in each case pursuant to any
stock subscription or shareholders’ agreement, management equity plan or stock
option plan or any other management or employee benefit plan or agreement shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Borrower or its Subsidiaries.

“Documentation Agents” means Barclays Bank PLC, as a Documentation Agent under
this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia and that is not
a direct or indirect Subsidiary of a Foreign Subsidiary.

“Domestic Material Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.

 

25



--------------------------------------------------------------------------------

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that a
natural person shall not be an Eligible Assignee.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation or proceedings with respect to any Environmental Liability
(hereinafter “Claims”), including (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, losses, claims, actions, judgments,
orders, costs, environmental remediation, fines, penalties or indemnities)
directly or indirectly resulting from or based upon (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common Control with Borrower and is treated as a single employer within
the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) any Pension Plan has an “accumulated funding deficiency (as defined in
Section 412 of the Code), whether or not waived, any Pension Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Pension Plan; (c) a withdrawal
by Borrower or any of its ERISA Affiliates from a

 

26



--------------------------------------------------------------------------------

Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (d) a complete or partial withdrawal by Borrower or any of its ERISA
Affiliates from a Multiemployer Plan, notification of Borrower or any of its
ERISA Affiliates concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) a determination that any
Plan is, or is expected to be, in “at-risk”, endangered or critical status (as
defined in Sections 303, 304 and 305 of ERISA or Sections 430, 431 and 432 of
the Code); (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan, (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower or any of its ERISA
Affiliates or (i) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA).

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income, and

(vi) without duplication of amounts included in Excess Cash Flow in prior
periods, to the extent that the amount of cash taxes or tax reserves set aside
or payable (without duplication) in such period is less than the amount of tax
expense deducted in determining Consolidated Net Income for such period, an
amount equal to such tax expense minus such cash taxes or tax reserves set aside
or payable; over

 

27



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(m) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of Indebtedness of the Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to such Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, (Y) all prepayments of Revolving Credit Loans
and Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clause (Z), to the extent there is an
equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness to the extent that such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period, except to the extent such Investments or acquisitions were financed with
the proceeds of Funded Debt (other than any Indebtedness under any revolving
credit facilities) of the Borrower or any Restricted Subsidiary,

 

28



--------------------------------------------------------------------------------

(viii) the amount of Restricted Payments paid during such period, except to the
extent such Restricted Payments were financed with the proceeds of Funded Debt
(other than any Indebtedness under any revolving credit facilities) of the
Borrower or any Restricted Subsidiary,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Borrower and the Restricted Subsidiaries during such period that
are made in connection with any prepayment of Indebtedness to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period or
(B) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”), in each case relating to Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property to
be consummated or made during the period of four consecutive fiscal quarters of
the Borrower following the end of such period; provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration and the Planned Expenditures, as
applicable, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income, and,

 

29



--------------------------------------------------------------------------------

(xiv) to the extent not already used to reduce the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, any fees, expenses
or charges incurred during such period (including, for purposes of the Excess
Cash Flow payment to be calculated in respect of each full fiscal quarter in the
fiscal year ending December 31, 2015 occurring after the Closing Date, any
Transaction Expenses incurred on and after the Closing Date), or any
amortization thereof for such period, in connection with any acquisition,
Investment, Disposition, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of this
Agreement, the other Loan Documents) and including, in each case, any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and any charges or non recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Equity Interests” means any Equity Interests whose pledge is
prohibited by law or by Contractual Obligations (not entered in contemplation of
or in connection with the Transaction or the Loan Documents) that are not
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable law
or principles of equity; provided that at such time as the condition causing
such prohibition shall be remedied, whether by contract, change of law or
otherwise, such Equity Interests shall immediately cease to be Excluded Equity
Interests, and any security interest that would otherwise be granted under the
Collateral Documents shall attach immediately to such Equity Interests, or to
the extent severable, to any portion of such Equity Interests to which such
prohibition does not apply.

“Excluded Subsidiary” means (a) any Insurance Subsidiary, (b) any Securitization
Subsidiary, (c) each Subsidiary listed on Schedule 1.01C hereto, (d) any
Subsidiary that is prohibited by contractual requirements (not entered into in
contemplation of the Transaction) or applicable Law from guaranteeing the
Obligations, (e) any Foreign Subsidiary or any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness and each
Restricted Subsidiary thereof that guarantees such Indebtedness; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (f) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (g) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower, the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
shall be excessive in relation to the benefits to be obtained by the Lenders
therefrom and (h) each Unrestricted Subsidiary.

 

30



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 2.07 of
the Guaranty and any other “keepwell, support or other agreement” for the
benefit of such Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act) at the time the Guarantee of such Loan Party, or a grant
by such Loan Party of a security interest, becomes or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.07(a)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 29, 2007, as amended and restated as of June 30, 2011, among
SCA LLC, the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, swing
line lender and letter of credit issuer, and the other lenders party thereto, as
amended, supplemented or otherwise modified from time to time prior to the
Closing Date.

“Existing Letters of Credit” means those certain existing letters of credit
issued by JPMorgan Chase Bank, N.A. as L/C Issuer under the Existing Credit
Agreement, for the account of any Loan Party, more particularly described on
Schedule 2.03.

 

31



--------------------------------------------------------------------------------

“Existing Revolving Credit Class” has the meaning specified in Section 2.16(b).

“Existing Term Loan Class” has the meaning specified in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.16(b).

“Extended Term Loan Commitment” means a Commitment to provide an Extended Term
Loan.

“Extended Term Loans” has the meaning specified in Section 2.16(a).

“Extending Lender” means an Extending Revolving Credit Lender or an Extending
Term Lender, as the case may be.

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.16(c).

“Extending Term Lender” has the meaning specified in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning specified in Section 2.16(d).

“Extension Election” has the meaning specified in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or any Revolving
Credit Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolving Credit
Extension Series, as the case may be.

“Facility” means the Initial Term Loans, the Revolving Credit Facility, a given
Extension Series of Extended Revolving Credit Commitments, a given Class of
Other Term Loans, a given Series of Extended Term Loans, a given Class of
Incremental Term Loans, any Other Revolving Credit Loan (or Commitment) or a
given Class of Replacement Loans, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

32



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Financial Covenant” has the meaning specified in Section 7.15(b).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Plan” means any material employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Borrower or any Subsidiary of Borrower with respect to employees employed
outside the United States.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share or other applicable
share provided under this Agreement of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

33



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect on the Closing Date; provided, however, that the Borrower
shall be entitled to adopt and apply, at its sole election, changes in GAAP
occurring after the Closing Date that are related to (i) lease accounting or
(ii) principles of consolidation with respect to variable interest entities
(provided that, in each case, any adoption and application of such changes after
the Closing Date shall be irrevocable).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee for all purposes of this Agreement
shall be deemed to be an amount equal to the stated or determinable amount of
the related Indebtedness or primary obligation, or portion thereof, in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith (the “Guaranteed Amount”). The term
“Guarantee” as a verb has a corresponding meaning.

 

34



--------------------------------------------------------------------------------

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the guaranty made by SCA LLC and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b)(i) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all other substances, wastes or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas,
ozone-depleting substances and infectious or medical wastes prohibited or
regulated by or pursuant to or imposing liability under any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.

“HIPAA” has the meaning specified in Section 6.10.

“Historical Financial Statements” means the consolidated balance sheets of the
Borrower and its Subsidiaries as of December 31 2013 and December 31, 2014, and
the consolidated statements of income or operations, stockholders’ equity and
cash flows for the fiscal years ended on December 31, 2012, December 31, 2013
and December 31, 2014, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Loan” has the meaning specified in Section 2.14(a).

“Incremental Term Loan” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

35



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (other than commercial
letters of credit), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable) due more than twelve
months after such property is acquired or services rendered;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt of
such Person (if such Person were the Borrower) and (B) in the case of the
Borrower and its Restricted Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary of business. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

36



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08(a).

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date or issuances of Letters of Credit on the Closing Date.

“Initial Revolving Credit Facility” means the Revolving Credit Facility as of
the Closing Date.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount specified opposite such Lender’s name on
Schedule 2.01B under the caption “Initial Term Commitment” or in the Assignment
and Assumption (or Affiliated Lender Assignment and Assumption) pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Initial Term Commitments is $450,000,000.

“Initial Term Loans” means the Term Loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Insurance Subsidiary” means any direct or indirect Subsidiary of the Borrower
established solely for the purpose or providing insurance benefits to the
Borrower and its Subsidiaries or any of their respective staff.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the maturity
date of the Facility under which such Loan was made; provided that if any
Interest Period for a LIBOR Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the maturity date of the Facility under which such Loan was made.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six months thereafter, or, if
available from all participating Lenders, 12 months thereafter (or any shorter
period available from all participating Lenders), as selected by the Borrower in
its Committed Loan Notice; provided that:

 

37



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the maturity date of the Facility
under which such Loan was made.

“Interpolated Screen Rate” means, with respect to any LIBOR Loan for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBOR Screen Rate for the longest maturity for
which a LIBOR Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBOR Screen Rate for the shortest maturity for which a
LIBOR Screen Rate is available that is longer than such Interest Period, in each
case at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent changes in the value of such Investment, net of (i) any return
representing a return of capital with respect to such Investment and (ii) any
dividend, distribution, interest payment, return on capital, return of capital,
repayment or other amount received in cash by the Borrower or a Restricted
Subsidiary, upon sale or otherwise, with respect to such Investment.
“Investments” shall include the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets of a
(i) Subsidiary of the Borrower at the time that such Subsidiary is designated an
Unrestricted Subsidiary or (ii) Qualified Restricted Subsidiary of the Borrower
at the time such Qualified Restricted Subsidiary is designated as (or otherwise
becomes) a Restricted Subsidiary that is not a Qualified Restricted Subsidiary;
provided that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, in the case of clause (i) above, or upon a redesignation of such
Restricted Subsidiary as a Qualified Restricted Subsidiary, in the case of
clause (ii) above, the Borrower shall be deemed in each case to continue to have
a permanent “Investment” in an Unrestricted Subsidiary

 

38



--------------------------------------------------------------------------------

or in a Restricted Subsidiary that is not a Qualified Restricted Subsidiary, as
the case may be, in an amount (if positive) equal to: (a) the Borrower’s
“Investment” in such Subsidiary at the time of such redesignation; less (b) the
portion (proportionate to the Borrower’s equity interest in such Subsidiary) of
the fair market value of the net assets of such Subsidiary at the time of such
redesignation. Any property transferred to or from an Unrestricted Subsidiary or
to or from a Restricted Subsidiary that is not a Qualified Restricted Subsidiary
shall be valued at its fair market value at the time of such transfer.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or instruments constituting loans or advances among the
Borrower and its Subsidiaries, (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Borrower’s cash management and investment practices.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunner” means each of J.P. Morgan Securities LLC, Goldman Sachs Bank
USA, Citigroup Global Markets Inc., Barclays Bank PLC, SunTrust Robinson
Humphrey, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan
Stanley Senior Funding, Inc.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan, any
Incremental Loan, any Other Loan, any Replacement Loan or any Extended Loan, in
each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

39



--------------------------------------------------------------------------------

“L/C Advances” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Required
Reimbursement Date or refinanced as a Revolving Credit Borrowing.

“L/C Credit Extensions” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“L/C Issuer” means JPMorgan Chase Bank, N.A., Citibank, N.A., and any other
Lender that becomes an L/C Issuer in accordance with Section 2.03(j) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit
(whether or not (i) such maximum amount is then in effect under any such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit or (ii) the conditions to drawing can then be satisfied)
plus the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings.

“L/C Sublimit” means, at any time, an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate amount of the Revolving Credit Commitments
at such time; provided that (i) the Letters of Credit for which JPMorgan Chase
Bank, N.A. (together with its successors and assigns) acts as L/C Issuer shall
not exceed $25,000,000 at any time (as such amount may be increased from time to
time in the sole discretion of JPMorgan Chase Bank, N.A., so long as such amount
does not exceed the L/C Sublimit) and (ii) the Letters of Credit for which
Citibank, N.A. (together with its successors and assigns) acts as L/C Issuer
shall not exceed $25,000,000 at any time (as such amount may be increased from
time to time in the sole discretion of Citibank, N.A., so long as such amount
does not exceed the L/C Sublimit and notice of such increase is provided to the
Administrative Agent).

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

40



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“LIBOR” means, for any Interest Period, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (such
applicable rate being called the “LIBOR Screen Rate”), at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period. If no LIBOR Screen Rate shall be available for a particular Interest
Period but LIBOR Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then LIBOR for such Interest Period shall be
the Interpolated Screen Rate. Notwithstanding the foregoing (x) if LIBOR,
determined as provided above, would otherwise be less than zero, then LIBOR
shall be deemed to be zero for all purposes and (y) solely for purposes of
calculating interest payable in respect of Initial Term Loans, if at any time
LIBOR is less than 1.00% then LIBOR shall be deemed at such time to be equal to
1.00%.

“LIBOR Loan” means a Loan that bears interest at a rate based on LIBOR.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
the term “LIBOR”.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application (vi) any Refinancing Amendment, Incremental Amendment, Extension
Amendment or amendment in respect of Replacement Loans and (vii) any
intercreditor agreement entered into pursuant to Section 7.01(ee).

 

41



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower, SCA LLC and each other
Guarantor.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities (actual or contingent) or condition, financial
or otherwise, of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform any of their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) the rights and remedies of the Lenders or the Agents
under any Loan Document.

“Material Real Property” means any real property owned by any Loan Party with an
individual fair market value in excess of $15,000,000.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the most
recent Test Period were equal to or greater than 10% (or, solely for purposes of
Article 8 hereof, 5%) of the Total Assets at such date or (b) whose net revenues
for such Test Period were equal to or greater than 10% (or, solely for purposes
of Article 8 hereof, 5%) of the consolidated net revenues of the Borrower and
the Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided that in the event (x) the total assets of all
Guarantors for the most recently ended Test Period are less than 90% of Total
Assets at such date or (y) the net revenues of all Guarantors for the most
recently ended Test Period are less than 90% of consolidated net revenues for
the Borrower and the Restricted Subsidiaries for such period, the Borrower shall
promptly cause such additional Subsidiaries to become Guarantors as may be
necessary to satisfy the foregoing 90% threshold.

“Maturity Date” means (i) with respect to the Initial Term Loans that have not
been extended pursuant to Section 2.16, the Term Loan Maturity Date, (ii) with
respect to the Initial Revolving Credit Facility, to the extent not extended
pursuant to Section 2.16, the Revolving Credit Facility Maturity Date,
(iii) with respect to any Class of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date as specified in the applicable
Extension Amendment, (iv) with respect to any Other Term Loans or Other
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (v) with respect to any Class of Replacement
Loans, the final maturity date as specified in the applicable amendment to this
Agreement in respect of such Replacement Loans and (vi) with respect to any
Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

 

42



--------------------------------------------------------------------------------

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or its ERISA Affiliates makes
or is obligated to make contributions, or during the previous six years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), (B) the out-of-pocket fees
and expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid
or estimated to be payable in connection therewith (including withholding taxes
imposed on the repatriation of any such Net Cash Proceeds), (D) in the case of
any Disposition or Casualty Event by a non-Wholly Owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Wholly Owned Restricted
Subsidiary as a result thereof, and (E) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary

 

43



--------------------------------------------------------------------------------

after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (E);
provided that no such net cash proceeds shall constitute Net Cash Proceeds under
this clause (a) in any fiscal year until the aggregate amount of all such net
cash proceeds in such fiscal year shall exceed $15,000,000 (and thereafter only
net cash proceeds in excess of such amount shall constitute Net Cash Proceeds
under this clause (a)); and

(b)    (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower, the excess, if any, of (A) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (B) (x) taxes or
distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid or estimated
to be payable in connection therewith (including withholding taxes imposed on
the repatriation of any cash received in connection with such incurrence or
issuance) and (y) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance and (ii) with respect to any Permitted Equity
Issuance by any direct or indirect parent of the Borrower, the amount of cash
and Cash Equivalents from such Permitted Equity Issuance contributed to the
capital of the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA-NCI”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest, fees
and expenses that accrue after the commencement by or against any Loan Party of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees and expenses are
allowed claims in such proceeding, (y) obligations of any Loan Party arising
under any Secured Hedge Agreement and

 

44



--------------------------------------------------------------------------------

(z) Cash Management Obligations; provided that Obligations of a Loan Party shall
not include any Excluded Swap Obligations of such Loan Party. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents include the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document.

“Operating Facility EBITDA” means, for any period, Consolidated EBITDA-NCI of
the Borrower and the Restricted Subsidiaries, plus (i) the amount of any
minority interest expense for such period consisting of Subsidiary income
attributable to minority Equity Interests of third parties in any non-Wholly
Owned Subsidiary, plus (ii) corporate-level general and administrative expenses
for such period, minus (iii) income recognized by the Borrower or any Restricted
Subsidiary from any Minority Investment during such period.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Commitments” means Other Revolving Credit Commitments and/or Other Term
Loan Commitments.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Loans” means one or more Classes of Other Revolving Credit Loans and/or
Other Term Loans that result from a Refinancing Amendment.

“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the

 

45



--------------------------------------------------------------------------------

execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.04(e) or Section 3.07(a)).

“Other Term Loan Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding Unreimbursed
Amounts under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any related L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Parent Entity” means any Person that is a direct or indirect parent (which may
be organized as, among other things, a partnership) of the Borrower.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning assigned to such term in
Section 10.07(f).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any of its ERISA Affiliates or to which the Borrower or any of its ERISA
Affiliates contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since May 31, 2005.

“Perfection Certificate” means the certificate delivered by the Borrower to the
Administrative Agent on the Closing Date substantially in the form of Exhibit I
hereto.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

 

46



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, as used in this sentence, a “restriction”) on the ability of any
Restricted Subsidiary to (1) pay dividends or make any other distributions on
its Equity Interests to its equity owners or make any payments with respect to
any Indebtedness owed by it to the Borrower or a Restricted Subsidiary or
(2) make any loans or advances to the Borrower or a Restricted Subsidiary, which
restriction satisfies all the following conditions: (a) such restriction becomes
effective only upon the occurrence of (x) specified events under its charter or
(y) a default by such Restricted Subsidiary in the payment of principal or
interest, a bankruptcy default, a default on any financial covenant or any other
material default, in each case with respect to Indebtedness that was incurred by
such Restricted Subsidiary under Section 7.03 and (b) such restriction would not
materially impair the Borrower’s ability to make any scheduled or required
payments with respect to the Facilities, as determined (A) at the time of any
proposed Investment by the Borrower or any other Restricted Subsidiary in such
Restricted Subsidiary, (B) at the time of any proposed purchase, redemption or
other acquisition by the Borrower or any other Restricted Subsidiary from
Strategic Investors of Equity Interests in such Restricted Subsidiary and (C) at
the time of any proposed incurrence of Indebtedness by such Restricted
Subsidiary, in good faith by the chief executive officer or chief financial
officer of the Borrower (or, by the Board of Directors of the Borrower if the
amount of any such transaction would be greater than $15,000,000) whose
determination shall be conclusive.

“Permitted Qualified Company Payment Restriction” means any consensual
encumbrance or restriction (each, as used in this sentence, a “restriction”) on
the ability of any Qualified Holding Company or Qualified Enterprise to (a) pay
dividends or make any other distributions on its Equity Interests to its equity
owners or make any payments with respect to any Indebtedness owed by it to the
Borrower or a Restricted Subsidiary or (b) make any loans or advances to the
Borrower or a Restricted Subsidiary, which restriction satisfies all the
following conditions: (i) such restriction becomes effective only upon the
occurrence of (A) specified events under its charter or (B) a default by such
Qualified Holding Company or Qualified Enterprise in the payment of principal or
interest, a bankruptcy default, a default on any financial covenant or any other
material default and (ii) such restriction along with all other restrictions
would not materially impair the Borrower’s ability to make any scheduled or
required payments with respect to the Facilities, as determined (A) at the time
of any proposed Investment by the Borrower or any other Restricted Subsidiary in
such Qualified Holding Company, (B) at the time of any proposed purchase,
redemption or other acquisition by the Borrower or any other Restricted
Subsidiary from Strategic Investors of Equity Interests in such Qualified
Holding Company and (C) at the time of any proposed incurrence of Indebtedness
by such Qualified Holding Company, in good faith by the chief executive officer
or chief financial officer of the Borrower (or, by the Board of Directors of the
Borrower if the amount of any such transaction would be greater than
$15,000,000) whose determination shall be conclusive.

 

47



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that(a) the principal amount (or accreted value, if applicable) thereof
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized and undrawn
letters of credit thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(b) or
(e), such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) other than with respect to a Permitted Refinancing of
Indebtedness permitted pursuant to Section 7.03(b) or (e), at the time thereof,
no Event of Default shall have occurred and be continuing, (d) with respect to a
Permitted Refinancing of Indebtedness permitted pursuant to Section 7.03(b),
there are no new obligors of such Indebtedness and (e) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Junior Financing,
(i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.

“Permitted Subordinated Notes” shall mean senior subordinated notes issued by
the Borrower or a Guarantor, provided that (a) the terms of such notes provide
for customary subordination of such notes to the Obligations and do not provide
for any scheduled repayment, mandatory redemption, sinking fund obligation or
other payment prior to the date that is ninety-one (91) days after the maturity
date for the Term Loans, other than customary offers to purchase upon a change
of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default and (b) the covenants, events of
default, guarantees and other terms for such notes (provided that such notes
shall have interest rates and redemption premiums determined by the Board of
Directors of the Borrower to be market rates and premiums at the time of
issuance of such notes), taken as a whole, are determined by the Board

 

48



--------------------------------------------------------------------------------

of Directors of the Borrower to be market terms on the date of issuance and do
not require the maintenance or achievement of any financial performance
standards other than as a condition to taking specified actions, provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days (or such shorter period to which the Administrative
Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees).

“Permitted Subordinated Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Subordinated
Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK-Option Indebtedness” means, with respect to any Person, Indebtedness of
such Person the terms of which permit, at such Person’s option, interest to be
paid entirely in cash, entirely in-kind or a combination thereof.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by the Borrower
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of its ERISA Affiliates.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not included in this Agreement at such
time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels and component definitions (to
the extent relating to such financial maintenance covenant) in this Agreement
that are less restrictive on the Borrower and the Restricted Subsidiaries than
those in the applicable Incremental Amendment, Refinancing Amendment, Extension
Amendment or amendment in respect of Replacement Loans or any documents relating
to Credit Agreement Refinancing Indebtedness or Refinancing Indebtedness.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

 

49



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA-NCI of the Borrower, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA-NCI, as the case may be, projected by the Borrower in good faith as a
result of (a) actions taken during such Post-Acquisition Period for the purposes
of realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that, so long as such actions
are taken during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, it may be assumed that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA-NCI, as the case may be, shall be without duplication
for cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA-NCI, as the case may be, for such Test Period.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of the Borrower or any division, product line, or facility used for operations
of the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated
EBITDA-NCI and give effect to events (including operating expense reductions)
that are (as determined by the Borrower in good faith) (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Restricted Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place) the
numerator of which is the amount of the Commitments, and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is

 

50



--------------------------------------------------------------------------------

the amount of the Aggregate Commitments under the applicable Facility or
Facilities and, if applicable and without duplication, Term Loans under the
applicable Facility or Facilities at such time; provided that, in the case of a
Revolving Credit Facility, if such Commitments have been terminated, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Enterprise” means a Person conducting only businesses permitted under
Section 7.07; provided, that at the time of any Qualified Minority Investment,
the Person may hold exclusively cash or Cash Equivalents until such time as the
Person conducts a Similar Business.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company” means (a) any Person whose business consists of
holding a majority of the Equity Interests in one or more Qualified Enterprises
(provided, that at the time of any Qualified Minority Investment, such Person
may hold exclusively cash or Cash Equivalents until such time (not to exceed
twelve (12) months) as one or more Qualified Enterprises are formed or acquired
by such Person) and/or (b) whose business consists of holding Investments in one
or more Qualified Enterprises that are consolidated by such Person under GAAP
and, in each case, satisfied all the following requirements: (i) except for
Permitted Qualified Company Payment Restrictions, there are no restrictions
(other than customary restrictions arising under any applicable state law) on
the ability of such Qualified Holding Company or any such Qualified Enterprise
to pay dividends or make distributions to the holders of its Equity Interests;
(ii) except to the extent restricted pursuant to a Permitted Qualified Company
Payment Restriction or a Permitted Payment Restriction, each of such Qualified
Holding Company and Qualified Enterprise customarily declare and pay regular
monthly, quarterly or semi-annual dividends or distributions to the holders of
their Equity Interests in an amount equal to substantially all their respective
available cash flow for such period, as determined in good faith by their
respective Boards of Directors, subject to such ordinary and customary reserves
and other amounts as, in the good faith judgment of such Board of Directors, may
be necessary so that the business of such Persons may be properly and
advantageously conducted at all times, and the Borrower expects each such
Qualified Holding Company and Qualified Enterprise to continue to declare and
pay such regular dividends or distributions in the manner set forth above;
(iii) the Equity Interests of such Qualified Holding Company consists

 

51



--------------------------------------------------------------------------------

solely of (x) Equity Interests owned by the Borrower, Qualified Restricted
Subsidiaries of the Borrower and/or Strategic Investors and (y) directors’
qualifying shares; and (iv) the Equity Interests of such Qualified Enterprise
consists solely of (x) Equity Interests owned by such Qualified Holding Company
and/or Strategic Investors and (y) directors’ qualifying shares.

“Qualified Minority Investment” means any investment in a Qualified Holding
Company made from time to time.

“Qualified Restricted Subsidiary” means (a) any Restricted Subsidiary of the
Borrower that satisfies all of the following requirements: (i) except for
Permitted Payment Restrictions, there are no restrictions (other than customary
restrictions arising under any state law) on the ability of such Restricted
Subsidiary to pay dividends or make distributions to the holders of its Equity
Interests; (ii) except to the extent restricted pursuant to a Permitted Payment
Restriction, such Restricted Subsidiary customarily declares and pays regular
monthly, quarterly or semi-annual dividends or distributions to the holders of
its Equity Interests in an amount equal to substantially all of the available
cash flow of such Restricted Subsidiary for such period, as determined in good
faith by its Board of Directors, subject to such ordinary and customary reserves
and other amounts as, in the good faith judgment of such Board of Directors, may
be necessary so that the business of such Restricted Subsidiary may be properly
and advantageously conducted at all times, and the Borrower intends to cause
such Restricted Subsidiary to continue to declare and pay such regular dividends
or distributions in the manner set forth above; and (iii) the Equity Interests
of such Restricted Subsidiary consists solely of (x) Equity Interests owned by
the Borrower, Qualified Restricted Subsidiaries of the Borrower and/or Strategic
Investors and (y) directors’ qualifying shares and (b) any Restricted Subsidiary
that is a Guarantor.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the Board of
Directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) and (c) the financing terms, covenants, termination
events and other provisions thereof, including any Standard Securitization
Undertakings, shall be market terms (as determined in good faith by the
Borrower). The grant of a security interest in any Securitization Assets of the
Borrower or any of the Restricted Subsidiaries (other than a Securitization
Subsidiary) to secure Indebtedness under this Agreement prior to engaging in any
Securitization Financing shall not be deemed a Qualified Securitization
Financing.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer, and (d) the Swing Line Lender, as applicable.

“Reference Rate” means (x) with respect to the calculation of the All-In Yield
in the case of Loans of an applicable Class that includes a LIBOR Rate floor, an
interest rate per annum equal to the rate per annum equal to LIBOR, as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the

 

52



--------------------------------------------------------------------------------

Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for Dollar deposits with a term of 3 months, or if such rate
is not available at such time for any reason, the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on such day with a term of three months would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, on
such date and (y) with respect to the calculation of the All-In Yield in the
case of Loans of an applicable Class that includes a Base Rate floor, the
interest rate per annum equal to the highest of (a) the Federal Funds Rate plus
1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced
from time to time by the Administrative Agent as its “prime rate” and (c) the
LIBOR Rate on such day for an Interest Period of one (1) month plus 1.00% (or,
if such day is not a Business Day, the immediately preceding Business Day).

“Refinance,” “Refinancing” and “Refinanced” shall have the meanings provided in
the definition of the term “Refinancing Indebtedness.”

“Refinanced Indebtedness” has the meaning provided in the definition of the term
“Refinancing Indebtedness.”

“Refinanced Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Other
Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.15.

“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued, incurred or otherwise
obtained in exchange for or as a replacement of (including by entering into
alternative financing arrangements in respect of such exchange or replacement
(in whole or in part), including by adding or replacing lenders, creditors,
agents, borrowers and/or guarantors, and including in each case, but not limited
to, after the original instrument giving rise to such Indebtedness has been
terminated and including, in each case, by entering into any credit agreement,
loan agreement, note purchase agreement, indenture or other agreement), or the
net proceeds of which are to be used for the purpose of modifying, extending,
refinancing, renewing, replacing, redeeming, repurchasing, defeasing, amending,
supplementing, restructuring, repaying or refunding (collectively to “Refinance”
or a “Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Refinancing Indebtedness).

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

53



--------------------------------------------------------------------------------

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Facility Lenders” shall mean, with respect to any Facility on any date
of determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with, in the case of the Revolving Credit
Facility, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans, as applicable, under such
Facility being deemed “held” by such Lender for purposes of this definition) and
(ii) the aggregate unused Commitments under such Facility; provided that the
unused Commitments of, and the portion of the Total Outstandings under such
Facility held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer or
assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement,

 

54



--------------------------------------------------------------------------------

defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be a “Restricted Subsidiary.”

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in Section
2.14(a).

“Revolving Credit Borrowing” means a Borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Revolving Credit Lenders, pursuant to Section
2.01(b).

“Revolving Credit Commitment” means as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01A under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of Revolving Credit Commitments of all
Revolving Credit Lenders shall be $250,000,000 on the Closing Date (as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Revolving Commitment Increase).

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Extension Series” has the meaning specified in Section
2.16(b).

“Revolving Credit Facility” means, at any time, the aggregate principal amount
of the Revolving Credit Commitments at such time.

“Revolving Credit Facility Maturity Date” means March 17, 2020, provided that if
such day is not a Business Day, the Revolving Credit Facility Maturity Date
shall be the Business Day immediately preceding such day.

 

55



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b) and
includes Revolving Credit Loans under the Initial Revolving Credit Facility,
Other Revolving Credit Loans and Loans made pursuant to Extended Revolving
Credit Commitments.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“ROFR Right” means, with respect to any Equity Interest, a right of first
refusal or other right to acquire such Equity Interest or other right with
respect to such Equity Interest resulting from (a) the pledge, sale or offer to
sell such Equity Interest or (b) a change of control of the entity which has
issued such Equity Interest or any entity holding, directly or indirectly, such
Equity Interest.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“SCA LLC” means Surgical Care Affiliates, LLC, a Delaware limited liability
company.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Restricted Subsidiary and a
Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

56



--------------------------------------------------------------------------------

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to a Securitization Subsidiary or any other Person (other than the Borrower or a
Restricted Subsidiary), or may grant a security interest in, any Securitization
Assets of the Borrower or any of its Subsidiaries, and any assets related
thereto, including all collateral securing such Securitization Assets, all
contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower, other than another Securitization
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary, in any
way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Borrower or any other Subsidiary of
the Borrower, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which none of the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, has any material

 

57



--------------------------------------------------------------------------------

contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of the Borrower or any
other Subsidiary of the Borrower, other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the Board of Directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the Board of Directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the Test
Period ended immediately prior to such date to (b) Consolidated EBITDA-NCI of
the Borrower for such Test Period.

“Senior Unsecured Notes” means $250,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2023.

“Senior Unsecured Notes Indenture” means the Indenture for the Senior Unsecured
Notes, dated as of the date hereof, as the same may be amended, modified,
replaced or refinanced to the extent permitted by this Agreement.

“Similar Business” means (a) any business conducted or proposed to be conducted
by the Borrower or any Restricted Subsidiaries on the Closing Date, (b) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries conduct
or proposed to conduct on the Closing Date, and (c) any business in the
healthcare industry.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA-NCI”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such

 

58



--------------------------------------------------------------------------------

Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Equity Contribution” means common equity contributions made to the
Borrower in immediately available funds after the Closing Date hereof and which
are designated “Specified Equity Contributions” by the Borrower under
Section 7.15 of this Agreement at the time such funds are contributed.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(a) (with respect to the organizational existence
of the Loan Parties only), 5.01(b)(ii), 5.02 (first sentence thereof and clauses
(a) and (c) only) (for purposes of this definition, replacing the reference at
the end of Section 5.02(c) to “Material Adverse Effect” with a reference to
“Closing Date Material Adverse Effect” (with such modifications, as necessary,
to apply to the Borrower and its Subsidiaries), 5.04, 5.13, 5.16 and 5.18.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase that by the terms of this
Agreement requires any test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”.

“Sponsor” means TPG Partners V, L.P. and its Affiliates and Persons, funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of its or their respective portfolio companies.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.

“Strategic Investors” means (1) physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are or, in connection with a
Syndication, will become actively involved in the provision of surgical care and
surgery-related services and (2) consultants that receive Equity Interests in
joint ventures that provide surgical care or surgery-related services as
consideration for consulting services performed.

“Strategic Joint Venture” means any joint venture (regardless of the form of
legal entity) (i) that is a Minority Investment, (ii) all of the Equity
Interests in which are owned by the Borrower or any Restricted Subsidiary and
Strategic Investors and (iii) substantially all of the business activities of
which involve lines of business not substantially different from those conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business reasonably related or ancillary thereto.

 

59



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) (i) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, directly or indirectly by such Person or (ii) the accounts
of which are consolidated with such Person’s in such Person’s consolidated
financial statements in accordance with GAAP. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

60



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means JPMorgan Chase Bank, N.A., in its capacity as provider
of Swing Line Loans, or any Revolving Credit Lender that agrees in writing to be
the successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate principal amount of the Revolving Credit
Commitments at such time. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

“Syndication” means any sale by the Borrower or any Restricted Subsidiary to one
or more Strategic Investors of Equity Interests in one or more Restricted
Subsidiaries that own or operate surgical centers (including the resale of any
such Equity Interests that were repurchased or redeemed by the Borrower or a
Restricted Subsidiary from Strategic Investors as permitted under Article VII);
provided, that any such sale is made for consideration not less than the fair
market value of the Equity Interests sold (as determined by the Borrower in good
faith).

“Syndication Agent” means SunTrust Bank, as Syndication Agent under this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Class
and Type and, in the case of LIBOR Loans, having the same Interest Period made
by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its Initial Term Commitment,
Incremental Term Commitment, Other Term Loan Commitment and/or commitment with
respect to Replacement Loans, as the context may require.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

61



--------------------------------------------------------------------------------

“Term Loan” means any Initial Term Loan, Incremental Term Loan, other Term Loan,
Extended Term Loan or Replacement Loan, as the contract may require.

“Term Loan Extension Request” has the meaning specified in Section 2.16(a).

“Term Loan Extension Series” has the meaning specified in Section 2.16(a).

“Term Loan Maturity Date” means March 17, 2022, provided that if such day is not
a Business Day, the Term Loan Maturity Date shall be the Business Day
immediately preceding such day.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b).

“Threshold Amount” means $15,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), $1,600,000,000.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt (as determined without reference to the last two
sentences of the definition thereof) as of the last day of the Test Period
ending immediately prior to such date to (b) Consolidated EBITDA-NCI of the
Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the funding of the Initial Term Loans and
the Initial Revolving Borrowing, (b) the issuance of the Senior Unsecured Notes,
(c) the consummation of any other transactions in connection with the foregoing
and (d) the payment of the fees and expenses incurred in connection with any of
the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

62



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) each Securitization Subsidiary, (iii) each Insurance
Subsidiary, (iv) any Subsidiary of the Borrower designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the date hereof and (v) any Subsidiary of an Unrestricted
Subsidiary in each case, until such Person ceases to be an Unrestricted
Subsidiary of the Borrower in accordance with Section 6.14 or ceases to be a
Subsidiary of the Borrower.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

63



--------------------------------------------------------------------------------

SECTION 1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Consolidated EBITDA-NCI to
Consolidated Interest Expense Ratio, the Senior Secured Leverage Ratio and the
Total Leverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding.

Any financial ratios required to be satisfied in order for a specific action to
be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

64



--------------------------------------------------------------------------------

SECTION 1.05. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07. Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day that is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08. Guaranties of Hedging Obligations.

Notwithstanding anything else to the contrary in any Loan Document, no
non-Qualified ECP Guarantor shall be required to guarantee or provide security
for Excluded Swap Obligations, and any reference in any Loan Document with
respect to such non-Qualified ECP Guarantor guaranteeing or providing security
for the Obligations shall be deemed to be all Obligations other than the
Excluded Swap Obligations.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower a single loan equal to
such Term Lender’s Initial Term Commitment on the Closing Date. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or LIBOR Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make loans to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan, a
“Revolving Credit Loan”) from time to time, on any Business Day after the
Closing Date until the Revolving Credit Facility Maturity Date (provided that
each Revolving Credit Lender agrees to make loans in an

 

65



--------------------------------------------------------------------------------

aggregate amount not exceeding its Pro Rata Share of the Initial Revolving
Borrowing, at the request of the Borrower, on the Closing Date), in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
LIBOR Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing (other than Swing Line
Borrowings with respect to which this Section 2.02 shall not apply), each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of LIBOR Loans or any conversion of Base Rate Loans to
LIBOR Loans and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans; provided, that such notice may be delivered not
later than 9:00 a.m. on the Closing Date in the case of the initial Credit
Extensions. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of LIBOR Loans shall be in a principal amount of $2,500,000 or a
whole multiple of $500,000 in excess thereof in the case of Term Loans or
Revolving Credit Loans. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of LIBOR Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBOR
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of LIBOR Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

 

66



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01) the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan unless
the Borrower pays the amount due, if any, under Section 3.05 in connection
therewith. During the existence of an Event of Default, the Administrative Agent
or the Required Facility Lenders may require that no Loans under the applicable
Facility may be converted to or continued as LIBOR Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of LIBOR by the
Administrative Agent shall be presumed correct in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect
unless otherwise agreed between the Borrower and the Administrative Agent;
provided that after the establishment of any new Class of Loans pursuant to an
Incremental Amendment, a Refinancing Amendment, an Extension Amendment or an
amendment in respect of Replacement Loans, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

 

67



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in accordance
with the foregoing. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this Section 2.02(g) shall be
conclusive absent manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower (provided, that any
Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drawings under the Letters of Credit and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that L/C Issuers shall not
be obligated to make L/C Credit Extensions with respect to Letters of Credit,
and Lenders shall not be obligated to participate in Letters of Credit if, as of
the date of the applicable Letter of Credit, (i) the Revolving Credit Exposure
of any Lender

 

68



--------------------------------------------------------------------------------

would exceed such Lender’s Revolving Credit Commitment or (ii) the Outstanding
Amount of all L/C Obligations would exceed the L/C Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each Existing Letter of Credit constitutes a Letter of
Credit under this Agreement.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender shall have
approved such expiry date or (2) the Outstanding Amount of the L/C Obligations
in respect of such requested Letter of Credit has been Cash Collateralized in an
amount equal to at least 105% of the Outstanding Amount of such L/C Obligations.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder).

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

69



--------------------------------------------------------------------------------

(v) An L/C Issuer shall act on behalf of the Appropriate Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken of
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(vi) An L/C Issuer shall be under no obligation to issue any Letter of Credit if
any Revolving Credit Lender is at the applicable time a Defaulting Lender and
the L/C Issuer has (or after giving effect to the issuance of such Letter of
Credit will have) Fronting Exposure (after giving effect to
Section 2.17(a)(iv)), unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Defaulting Lender to eliminate
the L/C Issuer’s Fronting Exposure (after giving effect to Section 2.17(a)(iv))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has Fronting Exposure, as it may elect in
its sole discretion.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

70



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more of
the conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be. Immediately upon the issuance of each Letter of Credit, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, acquire from the relevant L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of clauses (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is three (3) Business Days before the
Nonrenewal Notice Date from the Administrative Agent or any Revolving Credit
Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

 

71



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. No later than one
Business Day following (x) the Business Day on which the Borrower shall have
received notice of any payment by an L/C Issuer under a Letter of Credit or
(y) if the Borrower shall have received such notice later than 10:00 a.m. on any
Business Day, the immediately following Business Day (each such date, a
“Required Reimbursement Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the
Required Reimbursement Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Required
Reimbursement Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of LIBOR Loans or Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments under the applicable Revolving
Credit Facility of the Appropriate Lenders, and subject to the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

72



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully reimbursed on
the day such disbursement is made, the Unreimbursed Amount shall bear interest
from and including the date such disbursement is made to but excluding the date
such disbursement is reimbursed, at the rate per annum applicable to a Revolving
Credit Borrowing of Base Rate Loans, provided that if such Unreimbursed Amount
is not fully refinanced on the day such reimbursement is required by a Revolving
Credit Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant L/C Issuer a L/C Borrowing on such day
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that, each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the

 

73



--------------------------------------------------------------------------------

date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The Obligations of the Revolving Credit Lenders
under this clause (c)(viii) shall survive the payment in full of the Obligations
and the termination of this Agreement.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

74



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions by such L/C Issuer constituting gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to

 

75



--------------------------------------------------------------------------------

its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(iii) of this Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower to the extent of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower that
were caused by such L/C Issuer’s willful misconduct or gross negligence or such
L/C Issuer’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c) or (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations, and shall do
so not later than 2:00 p.m. on (x) in the case of the immediately preceding
clause (i), (1) the Business Day that the Borrower receives notice thereof, if
such notice is received on such day prior to 12:00 Noon or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice and (y) in the case of the immediately
preceding clause (ii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the L/C Issuer, the Borrower shall Cash Collateralize the relevant L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in an amount sufficient
to cover the applicable Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Revolving Credit Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Revolving
Credit Lenders). Derivatives of such term have corresponding meanings. The
Borrower , and to the extent provided by any Defaulting Lender, such Defaulting
Lender hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Credit Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked accounts at the Administrative
Agent and may be invested in readily available Cash Equivalents selected by the
Administrative Agent in its sole discretion. Upon the drawing of any Letter of
Credit for which funds are on deposit as

 

76



--------------------------------------------------------------------------------

Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations or the Cash Collateral provided to reduce the relevant L/C Issuer’s
Fronting Exposure shall no longer be required to be held following the
elimination of the applicable Fronting Exposure (including the termination of
Defaulting Lender status of the applicable Lender) and so long as no Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrower. If such Event of Default is cured or waived and no other Event of
Default is then occurring and continuing, the amount of any Cash Collateral
shall be refunded to the Borrower. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate times the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit). Such letter of credit fees shall be computed on
a quarterly basis in arrears. Such letter of credit fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

77



--------------------------------------------------------------------------------

(j) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(k) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any Class of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer that issued such Letter of Credit, if one or more
other Classes of Revolving Credit Commitments in respect of which the Letter of
Credit Expiration Date shall not have so occurred are then in effect, such
Letters of Credit for which consent has been obtained shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Revolving Credit Lenders
pursuant to) the Revolving Credit Commitments in respect of such non-terminating
Classes up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable L/C Issuer undrawn and
marked “cancelled” or to the extent that the Borrower is unable to so replace
and return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by
a “back to back” letter of credit reasonably satisfactory to the applicable L/C
Issuer or the Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.03(f).

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to (i) be a
co-applicant for such Letter of Credit and (ii) reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans for the applicable Revolving Credit
Facility (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day (other than the Closing Date) until the Maturity Date for
the applicable Revolving Credit Facility in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan,
the aggregate Revolving Credit

 

78



--------------------------------------------------------------------------------

Exposure shall not exceed the aggregate Revolving Credit Commitments then in
effect. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $100,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro

 

79



--------------------------------------------------------------------------------

Rata Share of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Revolving Credit Loan that
is a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

80



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Revolving Credit Lenders under this clause (d)(ii) shall survive the payment
in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

81



--------------------------------------------------------------------------------

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part and, except as otherwise provided in this Agreement, without
premium or penalty; provided that (1) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (A) two (2) Business Days prior
to any date of prepayment of LIBOR Loans and (B) on the date of prepayment of
Base Rate Loans; (2) any prepayment of LIBOR Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof in the
case of Term Loans, and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and the payment amount specified in
such notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a LIBOR Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Voluntary prepayments of Term Loans shall be applied to the remaining
scheduled installments of principal thereof pursuant to Section 2.07(a) (or
pursuant to the applicable Extension Amendment, Incremental Amendment,

 

82



--------------------------------------------------------------------------------

Refinancing Amendment or amendment in respect of any Replacement Loans, as
applicable) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity). Each prepayment in respect of any Term Loans pursuant to
this Section 2.05 may be applied to any Class of Term Loans as directed by the
Borrower. For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
an Existing Term Loan Class pursuant to this Section 2.05 without any
requirement to prepay Extended Term Loans that were converted or exchanged from
such Existing Term Loan Class and (ii) prepay Extended Term Loans pursuant to
this Section 2.05 without any requirement to prepay Term Loans of an Existing
Term Loan Class that were converted or exchanged for such Extended Term Loans.

(b) Mandatory.

(i) Within five (5) Business Days after each delivery of annual financial
statements pursuant to Section 6.01(a), commencing with the annual financial
statements for the fiscal year ended December 31, 2016, and the related
Compliance Certificate has been delivered pursuant to Section 6.02(a), the
Borrower shall offer to prepay an aggregate principal amount of Term Loans equal
to (A) 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus (B) the sum of (i) all voluntary prepayments of Term
Loans during such fiscal year and (ii) all voluntary prepayments of Revolving
Credit Loans during such fiscal year to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (i) and (ii), to the extent such
prepayments are not funded with the proceeds of Indebtedness; provided that
(x) the ECF Percentage shall be 25% if the Senior Secured Leverage Ratio as of
the end of the fiscal year covered by such financial statements was less than or
equal to 3.0 to 1.0 and greater than or equal to 2.5 to 1.0 and (y) the ECF
Percentage shall be 0% if the Senior Secured Leverage Ratio as of the end of the
fiscal year covered by such financial statements was less than 2.5 to 1.0.

(ii)    (A) If (1)(x) the Borrower or any of its Restricted Subsidiaries
Disposes of any property or assets (other than any Disposition of any property
or assets in the ordinary course of business and as permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition to a
Loan Party), (e), (f), (g), (h), (j) (to the extent Net Cash Proceeds for
Dispositions thereunder have not exceeded $150,000,000) (k), (l), (n), (o) or
(p)) or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds and
(2) the Senior Secured Leverage Ratio as of the end of the Test Period
immediately preceding such Disposition or Casualty Event was greater than 3.5 to
1.0 (calculated on a Pro Forma Basis), the Borrower shall offer to prepay on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate

 

83



--------------------------------------------------------------------------------

principal amount of Term Loans equal to 100% (such percentage as it may be
reduced as described below, the “NCP Percentage”) of all Net Cash Proceeds
realized or received; provided that (x) the NCP Percentage shall be 50% if the
Senior Secured Leverage Ratio as of the end of the fiscal year covered by such
financial statements (calculated on a Pro Forma Basis) was less than or equal to
3.5 to 1.0 and greater than or equal to 1.5 to 1.0 and (y) the NCP Percentage
shall be 0% if the Senior Secured Leverage Ratio as of the end of the fiscal
year covered by such financial statements (calculated on a Pro Forma Basis) was
less than 1.5 to 1.0; provided, further that, except as provided in
Section 7.05(j)(iii), no prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(C).

(B) [Reserved].

(C) With respect to any Net Cash Proceeds realized or received with respect to
(x) any Disposition giving rise to a prepayment event pursuant to
Section 2.05(b)(ii)(A) or (y) any Casualty Event, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business within (x) eighteen (18) months following receipt of
such Net Cash Proceeds or (y) if the Borrower enters into a legally binding
commitment to reinvest such Net Cash Proceeds within eighteen (18) months
following receipt thereof, within the later of (1) eighteen (18) months
following receipt thereof or (2) one hundred and eighty (180) days of the date
of such legally binding commitment; provided that (i) so long as an Event of
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (ii) if any Net Cash Proceeds are no longer intended
to be or cannot be so reinvested at any time after delivery of a notice of
reinvestment election the Borrower shall offer to prepay on or prior to the date
which is five (5) Business Days after the date on which the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested an aggregate principal amount of Term Loans equal to the amount of
such Net Cash Proceeds.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall offer to prepay an aggregate principal amount
of Term Loans equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

(iv) If, on any date, the aggregate Revolving Credit Exposure exceeds the
aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay or cause to be promptly prepaid Revolving Credit Loans and

 

84



--------------------------------------------------------------------------------

Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
principal amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(iv) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the aggregate Revolving Credit Exposure exceeds the
aggregate Revolving Credit Commitments then in effect.

(v)    (X) Except as otherwise set forth in any Refinancing Amendment, Extension
Amendment, Incremental Amendment or amendment in respect of any Replacement
Loans, each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Sections 2.07(a) and (b) in a manner determined at the discretion of the
Borrower and specified to the Administrative Agent; and (Y) each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
subject to clause (vi) of this Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment
required to be made pursuant to clauses (i), (ii) and (iii) of this
Section 2.05(b) (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Appropriate Lenders not so declining such prepayment on a pro rata basis in
accordance with their respective Pro Rata Shares (with such non-declining
Lenders having the right to decline any prepayment with Declined Proceeds at the
time and in the manner specified by the Administrative Agent). To the extent
such non-declining Lenders elect to decline their respective pro rata shares of
such Declined Proceeds, any Declined Proceeds remaining thereafter shall be
retained by the Borrower (“Retained Declined Proceeds”).

 

85



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a LIBOR Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such LIBOR Loan
pursuant to Section 3.05. Notwithstanding any of the other provisions of this
Section 2.05, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Loans is required to be made under this
Section 2.05 prior to the last day of the Interest Period therefor, in lieu of
making any payment pursuant to this Section 2.05 in respect of any such LIBOR
Loan prior to the last day of the Interest Period therefor, the Borrower may, in
its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder into a Cash Collateral Account until the last day
of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05.

(d) Term Loan Call Protection. In the event that on or prior to the sixth month
anniversary of the Closing Date:

(i)    (A)(x) the Borrower shall prepay voluntarily any Initial Term Loans with
the proceeds of a substantially concurrent issuance or incurrence of loans
incurred pursuant to a credit facility (including any replacement or incremental
term loans incurred pursuant to an amendment of this Agreement), or (y) amend,
amend and restate or modify this Agreement or any of the Loan Documents and
(B) the Yield on such Indebtedness (including the Initial Term Loans as a result
of such amendment, amendment and restatement or other modification) is, or upon
satisfaction of any condition could be, less than the Yield on the Initial Term
Loans, the Borrower shall pay a prepayment premium equal to 1.00% of the
aggregate principal amount of the Initial Term Loans so prepaid or affected by
such amendment, amendment and restatement or modification;

(ii) a Lender must assign its Initial Term Loans pursuant to Section 3.07(d) as
a result of its failure to consent to any amendment, waiver, discharge or
termination that would have the effect (whether immediately or upon the
satisfaction of any condition) of reducing the Yield on such Initial Term Loans,
the Borrower shall pay to such Lender a premium in respect of such assignment
equal to 1.00% of the aggregate principal amount of the Initial Term Loans so
assigned by such Lender;

For purposes of this Section 2.05(d), “Yield” shall mean, with respect to any
Indebtedness on any date, the internal rate of return on the principal amount of
such Indebtedness during the period from such date to the earlier of the date
that is four years following such date and the maturity date of such
Indebtedness, determined by the Administrative Agent in consultation with

 

86



--------------------------------------------------------------------------------

the Borrower assuming that such Indebtedness is incurred on such date and (1) in
the case of Indebtedness not bearing interest at a fixed rate, utilizing (a) for
each quarter during the applicable period the greater of (x) if applicable, any
“LIBOR floor” applicable to such Indebtedness on such date (which, in the case
of the Incremental Term Loans, shall mean 1.00% per annum) and (y) the forward
LIBOR curve (calculated on a quarterly basis) as calculated by the
Administrative Agent in accordance with its customary practice; and (b) the
spread for such Indebtedness, (2) in the case of Indebtedness bearing interest
at a fixed rate, utilizing such fixed rate (which, in the case of the Term
Loans, shall mean the Applicable Rate therefore (which rate of return shall
include the effect of any original issue discount or upfront fees paid to the
market in respect of such Indebtedness, in each case calculated based on an
assumed four year average life to maturity or such shorter period until the
maturity of such Indebtedness)); and (3) in the case of all such Indebtedness,
utilizing par value of such of such Indebtedness.

(e) Sharing of Prepayments. Notwithstanding the foregoing, (i) all mandatory
prepayments of Term Loans shall, subject to clause (vi) of Section 2.05(b), be
paid to the Term Lenders for prepayment of their Term Loans in accordance with
their respective Pro Rata Shares and (ii) solely for the purposes of clause
(i) of this Section 2.05(e), the Term Lenders’ Pro Rata Shares as of any date
shall be determined as if the references in the definition of the term “Pro Rata
Share” to Facility were instead references to all Classes of the Term Loans,
which shall be treated as a single Facility for this purpose.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused Revolving Credit Commitments, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Revolving Credit Commitments, the L/C
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided above, the amount of any such Revolving Credit
Commitment reduction shall not be applied to the Swing Line Sublimit unless
otherwise specified by the Borrower. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Revolving Credit
Commitments if such termination would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Initial Term Loans pursuant to Section 2.01(c). The Revolving Credit
Commitments shall terminate on the Maturity Date for the applicable Revolving
Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Revolving Credit Lenders of any termination or
reduction of unused portions of the L/C Sublimit, Swing Line Sublimit or the
unused Revolving

 

87



--------------------------------------------------------------------------------

Credit Commitments under this Section 2.06. Upon any reduction of unused
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Pro Rata Share
of the amount by which such Commitments are reduced (other than the termination
of the Commitment of any Revolving Credit Lender as provided in Section 2.06(b)
or Section 3.07). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the last Business Day of June
2015, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Initial Term Loans (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Term Loan Maturity Date, the aggregate
principal amount of all Initial Term Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Credit Facility, the aggregate principal amount of all of
its Revolving Credit Loans under such Facility outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the applicable Revolving Credit Facility.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to LIBOR for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

88



--------------------------------------------------------------------------------

SECTION 2.09. Fees.

In addition to certain fees described in Sections 2.03(g) and (h):

(a) Commitment Fee. The Borrower shall pay to each Revolving Credit Lender under
each Revolving Credit Facility (which payment shall be made to the
Administrative Agent for distribution to such Revolving Credit Lender), a
commitment fee, which for the Initial Revolving Credit Facility is equal to the
Applicable Rate, with respect to commitment fees times the actual daily amount
by which such Lender’s Revolving Credit Commitment for the applicable Revolving
Credit Facility exceeds such Lender’s Revolving Credit Exposure (excluding such
Lender’s participation in outstanding Swing Line Loans) for the applicable
Revolving Credit Facility; provided that any commitment fee accrued with respect
to any of the Revolving Credit Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The commitment fees for the Initial Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Initial Revolving Credit Facility, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing on June 30, 2015, on the Maturity Date for the Initial
Revolving Credit Facility and upon termination of such Commitments. The
commitment fee shall be calculated quarterly in arrears.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Administrative Agent’s “prime rate” shall be made on the basis
of a year of 365 days or 366 days, as applicable, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360 day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

89



--------------------------------------------------------------------------------

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office and
in Same Day Funds not later than 2:00 p.m. on the date

 

90



--------------------------------------------------------------------------------

specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of LIBOR Loans to be made in the next succeeding calendar month,
such payment shall be made on the immediately preceding Business Day.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender or an L/C Issuer hereunder, that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to such Lender or L/C Issuer. If
and to the extent that such payment was not in fact made to the Administrative
Agent in Same Day Funds, then each Lender or L/C Issuer, as the case may be,
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or L/C Issuer in Same Day
Funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender or L/C Issuer to the date such amount is repaid to the Administrative
Agent in Same Day Funds at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or L/C Issuer with respect to
any amount owing under this Section 2.12(c) shall be conclusive absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

91



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be presumed correct and binding in the
absence of manifest error) of participations purchased under this Section 2.13
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other

 

92



--------------------------------------------------------------------------------

communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (1) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (2) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, a “Revolving Commitment Increase”; and collectively with any
Incremental Term Loan, an “Incremental Loan”); provided that:

(i) upon the effectiveness of any Incremental Amendment referred to below, no
Event of Default shall exist; provided further that, with respect to any
Incremental Amendment the primary purpose of which is to finance an acquisition
or investment permitted by this Agreement, the requirement pursuant to this
clause (i) shall be that no Event of Default under Section 8.01(a) or (f) shall
exist at the time that any definitive documentation relating to such acquisition
or permitted investment is executed; and

(ii) upon the effectiveness of any Incremental Amendment referred to below, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates; provided further that, with
respect to any Incremental Amendment the primary purpose of which is to finance
an acquisition or investment permitted by this Agreement, the requirement
pursuant to this clause (ii) shall be that only the Specified Representations
will be required to be made and that the representations and warranties of the
entity to be acquired or in which such investment is to be made contained in the
relevant agreement relating to such acquisition or investment that are material
to the interest of the Lenders (but only to the extent that the Borrower or its
applicable Subsidiary party to such agreement would have the right to terminate
its obligations under such agreement or refuse to consummate such acquisition or
investment) will be required to be made.

Each tranche of Incremental Term Loans and each Revolving Commitment Increase
shall be in an aggregate principal amount that is not less than $25,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence). Notwithstanding anything to the

 

93



--------------------------------------------------------------------------------

contrary herein, the aggregate principal amount of the Incremental Term Loans
and the Revolving Commitment Increases after the Closing Date shall not exceed
(A) $150,000,000 in the aggregate pursuant to this clause (A) or (B) at the
Borrower’s option, up to an unlimited amount if, in the case of this clause
(B) only, (x) with respect to any Revolving Commitment Increase or any
Incremental Term Loan that will rank pari passu in right of security with the
Revolving Credit Loans and the then outstanding Term Loans, the Senior Secured
Leverage Ratio (calculated on a Pro Forma Basis (including a pro forma
application of the net proceeds therefrom and assuming for this purpose that the
full amount of such Revolving Commitment Increase is fully drawn, but excluding,
for the avoidance of doubt, all undrawn Letters of Credit and undrawn amounts
under the existing Revolving Credit Commitments; and provided, further, that
amounts incurred under clause (A) as part of the same or a substantially
concurrent financing transaction shall be excluded from such pro forma
calculation)), is less than or equal to 3.5 to 1.0 (measured, in the case of any
Incremental Amendment the primary purpose of which is to finance an acquisition
or investment permitted by this Agreement, at the Borrower’s option, either
(1) as of the date that any definitive documentation relating to such
acquisition or permitted investment is executed or (2) as of the date such
acquisition or permitted investment closes) and (y) with respect to any
Incremental Term Loan that will rank junior in right of security with the
Revolving Credit Loans and the Initial Term Loans or that will be unsecured, the
Total Leverage Ratio (calculated on a Pro Forma Basis (including a pro forma
application of the net proceeds therefrom, but excluding, for the avoidance of
doubt, all undrawn Letters of Credit and undrawn amounts under the existing
Revolving Credit Commitments; and provided, further, that amounts incurred under
clause (A) as part of the same or a substantially concurrent financing
transaction shall be excluded from such pro forma calculation)), is less than or
equal to 5.75 to 1.0(measured, in the case of any Incremental Amendment the
primary purpose of which is to finance an acquisition or investment permitted by
this Agreement, at the Borrower’s option, either (1) as of the date that any
definitive documentation relating to such acquisition or permitted investment is
executed or (2) as of the date such acquisition or permitted investment closes)
(the applicable amount under clause (A) or (B), the “Available Incremental
Amount”) (it being understood that Incremental Loans may be incurred under
clause (B) of the Available Incremental Amount regardless of whether there is
capacity under clause (A) thereof, and if both clauses (A) and (B) are available
and the Borrower does not make an election, the Borrower will be deemed to have
elected clause (B)).

The Incremental Term Loans (a) shall rank pari passu or junior in right of
payment and of security with the Revolving Credit Loans under the Initial
Revolving Credit Facility and the Initial Term Loans or shall be unsecured,
(b) shall not mature earlier than the Initial Term Loan Maturity Date (c) shall
be treated substantially the same as the Initial Term Loans, provided that
(i) the terms and conditions applicable to Incremental Term Loans may be
materially different from those of the Initial Term Loans to the extent such
differences (other than interest rates, maturity dates and amortization
schedule) are reasonably acceptable to the Administrative Agent so long as, if
such terms are materially more restrictive to the Borrower and its Subsidiaries
than those of the Initial Term Loans (x) such Initial Term Loans also receive
the benefit of such more restrictive terms or (y) any such provisions apply only
after the Latest Maturity Date and (ii) the interest rates and amortization
schedule applicable to the Incremental Term Loans shall be determined by the
Borrower and the lenders thereof; provided that the Incremental Term Loans shall
not have a Weighted Average Life to Maturity shorter than the

 

94



--------------------------------------------------------------------------------

Initial Term Loans, and (d) may participate on a pro rata basis or less than pro
rata basis (but, except as otherwise permitted by this Agreement, not on a
greater than pro rata basis) in any mandatory prepayments of the Initial Term
Loans under Section 2.05(b)(i), (ii) or (iii)(A), as specified in the applicable
Incremental Amendment.

Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans or
Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender (it being
understood that no existing Term Lender will have an obligation to make a
portion of any Incremental Term Loan and no existing Revolving Credit Lender
will have an obligation to provide a portion of any Revolving Commitment
Increase), in each case on terms permitted in this Section 2.14 and otherwise on
terms reasonably acceptable to the Administrative Agent) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”), provided that, the Administrative Agent
shall have consented (such consent not to be unreasonably withheld) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender.

Commitments in respect of Incremental Term Loans and Revolving Commitment
Increases shall become Commitments (or in the case of a Revolving Commitment
Increase to be provided by an existing Revolving Credit Lender, an increase in
such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Incremental Loan, if any, each Additional Lender, if
any, and the Administrative Agent. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. For avoidance of doubt, other than the conditions set forth
above in this Section 2.14, the effectiveness of (and, in the case of any
Incremental Amendment for an Incremental Term Loan, the borrowing under) any
Incremental Amendment shall not be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of any of the other
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment).

The Borrower will use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. Upon each
increase in the Revolving Credit Commitments pursuant to Section 2.14, (x) each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder

 

95



--------------------------------------------------------------------------------

in outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Credit Loans made hereunder (reflecting
such increase in Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 3.05. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(b) With respect to any Incremental Term Loans made hereunder that rank pari
passu in right of payment and of security with the Initial Term Loans, if the
All-In Yield applicable to such Incremental Term Loans exceeds by more than 50
basis points the then applicable All-In Yield payable pursuant to the terms of
this Agreement as amended through the date of such calculation with respect to
such Term Loans made under this Agreement, then the Applicable Rate (together
with, as provided in the proviso below, the LIBOR or Base Rate “floor”) with
respect to such Term Loans, is increased so as to cause the then applicable
All-In Yield under this Agreement on such Term Loans, to equal the All-In Yield
then applicable to the Incremental Term Loans, minus 50 basis points; provided
that any increase in the All-In Yield on such Initial Term Loans due to the
application of a LIBOR or Base Rate “floor” on any Incremental Term Loan shall
be effected solely through an increase in (or implementation of, as applicable)
the LIBOR or Base Rate “floor” applicable to such Term Loans.

(c) This Section 2.14 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary.

SECTION 2.15. Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Other Loans to refinance all or any portion of the
applicable Class or Classes of Loans then outstanding under this Agreement which
will be made pursuant to Other Term Loan Commitments, in the case of Other Term
Loans, and pursuant to Other Revolving Credit Commitments, in the case of Other
Revolving Credit Loans, in each case pursuant to a Refinancing Amendment;
provided that such Other Loans (i) shall rank equal in priority in right of
payment and of security with the other Loans and Commitments hereunder, (ii)(A)
will have interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and prepayment terms and premiums as may be agreed by the Borrower and the
Lenders thereof and/or (B) additional fees and/or premiums may be payable to the
Lenders providing such Other Loans in addition to any of the items contemplated
by the preceding clause (A), in each case, to the extent provided in the

 

96



--------------------------------------------------------------------------------

applicable Refinancing Amendment, (iii) may have optional prepayment terms
(including call protection and prepayment terms and premiums) as may be agreed
between the Borrower and the Lenders thereof, (iv) will have a final maturity
date no earlier than, and will have a Weighted Average Life to Maturity equal to
or greater than, the Loans being refinanced (except by virtue of amortization or
prepayment of the Loans prior to the time of such refinancing) and (v) will have
such other terms and conditions (other than as provided in foregoing
clauses (ii) through (iv)) that are identical in all material respects to, or
(taken as a whole) are no more favorable to the lenders or holders providing
such Other Commitments and Other Loans than those applicable to the Loans being
refinanced (provided that such terms shall not be deemed to be “more favorable”
solely as a result of the inclusion in the documentation governing such Other
Commitments and Other Loans of a Previously Absent Financial Maintenance
Covenant so long as the Administrative Agent shall be given prompt written
notice thereof and this Agreement is amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of each Facility; provided,
however, that if (x) the documentation governing any Other Loans that includes a
Previously Absent Financial Maintenance Covenant contains any Other Revolving
Credit Commitment in respect of a Revolving Credit Facility (whether or not the
documentation therefor includes any other facilities) and (y) such Previously
Absent Financial Maintenance Covenant is a “springing” financial maintenance
covenant solely for the benefit of such Revolving Credit Facility thereunder,
the Previously Absent Financial Maintenance Covenant shall not be required to be
included in this Agreement for the benefit of any Term Facility hereunder);
provided, further, that the terms and conditions applicable to such Other
Commitments and Other Loans may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Other Commitments and
Other Loans are issued, incurred or obtained. Any Other Loans may participate on
a pro rata basis or on a less than pro rata basis (but, except as otherwise
permitted by this Agreement, not on a greater than pro rata basis) in any
mandatory prepayments under Section 2.05(b)(i), (ii) or (iii), as specified in
the applicable Refinancing Amendment. In connection with any Refinancing
Amendment, the Borrower shall, if reasonably requested by the Administrative
Agent, deliver customary reaffirmation agreements and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Other Loans are provided with the benefit of the
applicable Loan Documents.

(b) Each Class of Other Commitments and Other Loans incurred under this
Section 2.15 shall be in an aggregate principal amount that is not less than
$20,000,000. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15.

 

97



--------------------------------------------------------------------------------

(c) This Section 2.15 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.15 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Refinancing Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 10.01, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment. No Lender shall be under any obligation to provide any Other
Commitment unless such Lender executes a Refinancing Amendment.

SECTION 2.16. Extensions of Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of any Class (each, an “Existing
Term Loan Class”) be converted or exchanged to extend the scheduled Maturity
Date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.16. Prior to entering into any Extension Amendment with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Term Loans of the Existing Term Loan Class from which they are to be
extended except that (i) the scheduled final maturity date shall be extended and
all or any of the scheduled amortization payments, if any, of all or a portion
of any principal amount of such Extended Term Loans may be delayed to later
dates than the scheduled amortization, if any, of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in the Extension
Amendment, the Incremental Amendment, the Refinancing Amendment or any other
amendment, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were extended, in each case as more particularly
set forth in Section 2.16(c) below), (ii)(A) the interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and voluntary prepayment terms and
premiums with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Amendment,
(iii) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums) as may be agreed between the
Borrower and the Lenders thereof, (iv) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but, except as otherwise
permitted by this Agreement, not greater than a pro rata basis) in any mandatory
prepayments under Section 2.05(b)(i), (ii) or (iii), in each case as specified
in the respective Term Loan Extension Request, and (v) the Extension Amendment
may provide for other covenants and terms that apply to any period after the
Latest Maturity Date in respect of Term Loans that is in effect immediately
prior to the establishment of such Extended Term Loans. No Lender shall have any

 

98



--------------------------------------------------------------------------------

obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans extended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement and shall constitute a
separate Class of Loans from the Existing Term Loan Class from which they were
extended; provided that any Extended Term Loans amended from an Existing Term
Loan Class may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Term Loan Extension
Series with respect to such Existing Term Loan Class.

(b) Extension of Revolving Credit Commitments. The Borrower Representative may
at any time and from time to time request that all or a portion of the Revolving
Credit Commitments of any Class (each, an “Existing Revolving Credit Class”) be
converted or exchanged to extend the scheduled Maturity Date(s) of any payment
of principal with respect to all or a portion of any principal amount of such
Revolving Credit Commitments (any such Revolving Credit Commitments which have
been so extended, “Extended Revolving Credit Commitments”) and to provide for
other terms consistent with this Section 2.16. Prior to entering into any
Extension Amendment with respect to any Extended Revolving Credit Commitments,
the Borrower shall provide written notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolving Credit Class, with such request offered equally to all such
Lenders of such Existing Revolving Credit Class) (each, a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which terms shall be identical in all
material respects to the Revolving Credit Commitments of the Existing Revolving
Credit Class from which they are to be extended except that (i) the scheduled
final maturity date shall be extended to a later date than the scheduled final
maturity date of the Revolving Credit Commitments of such Existing Revolving
Credit Class; provided, however, that at no time shall there be Classes of
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments) which have more than three (3) different Maturity Dates (unless
otherwise consented to by the Administrative Agent), (ii)(A) the interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and voluntary prepayment terms
and premiums with respect to the Extended Revolving Credit Commitments may be
different than those for the Revolving Credit Commitments of such Existing
Revolving Credit Class and/or (B) additional fees and/or premiums may be payable
to the Lenders providing such Extended Revolving Credit Commitments in addition
to any of the items contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) all borrowings
under the applicable Revolving Credit Commitments (i.e., the Existing Revolving
Credit Class and the Extended Revolving Credit Commitments of the applicable
Revolving Credit Extension Series) and repayments thereunder shall be made on a
pro rata basis (except for (I) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstanding Revolving
Credit Loans), (II) repayments required upon the Maturity Date of the
non-extending Revolving Credit Commitments, (III) repayments made in connection
with any Refinancing Amendment establishing Other Revolving Credit Commitments
and (IV) repayment made in connection with a permanent repayment and termination
of Commitments), and (iv) the Extension Amendment may provide for other
covenants and terms that apply to any period after the Latest Maturity

 

99



--------------------------------------------------------------------------------

Date in respect of Revolving Credit Commitments that is in effect immediately
prior to the establishment of such Extended Revolving Credit Commitments. No
Lender shall have any obligation to agree to have any of its Revolving Credit
Commitments of any Existing Revolving Credit Class converted into Extended
Revolving Credit Commitments pursuant to any Revolving Credit Extension Request.
Any Extended Revolving Credit Commitments extended pursuant to any Revolving
Credit Extension Request shall be designated a series (each, a “Revolving Credit
Extension Series”) of Extended Revolving Credit Commitments for all purposes of
this Agreement and shall constitute a separate Class of Revolving Credit
Commitments from the Existing Revolving Credit Class from which they were
extended; provided that any Extended Revolving Credit Commitments amended from
an Existing Revolving Credit Class may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Revolving Credit Extension Series with respect to such Existing Revolving Credit
Class.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request to the Administrative Agent at least five (5) Business Days (or such
shorter period as the Administrative Agent may determine in its sole discretion)
prior to the date on which Lenders under the applicable Existing Term Loan Class
or Existing Revolving Credit Class, as applicable, are requested to respond. Any
Lender holding a Term Loan under an Existing Term Loan Class (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans of
an Existing Term Loan Class or Existing Term Loan Classes, as applicable,
subject to such Extension Request converted or exchanged into Extended Term
Loans, and any Revolving Credit Lender with a Revolving Credit Commitment under
an Existing Revolving Credit Class (each, an “Extending Revolving Credit
Lender”) wishing to have all or a portion of its Revolving Credit Commitments of
an Existing Revolving Credit Class or Existing Revolving Credit Classes, as
applicable, subject to such Extension Request converted or exchanged into
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans or Revolving
Credit Commitments, as applicable, which it has elected to convert or exchange
into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable. In the event that the aggregate principal amount of Term Loans
and/or Revolving Credit Commitments, as applicable, subject to Extension
Elections exceeds the amount of Extended Term Loans and/or Extended Revolving
Credit Commitments, respectively, requested pursuant to the Extension Request,
Term Loans and/or Revolving Credit Commitments, as applicable, subject to
Extension Elections shall be converted or exchanged into Extended Term Loans
and/or Revolving Credit Commitments, respectively, on a pro rata basis (subject
to such rounding requirements as may be established by the Administrative Agent)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election or as may
be otherwise agreed to in the applicable Extension Amendment.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.16(d) and
notwithstanding anything to the contrary set forth in Section 10.01, shall not
require the consent of any Lender other than the Extending

 

100



--------------------------------------------------------------------------------

Lenders with respect to the Extended Term Loans and/or Extended Revolving Credit
Commitments established thereby, as the case may be) executed by the Borrower,
the Administrative Agent and the Extending Lenders. Each request for an
Extension Series of Extended Term Loans or Extended Revolving Credit Commitments
proposed to be incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $20,000,000 (it being understood that the
actual principal amount thereof provided by the applicable Lenders may be lower
than such minimum amount). In addition to any terms and changes required or
permitted by Sections 2.16(a) and (b), each of the parties hereto agrees that
this Agreement and the other Loan Documents may be amended pursuant to an
Extension Amendment, without the consent of any other Lenders, to the extent
necessary to (i) in respect of each Extension Amendment in respect of Extended
Term Loans, amend the scheduled amortization payments pursuant to Section 2.07
or the applicable Incremental Amendment, Extension Amendment, Refinancing
Amendment or other amendment, as the case may be, with respect to the Existing
Term Loan Class from which the Extended Term Loans were exchanged to reduce each
scheduled repayment amount for the Existing Term Loan Class in the same
proportion as the amount of Term Loans of the Existing Term Loan Class is to be
reduced pursuant to such Extension Amendment (it being understood that the
amount of any repayment amount payable with respect to any individual Term Loan
of such Existing Term Loan Class that is not an Extended Term Loan shall not be
reduced as a result thereof); (ii) reflect the existence and terms of the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
incurred pursuant thereto; (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.16, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment. In connection with any Extension Amendment, the Borrower shall, if
reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans and/or Extended Revolving Credit Commitments are
provided with the benefit of the applicable Loan Documents.

(e) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loan Class and/or Existing Revolving Credit
Class is converted or exchanged to extend the related scheduled maturity date(s)
in accordance with paragraphs (a) and (b) of this Section 2.16, in the case of
the existing Term Loans or Revolving Credit Commitments, as applicable, of each
Extending Lender, the aggregate principal amount of such existing Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Loans and/or Extended Revolving Credit Commitments, respectively, so converted
or exchanged by such Lender on such date, and the Extended Term Loans and/or
Extended Revolving Credit Commitments shall be established as a separate Class
of Loans (together with, in the case of Extended Term Loans, any other Extended
Term Loans or, in the case of Extended Revolving Credit Commitments, any other
Extended Revolving Credit Commitments, in each case, so established on such
date), except as otherwise provided under Sections 2.16(a) and (b). Subject to
the provisions of Section 2.03(k) in connection with Letters of Credit which
expire after a Maturity Date at any time Extended Revolving Credit

 

101



--------------------------------------------------------------------------------

Commitments with a later Maturity Date are outstanding, all Swing Line Loans and
Letters of Credit shall be participated on a pro rata basis by each Lender with
a Revolving Credit Commitment in accordance with its percentage of the Revolving
Credit Commitments existing on the date of the Extension of such Extended
Revolving Credit Commitments (and except as provided in Section 2.03(k), without
giving effect to changes thereto on an earlier Maturity Date with respect to
Letters of Credit and Swing Line Loans theretofore incurred or issued).

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans and/or Extended Revolving Credit
Commitments of a given Extension Series to a given Lender was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Lender may (and
hereby are authorized to), in their sole discretion and without the consent of
any other Lender, enter into an amendment to this Agreement and the other Loan
Documents (each, a “Corrective Extension Amendment”) within 30 days following
the effective date of such Extension Amendment, as the case may be, which
Corrective Extension Amendment shall (i) provide for the conversion or exchange
and extension of Term Loans under the Existing Term Loan Class, or of Revolving
Credit Commitments under the Existing Revolving Credit Class, in either case, in
such amount as is required to cause such Lender to hold Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, of the applicable
Extension Series into which such other Term Loans or Revolving Credit
Commitments were initially converted or exchanged, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrower and such Lender may
agree, and (iii) effect such other amendments of the type (with appropriate
reference and nomenclature changes) described in the penultimate sentence of
Section 2.16(d).

(g) No conversion or exchange of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(h) This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Extension Amendment shall effect any amendments that
would require the consent of each affected Lender or all Lenders pursuant to the
proviso in the first paragraph of Section 10.01, unless each such Lender has, or
all such Lenders have, as the case may be, given its or their consent to such
amendment.

 

102



--------------------------------------------------------------------------------

SECTION 2.17. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove of any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request(so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan or Cash Collateralization of any
Letter of Credit in respect of which that Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans or
Letters of Credit under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or

 

103



--------------------------------------------------------------------------------

payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Such Defaulting Lender shall not be entitled to receive any commitment fee
pursuant to Section 2.09(a), any fees with respect to Letters of Credit (except
as provided in clause (B) below) or any other fees hereunder for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its “Pro Rata Share” of the stated amount of Letters of
Credit for which it has provided Cash Collateral.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that(i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Event of Default has occurred and is continuing;
and (ii) the aggregate obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
Non-Defaulting Lender minus (2) the Revolving Credit Exposure of that
Non-Defaulting Lender. No reallocation hereunder shall constitute a waiver or
release

 

104



--------------------------------------------------------------------------------

of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans of the
applicable Facility and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share of the applicable Facility (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Payment Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

105



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s

 

106



--------------------------------------------------------------------------------

reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

 

107



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts

 

108



--------------------------------------------------------------------------------

pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “applicable Law” includes FATCA.

SECTION 3.02. Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund any LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue any affected LIBOR Loans or to convert Base Rate
Loans to such LIBOR Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Loans and shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all then outstanding
affected LIBOR Loans of such Lender to Base Rate Loans (without reference to the
LIBOR component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
LIBOR Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

109



--------------------------------------------------------------------------------

SECTION 3.03. Inability to Determine Rates.

If the Required Lenders determine that by reason of any changes affecting the
London interbank eurodollar market adequate and reasonable means do not exist
for determining LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan, or that LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such LIBOR Loan, in each case due to circumstances
arising on or after the date hereof, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain any affected LIBOR Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (without reference to the LIBOR component of the
Base Rate) in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining LIBOR Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (including any
such increased costs or reduction in amount resulting from any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, but
excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from reserve requirements contemplated by
Section 3.04(c)), such that Libor no longer represents the cost to such Lender
of complying with the requirements of applicable Law in relation to its making,
funding or maintaining of LIBOR Loans, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. At any time that any LIBOR Loan is affected by the circumstances
described in this Section 3.04(a), the Borrower may either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower receives any such demand
from such Lender or (ii) if the affected LIBOR Loan is then outstanding, upon at
least three Business Days’ notice to the Administrative Agent, require the
affected Lender to convert such LIBOR Loan into a Base Rate Loan (without
reference to the LIBOR component of the Base Rate), if applicable.

 

110



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the date hereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall promptly pay to
such Lender such additional amounts as will compensate such Lender for such
reduction after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurodollar funds or deposits, additional interest on the unpaid
principal amount of each LIBOR Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefore; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices,

 

111



--------------------------------------------------------------------------------

branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 3.01 or 3.04, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(f) Notwithstanding anything herein to the contrary, for purposes of paragraphs
(a) and (b) of this Section 3.04, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to be a change in
law, rule or regulation regardless of the date enacted, adopted, promulgated or
issued.

(g) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section if it
shall not at the time be the general policy and practice of such Lender to
demand such compensation in similar circumstances under comparable provisions of
other credit agreements.

SECTION 3.05. Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense reasonably incurred
by it as a result of: (a) any continuation, conversion, payment or prepayment of
any LIBOR Loan on a day other than the last day of the Interest Period for such
Loan or (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan in violation of its obligation to do so) to prepay,
borrow, continue or convert any LIBOR Loan on the date or in the amount notified
by the Borrower, in each case including any loss or expense (excluding loss of
anticipated profits) arising from the liquidation or reemployment of funds
obtained by it to maintain such LIBOR Loan or from fees payable to terminate the
deposits from which such funds were obtained. Such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such LIBOR Loan had such continuation, conversion, payment or
prepayment, or failure to prepay, borrow, continue or convert not occurred, at
the LIBOR rate that would have been applicable to such Loan, for the period from
the date of such continuation, conversion, payment or prepayment, or failure to
prepay, borrow, continue or convert to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such LIBOR Loan),
over (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate that such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

112



--------------------------------------------------------------------------------

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive absent manifest
error. In determining such amount, such Agent or Lender may use any reasonable
averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another LIBOR Loans,
or to convert Base Rate Loans into LIBOR Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s LIBOR
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.04 as a result of any condition described in such Section,
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or any Lender ceases to make LIBOR Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid, in the case of clauses (i) and (iii) only,
by the Borrower) all of its rights and obligations under this Agreement (or,
with respect to clause (iii) above, all of its rights and obligations with
respect to the Class of Loans or Commitments that is the subject of the related
consent, waiver or amendment) to one or more Eligible Assignees; provided that
neither the

 

113



--------------------------------------------------------------------------------

Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further (A) in the
case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) that in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents. No such
replacement shall be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment of any Class and outstanding Loans of any Class and
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent (or a lost
or destroyed note indemnity in lieu thereof). Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned (other than those set forth in Sections 3.01, 3.04
and 3.05) shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption, (C) all obligations pursuant
to Sections 3.01, 3.04 and 3.05 owing to the assigning Lender relating to the
Loans and participations so assigned shall be paid in full by the Borrower to
such assigning Lender to the extent then due and payable concurrently with such
assignment and assumption and (D) upon such payment (regardless of whether such
replaced Lender has executed an Assignment and Assumption or delivered its Notes
to the Borrower or the Administrative Agent), the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the

 

114



--------------------------------------------------------------------------------

Required Lenders or the Required Facility Lenders, as applicable, have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival.

Each party’s obligations under this Article III shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or other electronic copies (in each case followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party and each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement and each Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and, subject to
Section 6.11(c), instruments evidencing the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

 

115



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(v) an opinion from Hodgson Russ LLP, New York counsel to the Loan Parties,
substantially in the form of Exhibit H-1 and an opinion from Maynard, Cooper &
Gale, P.C. substantially in the form of Exhibit H-2;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that since December 31, 2014, there has not been a Material Adverse Effect;

(vii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transaction, from the Chief Financial Officer of the Borrower;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix) a completed Perfection Certificate dated the Closing Date, together will
all attachments contemplated thereby; and

(x) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash.

(c) [Reserved].

(d) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Borrower shall have received at least $250,000,000 in
gross cash proceeds from the issuance of the Senior Unsecured Notes.

(e) Prior to or substantially concurrently with the initial funding of the Loans
on the Closing Date, (i) all commitments under the Existing Credit Agreement
shall have been terminated, (ii) all loans, interest and other amounts accrued
or owing thereunder shall have been repaid in full (except that the Existing
Letters of Credit shall remain outstanding) and (iii) all guarantees and Liens
granted in respect thereof shall have been released and the terms and conditions
of any such release shall be satisfactory to the Administrative Agent. The
Administrative Agent shall have received a payoff and release letter with
respect to the Existing Credit Agreement in form and substance reasonably
satisfactory to the Administrative Agent. Prior to or substantially
simultaneously with the initial Credit Extensions on the Closing Date, the
Borrower shall have taken all necessary actions such that, after giving effect
to the

 

116



--------------------------------------------------------------------------------

Transaction, the Borrower and the Restricted Subsidiaries shall have outstanding
no Indebtedness or preferred Equity Interests other than (A) the Loans and L/C
Obligations, (B) the Senior Unsecured Notes and (C) Indebtedness permitted by
Section 7.03.

(f) The Arrangers shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least five Business Days prior to the Closing Date in order to allow the
Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

Notwithstanding anything in this Agreement, the other Loan Documents or any
other letter agreement or other undertaking concerning the Transaction or any
other transactions contemplated hereby to the contrary, other than with respect
to (a) any Collateral in which a security interest can be perfected by filing a
UCC financing statement and (b) the delivery of pledges of and security
interests in Equity Interests required to be pledged pursuant to clause (c) of
the definition of “Collateral and Guarantee Requirement”, to the extent any
security interest in any Collateral is not granted or perfected under the
Collateral Documents on the Closing Date after the Borrower and the Guarantors
have used commercially reasonable efforts to grant or perfect such security
interest in such Collateral, the grant or perfection of such security interest
in such Collateral shall not constitute a condition precedent to the
availability of Loans and Letters of Credit on the Closing Date.

SECTION 4.02. Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of LIBOR Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by a Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

117



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all corporate or
other organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Loan Party is a party have been duly authorized by all necessary
corporate or other organizational action. Neither the execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party nor the consummation of the Transaction will (a) contravene the terms of
any of such Loan Party’s Organization Documents, (b) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Loan Party or any of the Restricted Subsidiaries (other than as
permitted by Section 7.01) under (i) any material Contractual Obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (c) violate any
applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
on the part of any Loan Party in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document or for the consummation of the Transaction, except (i) for
filings necessary to perfect the Liens on the Collateral granted

 

118



--------------------------------------------------------------------------------

by the Loan Parties in favor of the Secured Parties, (ii) for the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect and
(iii) for those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Historical Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) [Reserved].

(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(d) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for the fiscal year ending
December 31, 2015, copies of which have been furnished to the Administrative
Agent prior to the Closing Date, have been prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed to be
reasonable at the time such forecasts were made available to the Administrative
Agent, it being understood that projections as to future events are not to be
viewed as facts and actual results may vary significantly from such forecasts
and such variances may be material.

SECTION 5.06. Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, overtly
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of the Restricted
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.

 

119



--------------------------------------------------------------------------------

SECTION 5.07. Labor Matters.

Except as, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against any of
the Borrower or its Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made based on hours worked to
employees of each of the Borrower or its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws dealing with wage
and hour matters; and (c) all payments due from any of the Borrower or its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

SECTION 5.08. Ownership of Property; Liens.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title or other interest
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party and each of its Subsidiaries is and has been in
compliance with all applicable Environmental Laws, has obtained and complied
with all Environmental Permits and (ii) none of the Loan Parties or any of their
respective Subsidiaries (A) has become subject to any pending, or to the
knowledge of the Borrower, threatened Environmental Claim, (B) has become
subject to any other Environmental Liability or (C) knows of any basis for any
Environmental Liability of any Loan Party or any of their respective
Subsidiaries.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
in a manner that could reasonably be expected to have a Material Adverse Effect.

SECTION 5.10. Taxes.

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

120



--------------------------------------------------------------------------------

SECTION 5.11. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance in
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.

(b) (i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) none of the Borrower
or any of its ERISA Affiliates has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iii) none of the
Borrower or any of its ERISA Affiliates has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
et seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) none of
the Borrower or any of its ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.11(b), as would not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and none of the Borrower or any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is required to be funded, determined as of
the end of the most recently ended fiscal year of a Loan Party or Subsidiary
(based on the actuarial assumptions used for purposes of the applicable
jurisdiction’s financial reporting requirements), did not exceed the current
value of the assets of such Foreign Plan, and (ii) for each Foreign Plan which
is not required to be funded, the obligations of such Foreign Plan are properly
accrued.

SECTION 5.12. Subsidiaries.

As of the Closing Date, neither the Borrower nor any Restricted Subsidiary has
any Subsidiaries other than those specifically disclosed in Schedule 5.12. As of
the Closing Date, Schedule 5.12 sets forth the name and jurisdiction of each
Subsidiary and the percentage ownership interest of the Borrower or a Subsidiary
in each Subsidiary.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

 

121



--------------------------------------------------------------------------------

(b) No Loan Party is an “investment company” under the Investment Company Act of
1940.

SECTION 5.14. Disclosure.

None of the factual information and data heretofore or contemporaneously
furnished in writing by or on behalf of any Loan Party to any Agent or any
Lender on or prior to the Closing Date in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make such factual information and
data (taken as a whole), in the light of the circumstances under which it was
delivered, not materially misleading; it being understood that for purposes of
this Section 5.14, such factual information and data shall not include
projections and pro forma financial information or information of a general
economic or general industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc.

To the knowledge of the Borrower, the Borrower and the Restricted Subsidiaries
have good and marketable title to, or a valid license or right to use, all
patents, trademarks, servicemarks, trade names, copyrights and licenses, free
and clear of all Liens (other than Liens permitted by Section 7.01), that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to have any
such rights would not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Borrower, no such rights infringe upon any rights held
by any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency.

On the Closing Date after giving effect to the Transaction the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in any Permitted Subordinated Notes Documentation.

SECTION 5.18. USA PATRIOT Act and OFAC.

The Borrower and each Guarantor are in compliance, in all material respects,
with (i) the USA PATRIOT Act, (ii) Anti-Corruption Laws, and (iii) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended), any enabling legislation or executive order relating
thereto, and any other sanctions or trade embargoes administered by the U.S.
Government. Neither the Borrower nor any Guarantor nor, to the knowledge of the
Borrower,

 

122



--------------------------------------------------------------------------------

any director, officer or employee of the Borrower or any Guarantor, is the
subject of any U.S. government sanctions including those administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), or a
person on the list of “Specially Designated Nationals and Blocked Persons.” The
Borrower will not directly, or, to the knowledge of the Borrower, indirectly,
use the proceeds of the Loans or Letters of Credit, or make such proceeds
available to any Person (i) to finance the activities of or with any Person, or
in any country, region or territory that, at the time of such funding is, or
whose government is, the subject of any U.S. government sanctions, including
those administered by OFAC, or (ii) in violation of any Anti-Corruption Laws.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder that is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

SECTION 6.01. Financial Statements.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of the first three (3) fiscal quarters of each fiscal year of the Borrower
thereafter, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of

 

123



--------------------------------------------------------------------------------

operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to changes resulting from
audit, normal year-end adjustments and the absence of footnotes;

(c) within ninety (90) days after the end of each fiscal year of the Borrower, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation, and delivery to the Administrative Agent, of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material; and

(d) quarterly, at a time mutually agreed with the Administrative Agent that is
promptly after the delivery of the information referred to in Section 6.01(a) or
Section 6.01(b), as applicable, commencing with the delivery of information with
respect to the fiscal quarter ending June 30, 2015, use commercially reasonable
efforts to participate in a conference call for Lenders to discuss the financial
position and results of operations of the Borrower and its Subsidiaries for the
most recently ended period for which financial statements have been delivered,
which obligation may be satisfied by inviting the Lenders to the Borrower’s
quarterly conference calls with its equity investors.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and the Restricted Subsidiaries on a standalone basis,
on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

 

124



--------------------------------------------------------------------------------

SECTION 6.02. Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the Senior
Unsecured Notes Indenture or any Permitted Subordinated Notes Documentation, in
each case, so long as the aggregate outstanding principal amount thereunder is
greater than the Threshold Amount and not otherwise required to be furnished to
the Administrative Agent pursuant to any other clause of this Section 6.02;

(d)    (x) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) an updated Perfection Certificate or a confirmation that there has been no
change in the Perfection Certificate since the Closing Date or the date of the
last updated Perfection Certificate, (ii) a description of each event, condition
or circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) and (iii) a
list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list and a statement listing, the net revenue, Consolidated EBITDA-NCI and total
assets of all Unrestricted Subsidiaries, in the aggregate, and (y) if the total
assets of all Unrestricted Subsidiaries is equal to or greater than 7.5% of
Total Assets, together with the delivery of the financial statements pursuant to
Section 6.01(a) and Section 6.01(b), the related unaudited consolidating balance
sheet and related consolidated statements of income or operations and cash flows
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements; and

(e) promptly following any request therefor, copies of (i) any documents
described in Section 101(k)(1) of ERISA that the Borrower and any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if the Borrower or any of its ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Plan or Multiemployer Plan, the Borrower or its ERISA Affiliates shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

 

125



--------------------------------------------------------------------------------

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

SECTION 6.03. Notices.

Promptly after a Responsible Officer of the Borrower obtains actual knowledge
thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party, including
pursuant to any applicable Environmental Laws or the occurrence of any
noncompliance by any Loan Party with, or liability under, any Environmental Law
or Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

 

126



--------------------------------------------------------------------------------

SECTION 6.04. Payment of Obligations.

The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc.

(a)    (x) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization and (y) take
all reasonable action to maintain all corporate rights and privileges (including
its good standing) except, in the case of (x) or (y), to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect or
pursuant to a transaction permitted by Article VII.

(b) The Borrower (including any Successor Borrower) shall be organized or
incorporated under the Laws of the United States, any state thereof or the
District of Columbia.

SECTION 6.06. Maintenance of Properties.

Except if the failure to do so would not reasonably be expected to have a
Material Adverse Effect, maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and consistent with past practice.

SECTION 6.07. Maintenance of Insurance.

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons; provided that, notwithstanding the
foregoing, in no event shall the Borrower or any Restricted Subsidiary be
required to obtain or maintain insurance that is more restrictive than its
normal course of practice as of the Closing Date. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party will
obtain and will maintain, with financially sound and reputable insurance
companies, such flood insurance as is required under applicable law, including
Regulation H of the FRB.

 

127



--------------------------------------------------------------------------------

SECTION 6.08. Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except if the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect. The Borrower
and the Guarantors will maintain in effect and enforce policies and procedures
that they reasonably believe are designed to promote and achieve compliance by
the Borrower, the Guarantors and their respective directors, officers, employees
and agents (in each case, acting in their capacities as such) with
Anti-Corruption Laws, the USA PATRIOT ACT and the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended), any enabling
legislation or executive order relating thereto and any other sanctions or trade
embargoes administered by the U.S. Government in all material respects.

SECTION 6.09. Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Restricted Subsidiary) and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any of
the Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

 

128



--------------------------------------------------------------------------------

Without limiting the foregoing, it is acknowledged that during the course of the
above described visits, inspections and examinations and discussions,
representatives of the Agents and the Lenders may encounter individually
identifiable healthcare information as defined under the Administrative
Simplification (including privacy and security) regulations promulgated pursuant
to the Health Insurance Portability and Accountability Act of 1996, as amended
(collectively, “HIPAA”) or other confidential information relating to healthcare
patients (collectively, the “Confidential Healthcare Information”). The Borrower
or the Restricted Subsidiary maintaining such Confidential Healthcare
Information shall, consistent with HIPAA’s “minimum necessary” provisions,
permit such disclosures for their “healthcare operations” purposes. Unless
otherwise required by law, the Agents, the Lenders and their respective
representatives shall not require or perform any act that would cause the
Borrower or any of its Subsidiaries to violate any laws, regulations or
ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security.

At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon (i) the formation or acquisition of any new direct or indirect Wholly
Owned Domestic Material Subsidiary by the Borrower or any Restricted Subsidiary,
(ii) the designation in accordance with Section 6.14 of any existing direct or
indirect Wholly Owned Domestic Material Subsidiary as a Restricted Subsidiary or
(iii) any Domestic Subsidiary becoming a Wholly Owned Domestic Material
Subsidiary that is not, in the case of clauses (i), (ii) or (iii), an Excluded
Subsidiary:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its reasonable
discretion:

(A) cause each such Domestic Material Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Domestic Material Subsidiary in detail reasonably satisfactory to the
Administrative Agent;

(B) cause each such Domestic Material Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent Mortgages with respect to any Material
Real Property, Security Agreement Supplements and other security agreements and
documents

 

129



--------------------------------------------------------------------------------

(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent (consistent with the Mortgages, Security Agreement and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Domestic Material Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged by such Domestic Material Subsidiary pursuant to
the Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law and instruments evidencing the intercompany
Indebtedness held by such Domestic Material Subsidiary and required to be
pledged by it pursuant to the Collateral Documents, indorsed in blank to the
Administrative Agent); and

(D) take and cause each such Domestic Material Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to take
whatever action (including the recording of Mortgages, the filing of Uniform
Commercial Code financing statements and delivery of stock and membership
interest certificates to the extent certificated) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in clause (a) above as the
Administrative Agent may reasonably request.

(b) as promptly as practicable after the request therefor by the Administrative
Agent, deliver to the Administrative Agent with respect to each Material Real
Property, any existing title reports, surveys or environmental assessment
reports.

 

130



--------------------------------------------------------------------------------

(i) after the Closing Date, promptly after the acquisition of any Material Real
Property by the Borrower or any Restricted Subsidiary that is a Guarantor, and
such Material Real Property shall not already be subject to a perfected Lien
pursuant to the Collateral and Guarantee Requirement, the Borrower shall give
notice thereof to the Administrative Agent and promptly thereafter shall cause
such Material Real Property to be subjected to a Lien to the extent required by
the Collateral and Guarantee Requirement and will take, or cause the relevant
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect or record such Lien, including,
as applicable, the actions referred to in Section 6.13(b).

(c) within 60 days after the Closing Date, deliver to the Administrative Agent
one or more global promissory notes, in form and substance reasonably
satisfactory to the Administrative Agent, evidencing all Pledged Debt that
constitutes intercompany Indebtedness.

SECTION 6.12. Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and,
(c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all applicable Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions.

Subject to the provisions of the Collateral and Guarantee Requirement and any
applicable limitations in any Collateral Document, promptly upon reasonable
request by the Administrative Agent (i) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Collateral Document or other document or instrument relating to any
Collateral, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

(a) In the case of any Material Real Property, provide the Administrative Agent
with Mortgages with respect to such Material Real Property within sixty
(60) days (or such longer period as the Administrative Agent may agree in its
sole discretion) of the acquisition of, or, if requested by the Administrative
Agent, entry into, or renewal of, a ground lease in respect of, such real
property in each case together with:

 

131



--------------------------------------------------------------------------------

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request, as well as any flood insurance required by Section 6.07 and
the documentation specified in clause (f)(iv) of the definition of Collateral
and Guarantee Requirement;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries.

The Board of Directors of the Borrower may at any time (i) designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary or (ii) designate any Qualified Restricted
Subsidiary as, or otherwise cause or permit any such Qualified Restricted
Subsidiary to become, a Restricted Subsidiary that is not a Qualified Restricted
Subsidiary; provided that (A) immediately before and after such designation or
other action, no Default shall have occurred and be continuing, (B) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of the Senior
Unsecured Notes or any other Junior Financing and (C) except in the case of a
designation involving an Insurance Subsidiary or Securitization Subsidiary, the
Consolidated EBITDA-NCI of the Borrower and the Restricted Subsidiaries for the
most recently ended Test Period prior to such designation (and after giving
effect to such designation) shall constitute at least 85.0% of Consolidated
EBITDA-NCI of the Borrower and all of its Subsidiaries for such Test Period. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

132



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, directly or indirectly:

SECTION 7.01. Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $10,000,000
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business (i) that secure amounts not overdue
for a period of more than sixty (60) days or, if more than sixty (60) days
overdue, are unfiled and no other action has been taken to enforce such Lien or
(ii) that are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and insurance-related obligations and (ii) pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

133



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property that, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower and its Subsidiaries, taken as a whole, and any
exception on the title policies issued in connection with the Mortgaged
Property;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i)    (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) except with respect to Capitalized Leases, such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits and
(C) with respect to Capitalized Leases, such Liens do not at any time extend to
or cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (ii) Liens on assets
of Restricted Subsidiaries that are not Guarantors securing Indebtedness of
Restricted Subsidiaries that are not Guarantors permitted pursuant to
Section 7.03;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-208 or Section 4-210
of the Uniform Commercial Code on the items in the course of collection,
(ii) encumbering reasonable customary deposits and margin deposits and similar
Liens attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes, and (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and that are within the
general parameters customary in the banking industry;

 

134



--------------------------------------------------------------------------------

(m) Liens consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such
Disposition would have been permitted on the date of the creation of such Lien;

(n) [Reserved];

(o) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations permitted hereunder incurred prior to such time that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e) or (g);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

135



--------------------------------------------------------------------------------

(v)    (i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Restricted Subsidiary and any of its Subsidiaries to secure
Indebtedness (or to secure a Guarantee of such Indebtedness) incurred pursuant
to Section 7.03(g) in connection with such Permitted Acquisition;

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) [Reserved];

(aa) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) Permitted Payment Restrictions or Permitted Qualified Company Payment
Restrictions;

(ee) Liens, including Liens on the Collateral, securing Indebtedness incurred in
compliance with a maximum Senior Secured Leverage Ratio of 3.50 to 1.00 for the
Test Period immediately preceding such incurrence (calculated on a Pro Forma
Basis (including a pro forma application of the net proceeds therefrom)) as if
such Indebtedness had been incurred and the application of the proceeds
therefrom had occurred on the first day of such Test Period; provided, that in
the case of any Liens on the Collateral permitted under this clause (ee), such
Liens are subordinated to the Liens securing the Obligations pursuant to the
terms of an intercreditor agreement reasonably satisfactory to the
Administrative Agent;

(ff) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (p), (v) and (ee) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03;

 

136



--------------------------------------------------------------------------------

(gg) other Liens securing Indebtedness or other obligations incurred in the
ordinary course of business in an aggregate principal amount at any time
outstanding not to exceed the greater of $50,000,000 and 5.0% of Total Assets,
in each case determined as of the date of incurrence; and

(hh) Liens on property or shares of stock or other assets of a Person at the
time such Person becomes a Subsidiary; provided that such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, that such Liens may not extend to
any other property or other assets owned by the Borrower or any of its
Restricted Subsidiaries (except for improvements, accessions, proceeds or
dividends or distributions in respect thereof and after-acquired property);

(ii) [Reserved];

(jj) [Reserved];

(kk) any encumbrance or restriction (including put and call arrangements and
tag, drag, right of first refusal and similar rights) with respect to capital
stock of any joint venture or similar arrangement pursuant to any joint venture
or similar agreement;

(ll) Liens on securities of an Unrestricted Subsidiary that secure Indebtedness
or other obligations of such Unrestricted Subsidiary; and

(mm) Liens on the assets of a non-Guarantor Restricted Subsidiary securing
Indebtedness of such Restricted Subsidiary that is permitted by the terms of
this Agreement to be incurred.

SECTION 7.02. Investments.

Make any Investments, provided that the Borrower and any Restricted Subsidiary
may make any Investment if (A) immediately before and after such Investment, no
Event of Default shall have occurred and be continuing and (B) for the Test
Period immediately preceding such Investment, the Senior Secured Leverage Ratio
would be less than or equal to 3.50 to 1.00 (which shall be calculated on a Pro
Forma Basis giving effect to such Investment). The limitations set forth in the
immediately preceding sentence shall not apply to the following items:

(a) Investments by the Borrower or any of the Restricted Subsidiaries in assets
that were Cash Equivalents or Investment Grade Securities when such Investment
was made;

(b) loans or advances to, or guarantees of Indebtedness of, officers, directors
and employees of the Borrower and the Restricted Subsidiaries (i) for reasonable
and customary travel, entertainment, relocation and analogous ordinary business
purposes of the Borrower and the Restricted Subsidiaries, (ii) in connection
with such Person’s purchase of Equity Interests of the Borrower and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $10,000,000;

 

137



--------------------------------------------------------------------------------

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by the Borrower in any Qualified Restricted Subsidiary or by
any Restricted Subsidiary in the Borrower or any Qualified Restricted
Subsidiary, (ii) by any Restricted Subsidiary that is not a Qualified Restricted
Subsidiary in any Restricted Subsidiary that is not a Qualified Restricted
Subsidiary, (iii) by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that is not a Qualified Restricted Subsidiary; provided that the
aggregate amount of Investments made pursuant to clause (iii), when aggregated
with all Investments made pursuant to Section 7.02(j)(B), 7.02(y) and clause
(iii) of the proviso to Section 7.03(c), shall not exceed at any time
outstanding the greater of $200,000,000 and 12.5% of Total Assets and
(iv) consisting of intercompany Investments incurred in the ordinary course of
business in connection with the cash management operations.

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03 (to the
extent expressly permitting intercompany Indebtedness among the Borrower and the
Restricted Subsidiaries), 7.04, 7.05 and 7.06, respectively;

(g) Investments (i) existing on the Closing Date or made pursuant to legally
binding written contracts in existence on the Closing Date and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) contemplated on
the Closing Date and set forth on Schedule 7.02(g) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that (A) the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date, except pursuant to the terms of such Investment as of the Closing
Date, and (B) the terms of any Investment are not otherwise modified from the
terms that are in effect as of the Closing Date in a manner that is materially
adverse to the Lenders unless otherwise permitted by another clause of this
Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted

 

138



--------------------------------------------------------------------------------

Subsidiary of the Borrower (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.02(j) (each, a “Permitted Acquisition”):

(A) in the case of a Wholly Owned Domestic Material Subsidiary that is not an
Excluded Subsidiary and to the extent required by the Collateral and Guarantee
Requirement and the Collateral Documents, the Equity Interests of such Person
shall constitute Collateral and each applicable Loan Party and any such newly
created or acquired Subsidiary (and, to the extent required under the Collateral
and Guarantee Requirement, the Wholly Owned Material Domestic Subsidiaries of
such created or acquired Subsidiary that are not Excluded Subsidiaries) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made in reliance on this clause (j) in
Persons that do not become Qualified Restricted Subsidiaries, when aggregated
with all Investments made pursuant to Section 7.02(d)(iii), 7.02(y) and clause
(iii) of the proviso to Section 7.03(c), shall not exceed at any time
outstanding the greater of $200,000,000 and 12.5% of Total Assets;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) the Board of Directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E)    (1) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, the Senior Secured Leverage Ratio for the Test Period
immediately preceding such purchase or other acquisition is less than or equal
to 3.50 to 1.0 (calculated on a Pro Forma Basis) and, satisfaction of such test
shall be evidenced by a certificate from the Chief Financial Officer of the
Borrower demonstrating such satisfaction calculated in reasonable detail; and

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably

 

139



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (j) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition

(k) Qualified Minority Investments in an aggregate amount outstanding at any
time not to exceed $400,000,000; provided that, with respect to each Qualified
Minority Investment:

(A) the Borrower or Restricted Subsidiary shall purchase or hold not less than
40% of the Equity Interests of the Qualified Holding Company;

(B) to the extent required by the Collateral and Guarantee Requirement, the
Equity Interests of such Qualified Holding Company that are owned by the
Borrower or a Guarantor shall constitute Collateral and each applicable Loan
Party will pledge such Equity Interest in such Qualified Holding Company as
Collateral (for the avoidance of doubt, this clause (B) shall not override any
provisions of the Collateral and Guarantee Requirement);

(C) the Board of Directors (or similar governing body) of the Qualified Holding
Company to be so purchased or acquired shall not have indicated publicly its
opposition to the consummation of such purchase or acquisition (which opposition
has not been publicly withdrawn);

(D)    (1) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, the Total Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition is less than or equal to 5.75 to
1.0 (calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail;

(E) immediately after giving effect to such purchase or other acquisition, on a
pro-forma basis, the consolidated Indebtedness of the Qualified Holding Company
as of its most recently prepared quarterly balance sheet (net of (i) cash and
Cash Equivalents and (ii) any Indebtedness consisting of letters of credit,
except to the extent of unreimbursed amounts thereunder, or of obligations under
Swap Contracts) shall not exceed the Consolidated EBITDA-NCI of the Qualified
Holding Company for the four quarters ended on the date of such quarterly
balance sheet; and

 

140



--------------------------------------------------------------------------------

(F) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause have been satisfied or will be satisfied on or prior to the consummation
of such purchase or other acquisition.

(l) [Reserved];

(m) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(n) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(o) [Reserved];

(p) other Investments that do not exceed in the aggregate at any time
outstanding the greater of $75,000,000 and 5.0% of Total Assets, except to the
extent that such excess resulted from an Investment made at any time using the
Available Amount at such time;

(q) [Reserved];

(r) advances of payroll payments to employees in the ordinary course of
business;

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Borrower (or by any direct or indirect
parent thereof);

(t) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(u) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(v) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

 

141



--------------------------------------------------------------------------------

(w) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course;

(x) [Reserved];

(y) Investments in (i) Unrestricted Subsidiaries, (ii) Restricted Subsidiaries
that are not Qualified Restricted Subsidiaries and (iii) joint ventures
(regardless of the form of legal entity), together with the amount of all
Investments made pursuant to Section 7.02(d)(iii), 7.02(j)(B) and clause
(iii) of the proviso to Section 7.03(c), in an amount not to exceed at any time
outstanding the greater of $200,000,000 and 12.5% of Total Assets;

(z)    (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(aa) loans and advances in the ordinary course of business to Strategic Joint
Ventures that, when made, are expected to be repaid within sixty days;

(bb) Investments in any Insurance Subsidiary in an amount equal to (i) the
capital required under the applicable laws or regulations of the jurisdiction in
which such Insurance Subsidiary is formed or determined by independent actuaries
as prudent and necessary capital to operate such Insurance Subsidiary plus
(ii) any reasonable general corporate and overhead expenses of such Insurance
Subsidiary;

(cc) Investments made by any Restricted Subsidiary that is not a Qualified
Restricted Subsidiary to the extent such Investments are financed with the
proceeds received by such Restricted Subsidiary from an Investment made pursuant
to clauses (d)(iii), (j), (p), (y) or (bb) of this Section 7.02; and

(dd) Investments in Foreign Subsidiaries in an aggregate amount at any time
outstanding not to exceed the greater of (x) $150,000,000 and (y) ten percent
(10%) of Total Assets.

At any time and from time to time, the Borrower may treat any Investment
undertaken pursuant to any subsection of this Section 7.02 as reclassified under
a different subsection.

SECTION 7.03. Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, provided that the
Borrower and any Restricted Subsidiary may incur Indebtedness if (A) immediately
before and after such incurrence, no Event of Default shall have occurred and be
continuing and (B) for the Test Period immediately preceding such incurrence
(x) in the case of secured Indebtedness, the Senior Secured Leverage Ratio would
be less than or equal to 3.50 to 1.00 or (y) in the case of

 

142



--------------------------------------------------------------------------------

unsecured or subordinated Indebtedness, the Total Leverage Ratio would be less
than or equal to 5.75 to 1.00 (in each case, calculated on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom; but,
excluding, for the avoidance of doubt, all undrawn Letters of Credit and undrawn
amounts under the existing Revolving Credit Commitments)); provided, that
Restricted Subsidiaries that are not Guarantors may not incur Indebtedness
pursuant to the foregoing exception at any time if, after giving effect to such
incurrence, the aggregate principal amount of Indebtedness incurred pursuant to
the foregoing exception by Restricted Subsidiaries that are not Guarantors that
remains outstanding at such time would be in excess of the greater of
$275,000,000 and Operating Facility EBITDA for the Test Period immediately
preceding such incurrence, and provided further, any Permitted Refinancing of
Indebtedness incurred pursuant to this sentence shall be permitted. The
limitations set forth in the immediately preceding sentence shall not apply to
any of the following items:

(a) Indebtedness of the Borrower and the Restricted Subsidiaries under the Loan
Documents;

(b)    (i) Indebtedness existing on the Closing Date; provided that any
Indebtedness that is in excess of (x) $5,000,000 individually or (y) $10,000,000
in the aggregate (when taken together with all other Indebtedness outstanding in
reliance on this clause (b) that is not set forth on Schedule 7.03(b)) shall
only be permitted under this clause (b) to the extent such Indebtedness is set
forth on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the Closing Date;

(c) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any of the Restricted Subsidiaries otherwise
permitted hereunder (other than Section 7.03(b)) (except that a Restricted
Subsidiary that is not a Qualified Restricted Subsidiary may not, by virtue of
this Section 7.03(c), Guarantee Indebtedness that such Restricted Subsidiary
could not otherwise incur under this Section 7.03); provided that (i) no
Guarantee by any Restricted Subsidiary of the Senior Unsecured Notes or any
Junior Financing shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty, (ii) if the Indebtedness being Guaranteed is subordinated
to the Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness and (iii) the aggregate amount of
Indebtedness of Restricted Subsidiaries that are not Qualified Restricted
Subsidiaries that is Guaranteed by the Borrower or any Qualified Restricted
Subsidiary, together with the aggregate amount of Investments made pursuant to
Section 7.02(d)(iii), 7.02(j)(B) and 7.02(y), shall not exceed at any time
outstanding the greater of $200,000,000 and 12.5% of Total Assets;

(d) Indebtedness of (i) the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary, and Guarantees, in each case to the
extent constituting an Investment permitted under Section 7.02 (other than
7.02(f)) and (ii) the Borrower or any Restricted Subsidiary owing to an
Insurance Subsidiary;

 

143



--------------------------------------------------------------------------------

(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
completion of the applicable acquisition, construction, repair, replacement or
improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted under Section 7.05(f), (iii) Indebtedness arising under
Capitalized Leases other than those in effect on the Closing Date or entered
into pursuant to subclauses (i) and (ii) of this clause (e); provided that the
aggregate principal amount of Indebtedness incurred in reliance on this clause
(e), together with the aggregate principal amount of Indebtedness incurred
pursuant to Section 7.03(n), shall not exceed at any time outstanding the sum of
(A) $100,000,000 and (B) the greater of $50,000,000 and 5% of Total Assets,
except to the extent that, at the time such excess is incurred, the aggregate
principal amount of Indebtedness incurred in reliance on clause (A) of this
clause (e), together with the aggregate principal amount of Indebtedness
incurred pursuant to Section 7.03(n) that remains outstanding does not exceed
Operating Facility EBITDA for the Test Period immediately preceding such
incurrence and (iv) any Permitted Refinancing of any Indebtedness referred to in
the preceding clauses (i) through (iii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes;

(g) Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition or Qualified Minority Investment or
(ii) incurred to finance a Permitted Acquisition or Qualified Minority
Investment, in each case, that is secured only by the assets or business
acquired in the applicable Permitted Acquisition or owned by the Qualified
Holding Company (including any acquired Equity Interests) (and any Permitted
Refinancing of the foregoing) and so long as both immediately prior to and after
giving effect thereto, (A) no Default shall exist or result therefrom, and
(B) the aggregate principal amount of such Indebtedness, and all Indebtedness
resulting from any Permitted Refinancing thereof, at any time outstanding
pursuant to this paragraph (g) does not exceed the greater of $50,000,000 and 5%
of Total Assets, in each case determined as of the date of incurrence;

(h)    (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) assumed
in connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, or (B) incurred to
finance a Permitted Acquisition and (ii) any Permitted Refinancing of the
foregoing; provided, that in each case such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof (x) is unsecured and (y) both
immediately prior and after giving effect thereto, (1) no Default shall exist or
result therefrom and (2) the Total Leverage Ratio (calculated after giving Pro
Forma Effect to the assumption or incurrence of such Indebtedness) shall not be
greater than 5.75 to 1.0; provided further that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it

 

144



--------------------------------------------------------------------------------

disagrees with such determination (including a reasonable description of the
basis upon which it disagrees). Notwithstanding anything contained in the Loan
Documents to the contrary, the only obligors with respect to any Indebtedness
incurred pursuant to clause (A) of this paragraph or any Permitted Refinancing
of Indebtedness in respect thereof shall be of those Persons who were obligors
of such Indebtedness immediately prior to such Permitted Acquisition;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness owed to (i) current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of the Borrower (or
any direct or indirect parent thereof) permitted by Section 7.06 and
(ii) Strategic Investors to finance the purchase or redemption of Equity
Interests permitted by Section 7.06(n);

(k) Indebtedness incurred by the Borrower or any Restricted Subsidiaries in a
Permitted Acquisition or by the Borrower or any Restricted Subsidiaries in
connection with any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business;

(n) Indebtedness in an aggregate principal amount, together with the aggregate
principal amount of Indebtedness incurred pursuant to clause (A) of the second
proviso to Section 7.03(e), not to exceed at any time outstanding $160,000,000,
except to the extent that, at the time such excess is incurred, the aggregate
principal amount of Indebtedness incurred in reliance on this clause (n),
together with the aggregate principal amount of Indebtedness incurred pursuant
to clause (A) of the second proviso to Section 7.03(e) that remains outstanding
does not exceed Operating Facility EBITDA for the Test Period immediately
preceding such incurrence;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business or consistent

 

145



--------------------------------------------------------------------------------

with past practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) [Reserved];

(u) Indebtedness in respect of the Senior Unsecured Notes and any Permitted
Refinancing thereof;

(v) [Reserved];

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses and charges on obligations described in clauses (a) through (u) above
and (x) through (z) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; and

(z) Indebtedness in respect of (i) Permitted Subordinated Notes to the extent
the Net Cash Proceeds therefrom are, except as set forth in Section 7.12(a),
immediately after the receipt thereof, offered to prepay the Term Loans in
accordance with Section 2.05(b) and (ii) any Permitted Refinancing of the
foregoing.

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the Dollar-equivalent principal amount of Indebtedness denominated
in a foreign currency shall be calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such

 

146



--------------------------------------------------------------------------------

extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (z) (other than clause (u)) above,
the Borrower shall, in its sole discretion, classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred on such date in reliance only on the exception in clause (a) of
Section 7.03 and (ii) all Indebtedness outstanding under the Senior Unsecured
Notes will be deemed to have been incurred on such date in reliance only on the
exception of clause (u) of Section 7.03.

The accrual of interest (including contingent interest), the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of Section 7.03.

SECTION 7.04. Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) any Restricted Subsidiary may merge or consolidate with the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be incorporated under the Laws of the United States, any
state thereof or the District of Columbia;

(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary of the Borrower that is not a Loan
Party, provided that, if any party to such merger or consolidation is a
Qualified Restricted Subsidiary, a Qualified Restricted Subsidiary shall be the
continuing or surviving Person and (ii) any Restricted Subsidiary may liquidate
or dissolve or change its legal form if the Borrower determines in good faith
that such action is in the best interests of the Borrower and its Subsidiaries
and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment or Indebtedness must be permitted pursuant to Sections 7.02
(other than 7.02(f)) and 7.03, respectively;

 

147



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation, (ii) to the extent constituting an
Investment or giving rise to the incurrence of Indebtedness, such Investment and
such Indebtedness must be permitted pursuant to Sections 7.02 and 7.03,
respectively, or (iii) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Borrower”),
(A) the Successor Borrower shall be an entity organized or existing under the
Laws of the United States, any state thereof or the District of Columbia,
(B) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its Guarantee shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) in the case of a
merger or consolidation of the Borrower and SCA LLC in which SCA LLC shall be
the continuing or surviving corporation, the Borrower shall have no direct
Subsidiaries at the time of such merger or consolidation other than SCA LLC and,
after giving effect to such merger or consolidation, SCA LLC shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent and
(F) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person (i) in order to effect
an Investment permitted pursuant to Section 7.02 or (ii) for any other purpose;
provided that (A) the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11; (B) if the
merger or consolidation involves a Qualified Restricted Subsidiary that is not a
Guarantor and such Qualified Restricted Subsidiary is not the surviving Person,
the surviving Person must be a Qualified Restricted Subsidiary, (C) to the
extent such merger or consolidation constitutes an Investment or gives rise to
the incurrence of Indebtedness, such Investment or such Indebtedness must be
permitted pursuant to Sections 7.02 and 7.03, respectively, and (D) if the
merger or consolidation involves a Guarantor and such Guarantor is not the
surviving Person, the surviving Restricted Subsidiary shall expressly assume all
the obligations of such Guarantor under this Agreement and the other Loan
Documents to which the Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent; and

 

148



--------------------------------------------------------------------------------

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer useful in the conduct of the business of the Borrower and the
Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any intellectual property rights to lapse or go abandoned in the ordinary course
of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 (other than 7.04(g)) and 7.06
and Liens permitted by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of in reliance on this
clause (f) shall not exceed the greater of $15,000,000 and 1.0% of Total Assets
per year, in each case determined as of the date of Disposition;

(g) Dispositions in the ordinary course of business of Cash Equivalents and
Investment Grade Securities;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) with respect to real or personal
property, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

 

149



--------------------------------------------------------------------------------

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $25,000,000, the Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(a), Section 7.01(l) and clauses (i) and
(ii) of Section 7.01(t)); provided, however, that for the purposes of this
clause (ii), the following items shall be deemed to be cash: (A) any liabilities
(as shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any consideration received by the Borrower
or such Restricted Subsidiary from such transferee that is converted into cash
(to the extent of the cash received) within 180 days following the closing of
the applicable Disposition and (C) any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
2.5% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value and (iii) to the extent the amount of Net Cash
Proceeds received by the Borrower or a Restricted Subsidiary from Dispositions
made pursuant to this Section 7.05(j) exceeds $150,000,000 in the aggregate, all
Net Cash Proceeds in excess of such amount shall be applied to prepay Term Loans
in accordance with Section 2.05(b)(ii)(A) and, except to the extent that any
such Net Cash Proceeds become Retained Declined Proceeds, may not be reinvested
in the business of the Borrower or a Restricted Subsidiary;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in the applicable Organization Documents;

(l) [Reserved];

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07;

(o) the unwinding of any Swap Contract;

 

150



--------------------------------------------------------------------------------

(p) any Disposition of Securitization Assets to a Securitization Subsidiary;

(q) the sale or discount of accounts receivable or notes receivable in the
ordinary course of business or the conversion of accounts receivable to notes
receivable;

(r) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business;

(s) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(t) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower is
not material to the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(u) the sale of Equity Interests in a Qualified Restricted Subsidiary to a
Strategic Investor in connection with the syndication or resyndication of such
Equity Interests within one year of the commencement of syndication or the
purchase thereof from another Strategic Investor; and

(v) foreclosures, condemnation, expropriation or any similar action with respect
to assets or the granting of Liens not prohibited by this Agreement.

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), Section 7.05(i) and Section 7.05(n) and
except for Dispositions from the Borrower to a Qualified Restricted Subsidiary
or by any Restricted Subsidiary to the Borrower or a Qualified Restricted
Subsidiary), shall be for no less than the fair market value of such property at
the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

SECTION 7.06. Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, provided that
the Borrower and any Restricted Subsidiary may make any Restricted Payment if
(A) immediately before and after such Restricted Payment, no Event of Default
shall have occurred and be continuing and (B) for the Test Period immediately
preceding such Restricted Payment, the Total Leverage Ratio would be less than
or equal to 3.50 to 1.00 (which shall be calculated on a Pro Forma Basis giving
effect to such Restricted Payment). The limitations set forth in the immediately
preceding sentence shall not apply to the following items:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to the other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-Wholly Owned Restricted Subsidiary, to the Borrower and any of the
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

151



--------------------------------------------------------------------------------

(b)    (i) the Borrower may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests, provided that any terms and provisions
material to the interests of the Lenders contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby or (ii) the Borrower and each of its
Restricted Subsidiaries may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

(c) [Reserved];

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.03, 7.04, 7.05 or 7.08;

(e) repurchases of Equity Interests in a Restricted Subsidiary deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(f) so long as no Event of Default has occurred and is continuing at such time,
the Borrower may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of any indirect parent
of the Borrower from any future, present or former employee, director,
consultant or distributor (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Borrower (or any direct or indirect parent of the Borrower) or
any of its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise pursuant to any employee or director
equity plan, employee or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, director, consultant or distributor of
the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries; provided, that the aggregate amount of Restricted Payments made
under this clause (f) does not exceed $10,000,000 in any fiscal year (with
unused amounts in any fiscal year being carried over to succeeding fiscal years
subject to a maximum (without giving effect to the following proviso) of
$15,000,000 in any fiscal year); provided, further, that such amount in any
fiscal year may be increased by an amount not to exceed:

(i) the cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of the Borrower and, to the extent contributed to the
Borrower, cash proceeds from the sale of Equity Interests of any direct or
indirect parent company of the Borrower, in each case to any future, present or
former employees, directors, officers, managers or consultants of the Borrower,
any of its

 

152



--------------------------------------------------------------------------------

Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to increase the Available Amount; plus

(ii) the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the Closing Date; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this clause (f);

and provided further that cancellation of Indebtedness owing to the Borrower
from any future, present or former employees, directors, officers, managers or
consultants of the Borrower, any direct or indirect parent company of the
Borrower or any of the Borrower’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of any direct or indirect parent of the Borrower
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

(g) [Reserved];

(h) the Borrower or any of the Restricted Subsidiaries may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default had
occurred and was continuing at such time;

(j) the declaration and payment of dividends on the Borrower’s common stock of
up to 6.0% per annum of the net cash proceeds received by or contributed to the
Borrower in or from any public offering of the Borrower’s common stock prior to,
on, or after the Closing Date, other than public offerings with respect to the
Borrower’s common stock registered on Form S-4 or Form S-8;

(k) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount, together with
the aggregate amount of prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior

 

153



--------------------------------------------------------------------------------

Financings made pursuant to Section 7.12(a)(iv), not to exceed the greater of
$60,000,000 and 4.0% of Total Assets, except that, if the Consolidated
EBITDA-NCI to Consolidated Interest Expense Ratio for the Test Period
immediately preceding the Restricted Payment that results in such excess is not
less than 2.00 to 1.00, such excess Restricted Payment may be made using the
Available Amount at such time;

(m) [Reserved];

(n) the purchase, redemption or other acquisition from Strategic Investors of
Equity Interests in any Subsidiary of the Borrower; and

(o) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (o) not to exceed the
greater of (i) $65.0 million and (ii) 4.0% of Total Assets at such time.

SECTION 7.07. Change in Nature of Business.

Engage in any material line of business that is not a Similar Business.

SECTION 7.08. Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, involving aggregate payments
or consideration in excess of $10,000,000, other than:

(a) transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(b) transactions on terms that are not materially less favorable to the Borrower
or its relevant Restricted Subsidiary than those that would have been obtained
in a comparable transaction by the Borrower or such Restricted Subsidiary with
an unrelated Person on an arm’s-length basis;

(c) [Reserved];

(d) [Reserved];

(e) [Reserved];

(f) Investments expressly permitted to be made with Affiliates under
Section 7.02;

(g) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any subscription,
purchase registration rights or stockholders agreement, partnership agreement or
limited liability company agreement to which it is a party as of the Closing
Date and any similar agreements or arrangements which it may enter into
thereafter; provided that the existence of, or the

 

154



--------------------------------------------------------------------------------

performance by the Borrower or any of its Restricted Subsidiaries of obligations
under any future amendment to any such existing agreement or arrangement or
under any similar agreement or arrangement entered into after the Closing Date
shall only be permitted by this clause (g) to the extent that the terms of any
such amendment or new agreement or arrangement are not otherwise materially
disadvantageous in the good faith judgment of the board of directors of the
Borrower to the Lenders when taken as a whole (as compared to the original
agreement or arrangement in effect on the Closing Date);

(h) employment, severance and indemnity arrangements between the Borrower and
the Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements;

(i) payments by the Borrower (and any direct or indirect parent thereof) and the
Restricted Subsidiaries pursuant to the tax sharing agreements among the
Borrower (and any such direct or indirect parent thereof) and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries;

(j) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries;

(k) any agreement, instrument or arrangement as in effect as of the Closing Date
(or any amendment thereto or replacement thereof) and, to the extent entered
into following December 31, 2014 and involving aggregate consideration in excess
of $5,000,000 individually or $10,000,000 in the aggregate, set forth on
Schedule 7.08 (so long as any such amendment is not disadvantageous to the
Lenders when taken as a whole in any material respect as compared to the
applicable agreement as in effect on the Closing Date as reasonably determined
in good faith by the Borrower);

(l) Restricted Payments permitted under Section 7.06;

(m) customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsor made for any financial advisory, consulting, financing, underwriting
or placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures);

(n) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08;

(o) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the

 

155



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Borrower, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(p) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Borrower to the Sponsor or to any former, current or future
director, manager, officer, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower, any of its Subsidiaries or any direct
or indirect parent thereof;

(q) investments by the Sponsor in securities of the Borrower or any of the
Restricted Subsidiaries so long as (A) the investment is being offered generally
to other investors that are not Affiliates of the Borrower on the same or more
favorable terms to such investors and (B) the investment constitutes less than
5.0% of the proposed or outstanding issue amount of such class of securities;

(r) payments to or from, and transactions with, any joint venture in the
ordinary course of business;

(s) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing;

(t) any lease or sublease entered into between the Borrower or any Restricted
Subsidiary, as lessee and any Affiliate of the Borrower, as lessor, which is
approved by a majority of the disinterested members of the Board of Directors of
the Borrower in good faith;

(u) intellectual property licenses in the ordinary course of business;

(v) [Reserved];

(w) payments by the Borrower or any Restricted Subsidiary of reasonable
insurance premiums to, and any borrowings or dividends received from, any
Insurance Subsidiary and other transactions with the Insurance Subsidiary
reasonably related to its business;

(x) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to stockholders of the Borrower
pursuant to any stockholders agreement or any registration rights agreement
entered into by the Borrower in connection therewith; and

(y) transactions undertaken in good faith (as certified by a Responsible Officer
of the Borrower in an officer’s certificate) for the purposes of improving the
consolidated tax efficiency of the Borrower and its Restricted Subsidiaries and
not for the purpose of circumventing any covenant set forth in this Agreement.

 

156



--------------------------------------------------------------------------------

SECTION 7.09. Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
any Loan Party or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
that:

(i)    (x) existed on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation with
respect to matters subject to this Section 7.09;

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14;

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted by Section 7.03;

(iv) constitute Permitted Payment Restrictions or Permitted Qualified Company
Payment Restrictions or arise in connection with any Lien permitted by
Section 7.01(u) or any Disposition permitted by Section 7.05 (relating solely to
the assets subject to such Lien or Disposition);

(v) are customary provisions in joint venture agreements and other similar
agreements (including, without limitation, purchase options, rights of first
refusal and call or similar rights) applicable to joint ventures permitted under
Section 7.02 or arising as a result of Syndications and applicable solely to
such joint venture entered into in the ordinary course of business;

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness (and excluding in
any event any Indebtedness constituting any Junior Financing and any other
Indebtedness secured by Liens permitted under Section 7.01(o) or (ee)) and the
proceeds and products thereof;

 

157



--------------------------------------------------------------------------------

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(b)(i), 7.03(e), 7.03(g), 7.03(n)
or 7.03(r) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(g) only, to the Restricted Subsidiaries acquired
pursuant to the Permitted Acquisition in connection with which such Indebtedness
was incurred that are incurring or guaranteeing such Indebtedness;

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary;

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xii) are restrictions on the transfer of property or assets imposed or required
by any Governmental Authority having jurisdiction over the Borrower or any
Restricted Subsidiary or any of their assets;

(xiii) are provisions in any management, service or similar agreements pursuant
to which the Borrower or any Qualified Restricted Subsidiary manages the assets
and businesses of any Restricted Subsidiary of the Borrower and that require the
payment of management fees to the Borrower or a Qualified Restricted Subsidiary
prior to the payment of dividends or distributions;

(xiv) are restrictions contained in the Senior Unsecured Notes Indenture, or are
restrictions contained in other agreements with respect to Indebtedness which
restrictions are not, taken as a whole, materially more burdensome than those
contained in the Senior Unsecured Notes Indenture; and

(xv) are permitted under Section 7.01 in connection with cash or other deposits.

SECTION 7.10. Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, in a
manner inconsistent with the uses set forth in the preliminary statements to
this Agreement.

 

158



--------------------------------------------------------------------------------

SECTION 7.11. Accounting Changes.

Make any change in fiscal year except upon written notice to the Administrative
Agent, in which case, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(x) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest, mandatory prepayments or Catch-Up
Payments shall be permitted) any Permitted Subordinated Notes (collectively,
“Junior Financing”) or make any payment in violation of any subordination terms
of any Junior Financing Documentation or (y) amend, modify or change in any
manner materially adverse to the interests of the Lenders any term or condition
of any Junior Financing Documentation, if for the Test Period immediately
preceding any of the foregoing actions, the Total Leverage Ratio would be
greater than 3.50 to 1.00 (which shall be calculated on a Pro Forma Basis giving
effect to such actions taken and the incurrence of any Indebtedness in
connection therewith (including a pro forma application of the net proceeds of
such Indebtedness and assuming for this purpose that the full amount of any
commitments in respect of such Indebtedness are fully drawn, but excluding, for
the avoidance of doubt, all undrawn Letters of Credit and undrawn amounts under
the existing Revolving Credit Commitments) as if such actions were made, and any
such Indebtedness incurred, on the first day of the relevant Test Period). The
limitations set forth in the immediately preceding sentence shall not apply to
the following items: (i) the refinancing thereof with the Net Cash Proceeds of
any Permitted Refinancing, to the extent not required to prepay any Term Loans
pursuant to Section 2.05(b), or the prepayment thereof with Retained Declined
Proceeds, (ii) the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of the Borrower or any of its direct or
indirect parents, (iii) the prepayment of Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or a Restricted Subsidiary or the
prepayment of any Permitted Subordinated Notes issued by the Borrower or any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary and the
prepayment of any other Junior Financing with the proceeds of any other Junior
Financing, (iv) so long as no Default shall have occurred and be continuing or
would result therefrom, prepayments, redemptions, purchases, defeasances, loans,
advances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
Restricted Payments made pursuant to Section 7.06(l), not to exceed the greater
of $60,000,000 and 4.0% of Total Assets, except that, if the Consolidated
EBITDA-NCI to Consolidated Interest Expense Ratio for the Test Period
immediately preceding the prepayment, redemption, purchase, defeasance, loan,
advance or other payment that results in such excess is not less than 2.00 to
1.00, such excess prepayment, redemption, purchase, defeasance, loan, advance or
other payment may be made using the Available Amount at such time, (v) any
prepayment, redemption, purchase, defeasance, loan, advance or other payment of
any Junior Financing if the Senior Secured Leverage Ratio (after giving effect
to such prepayment, redemption, purchase, defeasance, loan, advance or other
payment on a Pro Forma Basis in the manner described in clause (a) of this
Section 7.12) is not greater than 3.0 to 1.0 and (vi) any action under
7.12(a)(y) with the consent of the Arrangers.

 

159



--------------------------------------------------------------------------------

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries.

Permit any Domestic Subsidiary that is a Wholly Owned Restricted Subsidiary to
become a non-Wholly Owned Subsidiary, except (i) to the extent such Restricted
Subsidiary continues to be a Guarantor, (ii) in connection with (x) a
Disposition of all or substantially all of the assets or all of the Equity
Interests of such Restricted Subsidiary permitted by Section 7.05 or (y) a
Syndication, or (iii) as a result of the designation of such Restricted
Subsidiary as an Unrestricted Subsidiary pursuant to Section 6.14.

SECTION 7.14. Intentionally Omitted.

SECTION 7.15. Total Leverage Ratio.

(a) As of the last day of any fiscal quarter ending on or after the Closing Date
on which day the aggregate Revolving Credit Exposure exceeds $15,000,000, permit
the Total Leverage Ratio to be greater than 6.50 to 1.00.

(b) Subject to the limitations set forth in clause (f) below, the Borrower may
cure (and shall be deemed to have cured) an Event of Default arising out of a
breach of the financial covenant set forth in Section 7.15 (the “Financial
Covenant”) in respect of a fiscal quarter if the Borrower receives the cash
proceeds of a Specified Equity Contribution after the last day of such fiscal
quarter and within ten (10) Business Days after the date on which financial
statements are required to be delivered pursuant to Section 6.01 for such fiscal
quarter.

(c) The Borrower shall promptly notify the Administrative Agent of its receipt
of any Specified Equity Contribution, and concurrently with such notification,
the Borrower shall deliver to Administrative Agent a Compliance Certificate
(i) including evidence of its receipt of the Specified Equity Contribution, and
(ii) setting forth a calculation of the financial results and balance sheet of
the Borrower as at such fiscal quarter end (including for such purposes the
proceeds of such Specified Equity Contribution (broken out separately) as deemed
Consolidated EBITDA-NCI as if received on such date), which shall confirm that
on a pro forma basis after taking into account the receipt of the Specified
Equity Contribution (and subject to the limitations set forth in clause
(f) below), Borrower would have been in compliance with the Financial Covenant
as of such date.

(d) Any Specified Equity Contribution shall be in immediately available funds
and, subject to the limitations set forth in clause (f) below, shall be in an
amount that is sufficient to cause the Borrower to be in compliance with the
Financial Covenant as at the last day of the most recently ended fiscal quarter,
calculated for such purpose as if such amount of Specified Equity Contribution
were additional Consolidated EBITDA-NCI of the Borrower as at such date.

(e) Upon a Specified Equity Contribution that satisfies clause (d) of this
Section 7.15 and delivery of a Compliance Certificate described in clause (c) of
this Section 7.15, any Event of Default that occurred and is continuing as a
result of a breach of the Financial

 

160



--------------------------------------------------------------------------------

Covenant shall be deemed cured with no further action required by the Required
Facility Lenders. Prior to the date of the delivery of a Compliance Certificate
described in clause (c) of this Section 7.15 conforming to the requirements of
this Section, the Revolving Credit Lenders shall have no obligation to make
additional Revolving Credit Loans or otherwise extend additional credit
hereunder.

(f) Notwithstanding the foregoing, Borrower’s rights under this Section 7.15 may
(i) be exercised not more than five (5) times during the term of this Agreement
and (ii) not be exercised more than two (2) times in any four (4) consecutive
fiscal quarter period. Any amount of a Specified Equity Contribution that is in
excess of the amount sufficient to cause Borrower to be in compliance with all
of the Financial Covenants as at such date shall not constitute a Specified
Equity Contribution. Any Specified Equity Contribution shall be disregarded for
purposes of determining Consolidated EBITDA-NCI for any financial covenant based
conditions or any baskets with respect to the covenants contained in this
Agreement and there shall be no pro forma reduction in Indebtedness with the
proceeds of any Specified Equity Contribution for purposes of determining
compliance with the Financial Covenant or for determining any pricing, financial
covenant based conditions or baskets with respect to the covenants contained in
this Agreement.

(g) To the extent that the Specified Equity Contribution is received and
included in the calculation of the Financial Covenant as deemed Consolidated
EBITDA-NCI for any fiscal quarter pursuant to this Section 7.15, such Specified
Equity Contribution shall be deemed to be Consolidated EBITDA-NCI for purposes
of determining compliance with the Financial Covenant for subsequent periods
that include such fiscal quarter.

(h) The provisions of this Section 7.15 are for the benefit of the Revolving
Credit Lenders only and the Required Facility Lenders in respect of the
Revolving Credit Facility may amend, waive or otherwise modify this Section 7.15
or the defined terms used in this Section 7.15 (solely in respect of the use of
such defined terms in this Section 7.15) or waive any Default resulting from a
breach of this Section 7.15 without the consent of any Lenders other than the
Required Facility Lenders in respect of the Revolving Credit Facility.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default.

Each of the events referred to in clauses (a) through (l) of this Section 8.01
shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

 

161



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03 or 6.05(a) or Article
VII; provided that the Borrower’s failure to comply with the Financial Covenant
shall not constitute an Event of Default with respect to any Term Loans or Term
Commitments unless and until the Required Facility Lenders for the Revolving
Credit Facilities shall have terminated their Revolving Credit Commitments and
declared all amounts outstanding under the Revolving Credit Facilities to be due
and payable pursuant to Section 8.02 (and such declaration has not been
rescinded as of the applicable date); provided, further, that the Borrower’s
failure to comply with the Financial Covenant is subject to cure pursuant to
Section 7.15 or waiver by the Required Facility Lenders in respect of the
Revolving Credit Facility pursuant to Section 10.01(h); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made by any Loan Party herein, in any other Loan Document,
or in any document required to be delivered in connection herewith or therewith
shall be untrue in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness; or

(f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the

 

162



--------------------------------------------------------------------------------

appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or its ERISA Affiliates under Title IV of ERISA in
an aggregate amount that would reasonably be expected to result in a Material
Adverse Effect, (ii) the Borrower or its ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect, or (iii) with respect to a Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms or
termination, withdrawal or other event similar to an ERISA Event occurs that
would reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than
(i) as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05, (ii) as a result of acts or
omissions by the Administrative Agent or any Lender or (iii) the satisfaction in
full of all the Obligations (other than (A) Hedging Obligations in respect of
any Secured Hedge Agreements, (B) Cash Management Obligations in respect of any
Secured Cash Management Agreements, (C) any contingent obligations not then due
and (D) the Outstanding Amount of L/C Obligations related to any Letter of
Credit that has been Cash Collateralized, backstopped by a letter of credit
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement acceptable to the applicable L/C Issuer, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments) (other than (A) Hedging Obligations in respect of any
Secured Hedge Agreements, (B) Cash Management Obligations in respect of any
Secured Cash Management Agreements, (C) any contingent obligations not then due
and (D) the Outstanding Amount of L/C Obligations related to any Letter of
Credit that has been Cash Collateralized, backstopped by a letter of credit
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement acceptable to the applicable L/C Issuer)), or purports in writing to
revoke or rescind any Loan Document; or

 

163



--------------------------------------------------------------------------------

(j) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.11 shall for any reason (other than
pursuant to the terms hereof or thereof including in connection with a
Syndication or as a result of a transaction not prohibited under this Agreement)
cease to create, or any Lien purported to be created by any Collateral Document
shall be asserted in writing by any Loan Party not to be, a valid and perfected
lien, with the priority required by the Collateral Documents on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under, or disclosed in or permitted under
Section 7.01, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage or except to the extent that such
perfection or priority that is lost was not required or required to be
maintained pursuant to the Collateral and Guarantee Requirement, except as a
result of ROFR Rights; or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under and as defined in any Junior Financing Documentation
governing Junior Financing or the documentation governing any Indebtedness
secured by Liens on the Collateral permitted pursuant to Section 7.01(ee) with
an aggregate principal amount of not less than the Threshold Amount or (ii) the
subordination or lien subordination provisions set forth in any Junior Financing
Documentation governing Junior Financing or the documentation governing any
Indebtedness secured by Liens on the Collateral permitted pursuant to
Section 7.01(ee) with an aggregate principal amount of not less than the
Threshold Amount shall, in whole or in part, cease to be effective or cease to
be legally valid, binding and enforceable against the holders of any such Junior
Financing or other Indebtedness, if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of the Required Lenders, take any or all of the following
actions:

(a) declare the Commitments of each Lender and any obligation of the L/C Issuers
to make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

164



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Notwithstanding anything to the contrary, if the only Event of Default then
having occurred and continuing is pursuant to a failure to observe the Financial
Covenant, then, prior to the termination of the Revolving Credit Commitments and
the declaring of all amounts outstanding under the Revolving Credit Facilities
to be due and payable, the Administrative Agent shall only take the actions set
forth in this Section 8.02 at the request of the Required Facility Lenders under
the Revolving Credit Facilities (as opposed to the Required Lenders).

SECTION 8.03. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees (other
than commitment fees and Letter of Credit fees), indemnities and other amounts
(other than principal and interest) payable to the Lenders (including Attorney
Costs payable under Section 10.04 and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting (i) accrued
and unpaid interest on the Loans and L/C Borrowings, (ii) commitment fees and
(iii) Letter of Credit fees, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

 

165



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, shall be paid to the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers, rights
and remedies and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such actions,
powers, rights and remedies as are reasonably incidental thereto. The
Administrative Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and in the other Loan Documents. The
provisions of this Article IX (other than Section 9.09) are solely for the
benefit of the Administrative Agent and the Lenders, and the Loan Parties shall
not have rights of a third party beneficiary of any such provision.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant or any other Person (regardless of whether or not a
Default or Event of Default has occurred), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” (or any other similar term) herein and in the other
Loan Documents with reference to any Agent is not intended to connote

 

166



--------------------------------------------------------------------------------

any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Without limiting the
generality of the foregoing, the Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, or be liable for the failure to disclose, any information relating to
the Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Secured Parties hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Secured Party for purposes of the Loan Documents, the Collateral
and Guarantee Requirement and acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Secured Parties hereby expressly
authorize the Administrative Agent to execute any and all documents (including
releases) (and hereby grant to the Administrative Agent any power of attorney
that may be required under any applicable law in connection with such execution
and delivery on behalf of such Secured Party) with respect to the Collateral and
the rights of the Secured Parties with respect thereto, as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders. Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Administrative Agent, and each Secured Party
hereby agree that in the event of a foreclosure or similar enforcement action by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions

 

167



--------------------------------------------------------------------------------

from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold or
licensed at any such sale or other disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such sale or other disposition.

SECTION 9.02. Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document (including for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder) by or through
agents, employees or attorneys-in-fact including for the purpose of any
Borrowing, such sub-agents as shall be deemed necessary by the Administrative
Agent and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct in such selection (as determined in the final judgment of
a court of competent jurisdiction).

SECTION 9.03. Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein or in any other Loan Document), or (b) be responsible in any manner to
any Lender or participant for any recital, statement, representation or warranty
made by any Loan Party, any Guarantor or any officer thereof, contained herein
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document or to
any representation or warranty regarding the existence, value or collectability
of any Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien on any Collateral or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Secured Parties for any failure to monitor or maintain any portion
of the Collateral or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

168



--------------------------------------------------------------------------------

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders; provided, that the Administrative Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, each Lender that has signed this Agreement or any Loan
Document shall be deemed to have consented to, approved or accepted or to be
satisfied with, the Loan Documents and each other document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or the Administrative Agent unless the Administrative
Agent shall have received notice from such Lender prior to the Closing Date or
reasonably in advance of the applicable Credit Extension, as applicable,
specifying its objection thereto.

SECTION 9.05. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

169



--------------------------------------------------------------------------------

SECTION 9.06. Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07; provided further that to the extent an L/C
Issuer or the Swing Line Lender is entitled to indemnification under this
Section 9.07 solely in connection with its role as an L/C Issuer or the Swing
Line Lender, only the Revolving Credit Lenders shall be required to indemnify
the L/C Issuer or Swing Line Lender in accordance with this Section 9.07. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing,

 

170



--------------------------------------------------------------------------------

each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities.

Nothing herein or in any other Loan Document shall in any way impair or affect
any of the rights and powers of, or impose any duties or obligations upon, the
Administrative Agent in its individual capacity as a Lender or an L/C Issuer
hereunder. Each Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties, the Guarantors and their
respective Affiliates as though such Agent were not an Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party, any Guarantor or any of their
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party, such Guarantor or such Affiliate) and
acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Loans, each Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include each Agent in its individual capacity.

SECTION 9.09. Successor Agents.

The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent,” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the

 

171



--------------------------------------------------------------------------------

provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above, provided that, solely for purposes of
maintaining any security interest granted to the Administrative Agent under any
Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest). Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents (if not already discharged therefrom as provided above in
this Section 9.09). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent or while vested with any
security interest for the benefit of the Secured Parties in accordance with this
paragraph.

Any resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by JPMorgan
Chase Bank, N.A., if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

172



--------------------------------------------------------------------------------

SECTION 9.10. Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters.

The Secured Parties irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and indefeasible payment in full in cash of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), and the
Lenders having no further commitment to lend under this Agreement, the
Outstanding Amount of L/C Obligations having either been reduced to zero or Cash
Collateralized and the L/C Issuers having no further obligations to issue
Letters of Credit under this Agreement, (ii) at the time the property subject to
such Lien is transferred or to be

 

173



--------------------------------------------------------------------------------

transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person other than the Borrower or any of
its Domestic Subsidiaries that are Restricted Subsidiaries, (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under its Guaranty pursuant to clause (c) below;

(b) at the request of the Borrower, to release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(i);

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Wholly Owned Domestic Material
Subsidiary as a result of a Syndication or any other transaction or designation
permitted hereunder (as certified in writing by a Responsible Officer of the
Borrower); provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Senior Unsecured Notes or any Junior
Financing; and

(d) if any Guarantor shall be released from its obligations under the Guaranty,
any Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11. Any
execution and delivery of documents pursuant to this Section 9.11 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 9.12. Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent”, “joint
bookrunner” or “joint lead arranger” or “co-managers” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

174



--------------------------------------------------------------------------------

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

175



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) (other than with respect to any
amendment or waiver contemplated in clauses (g), (h) or (i) below (in the case
of clause (i), to the extent permitted by Section 2.14), which shall only
require the consent of the Required Facility Lenders under the applicable
Facility or Facilities, as applicable, and other than with respect to any
amendment or waiver contemplated in clauses (a), (b) or (c) below, which shall
only require the consent of each Lender directly adversely affected thereby) and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly adversely affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly adversely affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly adversely
affected thereby, it being understood that any change to the definition of
Senior Secured Leverage Ratio (or in the component definitions thereof) that
does not result in a reduction to the Applicable Rate shall not constitute a
reduction in the rate of interest; provided that, only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” “Required Facility Lenders” or “Pro Rata Share” or
Section 2.05(b)(v)(Y), 2.06(c), 2.13 or 8.03 without the written consent of each
Lender affected thereby;

 

176



--------------------------------------------------------------------------------

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) amend, waive or otherwise modify any term or provision (including the waiver
of any conditions set forth in Section 4.02 as to any Credit Extension under one
or more Revolving Credit Facilities) which directly adversely affects Lenders
under one or more Revolving Credit Facilities and does not directly affect
Lenders under any other Facilities, in each case, without the written consent of
the Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities with respect to Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this clause (g) shall not require the consent of any Lenders other than the
Required Facility Lenders under the applicable Revolving Credit Facility or
Facilities (it being understood that any amendment to the conditions of
effectiveness of Incremental Commitments set forth in Section 2.14 shall be
subject to clause (i) below);

(h) amend, waive or otherwise modify the Financial Covenant or any definition
related thereto (solely in respect of the use of such definition in the
Financial Covenant) or waive any Default or Event of Default resulting from a
failure to perform or observe the Financial Covenant without the written consent
of the Required Facility Lenders under the applicable Revolving Credit Facility;
provided, however, that the amendments, waivers and other modifications
described in this clause (h) shall not require the consent of any Lenders other
than the Required Facility Lenders under the applicable Revolving Credit
Facility;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Revolving Commitment Increases and the rate of
interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Revolving Commitment Increase and does not directly
affect Lenders under any other Facility, in each case, without the written
consent of the Required Facility Lenders under such applicable Incremental Term
Loans or Revolving Commitment Increase (and in the case of multiple Facilities
which are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that, to the extent permitted under Section 2.14,
the waivers described in this clause (i) shall only require the consent of the
Required Facility Lenders under such applicable Incremental Term Loans or
Revolving Commitment Increase;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; provided, however, that this Agreement may be amended to adjust the
mechanics related to the issuance of Letters of Credit, including

 

177



--------------------------------------------------------------------------------

mechanical changes relating to the existence of multiple L/C Issuers, with only
the written consent of the Administrative Agent, the applicable L/C Issuer and
the Borrower so long as the obligations of the Revolving Credit Lenders, if any,
who have not executed such amendment, and if applicable the other L/C Issuers,
if any, who have not executed such amendment, are not adversely affected
thereby; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
provided, however, that this Agreement may be amended to adjust the borrowing
mechanics related to Swing Line Loans with only the written consent of the
Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders, if any, who have not executed such
amendment, are not adversely affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of the Required Facility Lenders
shall be required with respect to any amendment that by its terms adversely
affects the rights of Lenders under such Facility in respect of payments
hereunder, or in respect of the security interest (including perfection and
priority) in the Collateral, in each case in a manner different than such
amendment affects the other Facility. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all of the outstanding Term Loans (“Refinanced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the Applicable Rate with respect to such
Replacement Loans (or similar interest rate spread applicable to such
Replacement Loans) shall not be higher than the Applicable Rate for such
Refinanced Loans (or similar interest rate spread applicable to such Refinanced
Loans) immediately prior to such refinancing, (c) the Weighted Average Life to
Maturity of such Replacement Loans shall not be shorter than the

 

178



--------------------------------------------------------------------------------

Weighted Average Life to Maturity of such Refinanced Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Term Loans)
and (d) all other terms applicable to such Replacement Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Loans than, those applicable to such Refinanced Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Term Loans in effect immediately
prior to such refinancing. Each amendment to this Agreement providing for
Replacement Loans may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower to effect the provisions of this paragraph, and for the avoidance of
doubt, this paragraph shall supersede any other provisions in this Section 10.01
to the contrary.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

If the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or other electronic transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

179



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) reasonably believed by them
to have been given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

180



--------------------------------------------------------------------------------

SECTION 10.04. Attorney Costs and Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Syndication Agent, each Documentation Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cravath Swaine & Moore LLP and any other legal counsel retained by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld or delayed) that are billed in a timely manner and (b) to pay or
reimburse the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent, the Arrangers, the Syndication
Agent, the Documentation Agents and the Lenders that are billed in a timely
manner). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 10.05. Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless the Agents, each Lender, the
Arrangers and their respective Affiliates, and partners, directors, officers,
employees or agents of any of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
Release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan

 

181



--------------------------------------------------------------------------------

Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are found by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from (x) the gross negligence, bad faith
or willful misconduct of such Indemnitee or of any Affiliate, partner, director,
officer, employee, agent, trustee or advisor of such Indemnitee (y) a material
breach of any obligations under any Loan Document by such Indemnitee or of any
Affiliate, director, officer, employee or agent of such Indemnitee or
(z) disputes that are solely between Indemnitees (other than, in the case of
clause (z), any claims against an Indemnitee in its capacity or in fulfilling
its role as an Administrative Agent, Documentation Agent, Syndication Agent,
Arranger, Joint Bookrunner, Co-Manager or any similar role under this Agreement
and other than any claims arising out of any act or omission by the Borrower or
any of its Subsidiaries). No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement or any other Loan Document, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date); provided that this sentence shall not limit the Borrower’s
indemnity or reimbursement obligations to the extent set forth in this paragraph
in respect of liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements paid by an
Indemnitee to a third party. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within 20 Business Days
following receipt by the Borrower of written demand therefor. The agreements in
this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to

 

182



--------------------------------------------------------------------------------

the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not, except as permitted by
Section 7.04, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee, and (A) in the case of any Eligible Assignee that,
immediately prior to or upon giving effect to such assignment, is an Affiliated
Lender, in accordance with the provisions of Section 10.07(k) or (B) in the case
of any Eligible Assignee that, immediately prior to or upon giving effect to
such assignment, is a Debt Fund Affiliate, in accordance with the provisions of
Section 10.07(n), (ii) by way of participation in accordance with the provisions
of Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Sections 10.07(g) and 10.07(i) or (iv) to an SPC
in accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Borrower shall have the right to
withhold its consent if the Borrower would be required to obtain the consent of,
or make a filing or registration with, a Governmental Agency) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, any Assignee; provided, that the
Borrower shall be deemed to have consented to any assignment of all or a portion
of the Term Loans unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
of a failure to respond to such request for assignment; provided,

 

183



--------------------------------------------------------------------------------

further, that no consent of the Borrower shall be required for an assignment of
all or a portion of the Loans pursuant to Section 10.07(k) or Section 10.07 (n);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund; provided that
no consent of the Administrative Agent shall be required for an assignment
(i) of all or a portion of the Loans pursuant to Section 10.07(h), (k) or (n),
or (ii) from an Agent to its Affiliate;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or any Affiliate of an Agent; and

(D) in the case of any assignment of any of the Revolving Credit Facilities, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facilities) or $1,000,000 (in
the case of a Term Loan) (provided, that simultaneous assignments to or by two
or more Approved Funds shall be aggregated for purposes of complying with such
minimum assignment amount), unless each of the Borrower and the Administrative
Agent otherwise consents, provided that (1) no such consent of the Borrower
shall be required if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds;

 

184



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their respective Affiliates or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(D) the consent of the Borrower shall be required for assignments of Revolving
Credit Commitments and Revolving Credit Loans to a Lender that is not a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to a Revolving Credit Lender; provided that no such
consent of the Borrower shall be required if an insolvency Event of Default or a
payment Event of Default has occurred and is continuing.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of clause (k) of this Section 10.07), from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it, each notice of cancellation of any Loans delivered
by the Borrower pursuant to subsection (k) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the

 

185



--------------------------------------------------------------------------------

“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender, nor shall the Administrative Agent be
obligated to monitor the aggregate amount of the Term Loans held by Affiliated
Lenders.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, any L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than clauses (d), (g), (h) and (i) thereof) that directly
affects such Participant. Subject to Section 10.07(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01 (subject to
the requirements and limitations therein, including the requirements under
Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)), 3.04 and 3.05
(through the applicable Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.07(c). To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant (except to
the extent such entitlement to receive a greater payment results from a change
in law that occurs after the Participant acquired the applicable participation),
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any

 

186



--------------------------------------------------------------------------------

portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans or Letters of Credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to

 

187



--------------------------------------------------------------------------------

the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions (pursuant to customary procedures reasonably satisfactory to the
Administrative Agent) or other offers to purchase or take by assignment open to
all Lenders on a pro rata basis or (y) open market purchase on a non pro rata
basis, in each case subject to the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent or challenge the Lenders’ or Administrative Agent’s
attorney-client privilege on the basis of any such Affiliated Lender’s status as
a Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

 

188



--------------------------------------------------------------------------------

(ii) each Affiliated Lender that purchases any Term Loans pursuant to clause
(x) above shall represent and warrant to the selling Term Lender (other than any
other Affiliated Lender) that it does not possess material non public
information with respect to the Borrower and its Subsidiaries that either
(1) has not been disclosed to the Term Lenders generally (other than Term
Lenders that have elected not to receive such information) or (2) if not
disclosed to the Term Lenders, would reasonably be expected to have a material
effect on, or otherwise be material to (A) a Term Lender’s decision to
participate in any such assignment or (B) the market price of such Term Loans,
or shall make a statement that such representation cannot be made;

(iii) each Lender (other than any other Affiliated Lender) that assigns any Term
Loans to an Affiliated Lender pursuant to clause (y) above shall deliver to the
Administrative Agent and the Borrower a customary Big Boy Letter (unless such
Affiliated Lender is willing, in its sole discretion, to make the representation
and warranty contemplated by the foregoing clause (ii));

(iv) the aggregate principal amount of Term Loans of any Class under this
Agreement held by Affiliated Lenders at the time of any such purchase or
assignment shall not exceed 10% of the aggregate principal amount of Term Loans
of such Class outstanding at such time under this Agreement (such percentage,
the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Term
Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;

(v) as a condition to each assignment pursuant to this subsection (k), the
Administrative Agent and the Borrower shall have been provided a notice in
connection with each assignment to an Affiliated Lender or a Person that upon
effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender shall waive any right to bring any action in
connection with such Term Loans against the Administrative Agent, in its
capacity as such; and

(vi) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit E-2 hereto (an “Affiliated Lender
Assignment and Assumption”).

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (k) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion thereof, plus all accrued and unpaid interest thereon,
to the Borrower for the purpose of cancelling and extinguishing such Term Loans.
Upon the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Term Loans shall reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.

 

189



--------------------------------------------------------------------------------

Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within 10 Business Days) if it acquires any
Person who is also a Lender, and each Lender agrees to notify the Administrative
Agent and the Borrower promptly (and in any event within ten (10) Business Days)
if it becomes an Affiliated Lender. The Administrative Agent may conclusively
rely upon any notice delivered pursuant to the immediately preceding sentence
and/or pursuant to clause (v) of this subsection (k) and shall not have any
liability for any losses suffered by any Person as a result of any purported
assignment to or from an Affiliated Lender.

(l) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders (in
respect of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(m), any plan of reorganization pursuant to the
U.S. Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

(i) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Facility Lenders (in respect of a Class of Term Loans) have taken any
actions; and

(ii) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

(m) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, (x) each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against a
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan

 

190



--------------------------------------------------------------------------------

of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner than the proposed treatment of
similar Obligations held by Term Lenders that are not Affiliated Lenders and
(y) each Affiliated Lender agrees that it shall not have any right to make or
bring any claim, in its capacity as a Lender, against any Agent or any Lender
with respect to the fiduciary duties of any Agent or any Lender or any other
duties and obligations of such Persons under this Agreement or the Loan
Documents.

(n) Although Debt Fund Affiliates shall be Eligible Assignees and shall not be
subject to the provisions of Section 10.07(k), (l) or (m), any Lender may, at
any time, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to a Person who is or will become, after such
assignment, a Debt Fund Affiliate only through (x) Dutch auctions (pursuant to
customary procedures reasonably satisfactory to the Administrative Agent) or
other offers to purchase or take by assignment open to all Lenders on a pro rata
basis (for the avoidance of doubt, without requiring any representation as to
the possession of material non-public information by such Affiliate) or (y) open
market purchase on a non-pro rata basis. Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” or “Required Facility
Lenders” to the contrary, for purposes of determining whether the Required
Lenders or Required Facility Lenders have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans, Revolving Credit Commitments and Revolving Credit
Loans held by Debt Fund Affiliates, in the aggregate, may not account for more
than 49.9% of the Term Loans, Revolving Credit Commitments and Revolving Credit
Loans of consenting Lenders included in determining whether the Required Lenders
or Required Facility Lenders have consented to any action pursuant to
Section 10.01.

SECTION 10.08. Confidentiality.

(a) Each of the Agents, the Arrangers and the Lenders agrees to maintain the
confidentiality of the Information and to not disclose such information, except
that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ directors, officers, employees, trustees, investment advisors and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or at least as restrictive as the terms in this
10.08 or as may otherwise be reasonably acceptable to the Borrower), to any
pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any

 

191



--------------------------------------------------------------------------------

other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (j) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. In addition,
the Agents, the Arrangers and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents, the Arrangers and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section 10.08, “Information” means
all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to the Borrower or any of its Subsidiaries or their respective
businesses, other than any such information that is publicly available to any
Agent, Arranger or any Lender prior to disclosure by any Loan Party other than
as a result of a breach of this Section 10.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified at the time of delivery as confidential or (ii) is
delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.08(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RESPECTIVE AFFILIATES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RESPECTIVE AFFILIATES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NONPUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

192



--------------------------------------------------------------------------------

SECTION 10.09. Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates and each L/C Issuer and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or such L/C
Issuer and its Affiliates, as the case may be, to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or such L/C Issuer and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be (i) owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such Indebtedness or (ii) contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a direct or
indirect subsidiary of the Borrower. Each Lender and L/C Issuer agrees promptly
to notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or L/C Issuer, as the case may be; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent, each Lender,
each L/C Issuer and each Affiliate of any of the foregoing under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, such L/C Issuer or
such Affiliate may have.

SECTION 10.10. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
amount collectible at the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If any Agent or any Lender shall receive
interest in an amount that exceeds the amount collectible at the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the amount collectible at the Maximum Rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

193



--------------------------------------------------------------------------------

SECTION 10.11. Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
by electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier or by electronic transmission.

SECTION 10.12. Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control.

SECTION 10.13. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall be considered to be relied upon by the Administrative Agent,
the Lenders and the L/C Issuers and shall survive the execution and delivery
hereof and thereof, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding, regardless of any investigation made
by or on behalf of the Administrative Agent, any Lender, any L/C Issuer or any
other Person and notwithstanding that the Administrative Agent, any Lender, any
L/C Issuer or any other Person may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended under this Agreement.

SECTION 10.14. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 10.15. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.

 

194



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.02. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent shall have been notified by each Lender,
Swing Line Lender and L/C Issuer that each such Lender, Swing Line Lender and
L/C Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns.

 

195



--------------------------------------------------------------------------------

SECTION 10.18. [RESERVED]

SECTION 10.19. Lender Action.

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents or the Secured Hedge
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.20. USA PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrower and each other Loan Party, which information
includes the name and address of the Borrower and each other Loan Party and
other information that will allow such Lender to identify the Borrower and each
other Loan Party in accordance with the USA PATRIOT Act.

SECTION 10.21. No Fiduciary Relationship.

The Borrower, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, the Subsidiaries and their
Affiliates, on the one hand, and the Agents, the Lenders and their Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Agents, the Lenders
and their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower, the Subsidiaries and their Affiliates, and none of
the Agents, the Lenders or any of their Affiliates has any obligation to
disclose any of such interests to the Borrower, the Subsidiaries or any of their
Affiliates.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

196



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SURGICAL CARE AFFILIATES, INC. By:

/s/ Richard L. Sharff, Jr.

Name: Richard L. Sharff, Jr. Title: Executive Vice President, General Counsel
and Corporate Secretary

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Swing Line Lender, L/C

Issuer and as a Lender,

By:

/s/ Amy M. Ukena

Name: Amy M. Ukena Title: Vice President

 

Citibank, N.A.,

as a Lender,

By:

/s/ Michael Tortora

Name: Michael Tortora Title: Vice President

Goldman Sachs Bank USA,

as a Lender,

By:

/s/ Charles D. Johnston

Name: Charles D. Johnston Title: Authorized Signatory

Barclays Bank PLC,

as a Lender,

By:

/s/ Ann E. Sutton

Name: Ann E. Sutton Title: Director

SunTrust Bank,

as a Lender,

By:

/s/ Katherine Bass

Name: Katherine Bass Title: Director

Morgan Stanley Bank, N.A.,

as a Lender,

By:

/s/ Michael King

Name: Michael King Title: Authorized Signatory



 

Bank of America, N.A.,

as a Lender,

By:

/s/ Justin Smiley

Name: Justin Smiley Title: Vice President

Bank of Montreal,

as a Lender,

By:

/s/ Phillip Ho

Name: Phillip Ho Title: Director

Deutsche Bank AG New York Branch,

as a Lender,

By:

/s/ Michael Winters

Name: Michael Winters Title: Vice President By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President

 

197



--------------------------------------------------------------------------------

SCHEDULE 1.01A

Certain Security Interests and Guarantees

Security Agreement

Guaranty

short-form Trademark Security Agreement

 

SCHEDULE 1.01A



--------------------------------------------------------------------------------

SCHEDULE 1.01B

Unrestricted Subsidiaries

None.

 

SCHEDULE 1.01B



--------------------------------------------------------------------------------

SCHEDULE 1.01C

Certain Excluded Subsidiaries

None.

 

SCHEDULE 1.01C



--------------------------------------------------------------------------------

SCHEDULE 2.01

Term Commitment and Revolving Credit Commitment

Schedule 2.01A

 

Lender

   Revolving Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 45,000,000   

Citibank, N.A.

   $ 45,000,000   

Goldman Sachs Bank USA

   $ 45,000,000   

Barclays Bank PLC

   $ 25,000,000   

SunTrust Bank

   $ 30,000,000   

Morgan Stanley Bank, N.A.

   $ 15,000,000   

Bank of America NA

   $ 25,000,000   

BMO Harris Bank N.A.

   $ 10,000,000   

Deutsche Bank AG New York Branch

   $ 10,000,000   

Total

   $ 250,000,000   

Schedule 2.01B

 

Lender

   Initial Term Commitment  

JPMorgan Chase Bank, N.A.

   $ 450,000,000   

Total

   $ 450,000,000   

 

SCHEDULE 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.03

Existing Letters of Credit

 

L/C

       

Balance

 

S-291066

  

The Hartford

     700,000.00   

S-341953

  

The Hartford

     650,000.00   

S-382653

  

Alabama Power

     100,912.58   

TFTS-896012

  

561 Cranbury Road Associates LLC

     231,000.00   

S-845189

  

The Hartford

     800,000.00   

S-763488

  

Marin Landlord

     400,000.00   

TFTS-732185

  

The Hartford

     1,150,000.00            4,031,912.58   

 

SCHEDULE 2.03



--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Formation

 

Direct Parent(s)

Advocate Condell Ambulatory Surgery Center, LLC

  IL   Entity formed; operating agreement pending

Advocate-SCA Holdings, LLC

  DE   Entity formed; operating agreement pending

Advocate-SCA Partners, LLC

  DE   Entity formed; operating agreement pending

Alaska Spine Center, LLC

  AK   Alaska Surgery Center, Limited Partnership (AK): 100%

Alaska Surgery Center, Inc.

  AK   SC Affiliates, LLC (DE): 100%

Alaska Surgery Center, Limited Partnership

  AK   Alaska Surgery Center, Inc. (AK): 63.9218%

Alliance Surgical Center, LLC

  FL   SCA-Alliance, LLC (DE): 62.1428%

Aloha Surgical Center, L.P.

  TN   Surgery Center of Maui, LLC (DE): 94.75%

Antelope Valley Surgery Center, L.P.

  CA   NSC Lancaster, LLC (DE): 80.6166%

Arcadia Outpatient Surgery Center, L.P.

  CA   SurgiCenters of Southern California, Inc. (CA): 40.0004%

ASC Connecticut Holdings, LLC

  DE   Entity formed; operating agreement pending

ASC Holdings of New Jersey, LLC

  NJ   SC Affiliates, LLC (DE): 100%

ASC Network, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Audubon-Premier Holdings, LLC

  DE   Entity formed; operating agreement pending

Austin Center for Outpatient Surgery, L.P.

  GA   SHC Austin, Inc. (GA): 50%

B.R.A.S.S. Partnership in Commendam

  LA   Surgery Center Holding, LLC (DE): 65.94%

Bakersfield Physicians Plaza Surgical Center, L.P.

  TN   Bakersfield-SC, LLC (DE): 93%

Bakersfield-SC, LLC

  DE   SC Affiliates, LLC (DE): 100%

Belleville Surgical Center, Ltd., an Illinois Limited Partnership

  IL   Surgicare of Belleville, LLC (DE): 76.2137%

Birmingham Outpatient Surgery Center, Ltd.

  AL   Birmingham Outpatient Surgical Center, LLC (DE): 30.9547%

Birmingham Outpatient Surgical Center, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Blackstone Valley Surgicare Acquisition, L.P.

  RI  

Blackstone Valley Surgicare GP, LLC (RI): 92%

Surgery Center Holding, LLC (DE): 1%

Blackstone Valley Surgicare GP, LLC

  RI   Surgery Center Holding, LLC (DE): 100%

Blue Ridge Day Surgery Center, L.P.

  TN  

Blue Ridge GP, LLC (NC): 40%

SCA-Blue Ridge, LLC (DE): 8.764%

Blue Ridge GP, LLC

  NC   SCA-Blue Ridge, LLC (DE): 100%

Boca Raton Outpatient Surgery & Laser Center, Ltd.

  FL   Surgery Center of Boca Raton, Inc. (FL): 30%

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of
Formation

 

Direct Parent(s)

Camp Hill Ambulatory Centers

  PA   Camp Hill-SCA Centers, LLC (DE): 50%

Camp Hill-SCA Centers, LLC

  DE   SC Affiliates, LLC (DE): 100%

Central Minnesota Surgical Center, LLC**

  MN   St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership (MN):
100%

Centura-SCA Holdings, LLC

  DE   Entity formed; operating agreement pending

Channel Islands Surgicenter Properties, LLC

  CA   SCA Holding Company, Inc. (DE): 57.7121%

Charleston Surgery Center, Limited Partnership

  SC   SCA-Charleston, LLC (DE): 70.6982%

Charlotte Surgery Center, Limited Partnership

  NC   Charlotte-SC, LLC (DE): 43.6786%

Charlotte Surgery Properties, Ltd.

  NC  

SC Affiliates, LLC (DE): 4%

SCA-Mecklenburg Development Corp. (NC): 14%

Charlotte-SC, LLC

  DE   SC Affiliates, LLC (DE): 100%

Childrens Surgery Center LLC

  FL   SCA-Central Florida, LLC (DE): 50%

Citrus Regional Surgery Center, L.P.

  TN   SCA-Citrus, Inc. (TN): 56%

Cleburne Surgical Center, LLC

  TX   THR-SCA Holdings, LLC1 (TX): 51%

Clinton Partners, LLC

  MI   HFHS-SCA Holdings, LLC (MI): 51%

Colorado Springs Surgery Center, Ltd.

  CO   SCA-Colorado Springs, LLC (DE): 95%

Connecticut Surgery Center, Limited Partnership

  CT   Connecticut Surgical Center, LLC (DE): 65%

Connecticut Surgery Properties, LLC

  DE   Connecticut Surgical Center, LLC (DE): 100%

Connecticut Surgical Center, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Corpus Christi Endoscopy Center, L.L.P.

  TX   SCA Pacific Holdings, Inc. (CA): 19.5%

Danbury Surgical Center, L.P.

  GA   SCA Danbury Surgical Center, LLC (DE): 48.5%

Denton Surgery Center, LLC

  TX   THR-SCA Holdings, LLC2 (TX): 60.3248%

Diagnostic and Interventional Surgical Center, LLC

  CA   SCA-Marina del Rey, LLC (DE): 51%

DISC Surgery Center at Newport Beach, LLC

  CA   SCA-Newport Beach, LLC (DE): 51%

E Street Endoscopy, LLC

  FL   West Coast Endoscopy Holdings, LLC (DE): 51%

East Brunswick Surgery Center, LLC

  NJ   ASC Holdings of New Jersey, LLC (NJ): 51%

 

1  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

2  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of
Formation

 

Direct Parent(s)

eCode Solutions, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Endoscopy Center Affiliates, Inc.***

  DE   National Surgery Centers, LLC (DE): 100%

Fayetteville Ambulatory Surgery Center, L.P.

  NC   NSC Fayetteville, LLC (DE): 46.2438%

Florence Surgery Center, L.P.

  TN   SCA-Florence, LLC (DE): 50%

Fort Worth Endoscopy Centers, LLC

  TX   THR-SCA Holdings, LLC3 (TX): 51%

Gadsden Surgery Center, LLC

  DE   SC Affiliates, LLC (DE): 100%

Gadsden Surgery Center, Ltd.

  AL   Gadsden Surgery Center, LLC (DE): 57.5%

Gainesville Surgery Center, L.P.

  TN   SCA-Northeast Georgia Health, LLC (TN): 85%

Glenwood Surgical Center, L.P.

  CA   Glenwood-SC, Inc. (TN): 46.89%

Glenwood-SC, Inc.

  TN   SC Affiliates, LLC (DE): 100%

Golden Triangle Surgicenter, L.P.

  CA   Surgery Centers-West Holdings, LLC (DE): 67.5%

Grandview Surgery Center, Ltd.

  PA   Camp Hill Ambulatory Centers (PA): 40.9933%

Greenville Surgery Center, LLC

  TX   THR-SCA Holdings, LLC4 (TX): 80.3018%

Grossmont Surgery Center, L.P.

  CA  

SunSurgery LLC (DE): 1%;

Medical Surgical Centers of America, Inc. (DE): 19%

H.I. Investments Holding Company, LLC

  DE   Health Inventures, LLC (DE): 100%

Hartford Surgery Center, LLC

  DE   SunSurgery, LLC (DE): 91%

Hawthorn Place Outpatient Surgery Center, L.P.

  GA   SHC Hawthorn, Inc. (GA): 38%

Health Inventures Employment Solutions, LLC

  DE   Health Inventures, LLC (DE): 100%

Health Inventures, LLC

  DE   SC Affiliates, LLC (DE): 100%

HFHS-SCA Holdings, LLC

  MI   SC Affiliates, LLC (DE): 49%

Indian River Surgery Center, Ltd.

  FL   Surgery Center of Vero Beach, Inc. (TN): 92%

Indian River Surgery Properties, LLC

  FL   Surgery Center of Vero Beach, Inc. (TN): 100%

Inland Surgery Center, L.P.

  CA  

SC Affiliates, LLC (DE): 13.0337%

Redlands Ambulatory Surgery Center (CA): 58.2218%

Joliet Surgery Center Limited Partnership

  IL   Surgicare of Joliet, Inc. (IL): 54.4187%

 

3  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

4  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of
Formation

 

Direct Parent(s)

Lexington Surgery Center, Ltd.

  KY   Surgery Center of Lexington, LLC (DE): 73.5%

Louisville S.C., Ltd.

  KY   Surgery Center of Louisville, LLC (DE): 61.9%

Louisville-SC Properties, Inc.

  KY   SC Affiliates, LLC (DE): 100%

Loyola Ambulatory Surgery Center at Oakbrook, Inc.

  IL   ASC Network, LLC (DE): 100%

Loyola Ambulatory Surgery Center at Oakbrook, L.P.

  IL   Loyola Ambulatory Surgery Center at Oakbrook, Inc. (IL): 45%

Marin Surgery Holdings, Inc.

  DE   SC Affiliates, LLC (DE): 100%

Maryland Ambulatory Centers

  MD  

Maryland-SCA Centers, LLC (MD): 50%;

Surgery Center of Ellicott City, Inc. (DE): 50%

Maryland-SCA Centers, LLC

  DE   SC Affiliates, LLC (DE): 100%

McKenzie Surgery Center, L.P.

  TN   SCA-Eugene, Inc. (TN): 92%

Medical Surgical Centers of America, Inc.

  DE   ASC Network LLC (DE): 100%

Melbourne Surgery Center, LLC

  GA   Surgical Care Partners of Melbourne, LLC (DE): 100%

Memphis Surgery Properties, LTD., L.P.

  TN  

Memphis-SP, LLC (TN): 34.6667%;

SC Affiliates, LLC (DE): 2.9696%

Memphis-SC, LLC

  TN   SCA-Shelby Development Corp. (TN): 51%

Memphis-SP, LLC

  TN   Shelby Surgery Properties, Inc. (TN): 51%

Mississippi Surgery Holdings, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

Mississippi Surgical Center Limited Partnership

  MS   Mississippi Surgery Holdings, LLC (DE): 51%

Mobile-SC, Ltd.

  AL   SCA-Mobile, LLC (DE): 33%

Montgomery Surgery Center Limited Partnership

  MD   Maryland Ambulatory Centers (MD): 73%

Mt. Pleasant Surgery Center, L.P.

  TN   SCA-Mt. Pleasant, LLC (DE): 93.41%

Muskogee Surgical Investors ,LLC

  OK   Surgery Center of Muskogee, LLC (DE): 51%

Nashville-SCA Surgery Centers, Inc.

  TN   SC Affiliates, LLC (DE): 100%

National Surgery Centers, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

National Surgery Centers — Santa Monica, LLC

  DE   National Surgery Centers, LLC (DE): 100%

Newport Beach Endoscopy Center, LLC

  CA   Endoscopy Center Affiliates, Inc. (DE): 24.6225%

North Dallas Surgical Center, LLC

  TX   THR-SCA Holdings, LLC5 (TX): 51%

Northern Rockies Surgery Center, L.P.

  TN   Northern Rockies Surgicenter, Inc. (MT): 58.25%

Northern Rockies Surgicenter, Inc.

  MT   National Surgery Centers, LLC (DE): 100%

 

5  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of
Formation

 

Direct Parent(s)

Northwest Surgicare, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Northwest Surgicare, Ltd., an Illinois Limited Partnership

  IL  

Northwest Surgicare, LLC (DE): 62%

Endoscopy Center Affiliates, Inc. (DE): 1%

NSC Fayetteville, LLC

  DE   National Surgery Centers, LLC (DE): 100%

NSC Greensboro, LLC

  DE   National Surgery Centers, LLC (DE): 100%

NSC Lancaster, LLC

  DE   National Surgery Centers, LLC (DE): 100%

NSC Sarasota, Inc.

  DE   National Surgery Centers, LLC (DE): 100%

NSC Seattle, Inc.

  WA   National Surgery Centers, LLC (DE): 100%

NSC Upland, LLC

  DE   National Surgery Centers, LLC (DE): 100%

Orlando Center for Outpatient Surgery, L.P.

  GA   Surgical Health of Orlando, Inc. (FL): 55.25%

Paoli Ambulatory Surgery Center

  PA   SCA-Paoli, LLC (DE): 51%

Paoli Surgery Center, L.P.

  TN  

SCA-Paoli, LLC (DE): 8%

Paoli Ambulatory Surgery Center (PA): 62%

Pasteur Plaza Surgery Center GP, Inc.***

  DE   ASC Network LLC (DE): 100%

Pasteur Plaza Surgery Center, L.P.

  GA   Pasteur Plaza Surgery Center GP, Inc. (DE): 71.5645%

Perimeter Center for Outpatient Surgery L.P.

  GA   SHC Atlanta, LLC (DE): 69.95%

Physicians Plaza Holdings, LLC**

  CA   Bakersfield Physicians Plaza Surgical Center, L.P. (TN): 100%

Pomerado Outpatient Surgical Center, Inc.

  CA   ASC Network, LLC (DE): 100%

Pomerado Outpatient Surgical Center, L.P.

  CA   Pomerado Outpatient Surgical Center, Inc. (CA): 60.75%

Premier Surgery Center of Louisville, L.P.

  TN   SCA Premier Surgery Center of Louisville, LLC (DE): 51%

Pueblo-SCA Surgery Center, LLC

  DE   SC Affiliates, LLC (DE): 100%

Redlands Ambulatory Surgery Center

  CA   Redlands-SCA Surgery Centers, Inc (CA): 54%

Redlands-SCA Surgery Centers, Inc.***

  CA   SC Affiliates, LLC (DE): 100%

Redwood City Endoscopy Suite, LLC**

  CA   SCA Pacific Holdings, Inc. (CA): 50%

Salem Surgery Center, LLC

  OR  

Surgicare of Salem, LLC (DE): 65%;

SC Affiliates, LLC (DE): 1%

Salt Lake Surgical Center, L.P.

  GA   SCA Salt Lake Surgical Center, Inc. (DE): 91.25%

San Diego Endoscopy Center

  CA   Endoscopy Center Affiliates, Inc. (DE): 45%

Sand Lake SurgiCenter, LLC

  FL   SCA-Sand Lake, LLC (DE): 49.5%

Santa Cruz Endoscopy Center, LLC

  CA   SCA Pacific Holdings, Inc. (CA): 40%

Sarasota Endoscopy Center, L.P.

  GA   NSC Sarasota, Inc.(DE): 82.1001%

SC Affiliates, LLC

  DE   Surgical Care Affiliates, LLC: 100%

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Formation

 

Direct Parent(s)

SCA BOSC Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA California Surgical Holdings, LLC

  DE   National Surgery Centers, LLC (DE): 100%

SCA Capital, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

SCA Danbury Surgical Center, LLC

  DE   SunSurgery, LLC (DE): 100%

SCA Development, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA eCode Solutions Private Limited

 

Uttar Pradesh,

India

  eCode Solutions, LLC (DE): 100%

SCA EHSC Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA EWASC Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA Holding Company, Inc.

  DE   SCA Surgery Holdings, LLC (DE): 100%

SCA Holdings, Inc.

  CA   National Surgery Centers, LLC (DE): 100%

SCA Houston Hospital for Specialized Surgery, L.P.

  TX  

Specialized Surgery of Houston, Inc. (TN): 99%

Endoscopy Center Affiliates, Inc. (DE): 1%

SCA Idaho Holdings, LLC

  DE   National Surgery Centers, LLC (DE): 100%

SCA IEC Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA Indiana Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Formation

 

Direct Parent(s)

SCA International, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA Nashville Surgery Center, L.L.C.

  TN  

Nashville-SCA Surgery Centers, Inc. (TN): 99%

SC Affiliates, LLC (DE): 1%

SCA of Clarksville, Inc.

  TN   Surgical Health, LLC (DE): 100%

SCA Pacific Holdings, Inc.

  CA   SC Affiliates, LLC (DE): 100%

SCA Pennsylvania Holdings, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

SCA Premier Surgery Center of Louisville, LLC

  DE   SC Affiliates, LLC (DE): 49%

SCA ROCS Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA Salt Lake Surgical Center, Inc.***

  DE   Surgery Centers-West Holdings, LLC (DE): 100%

SCA Specialists of Florida, LLC

  FL   SCA Surgery Holdings, LLC (DE): 100%

SCA SSC Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA SSSC Holdings, LLC

  DE  

SC Affiliates, LLC (DE): 25%

Surgery Center Holding, LLC (DE): 25%

SunSurgery, LLC (DE): 25%

National Surgery Centers, LLC (DE): 25%

SCA Surgery Center of Cullman, LLC***

  DE   SC Affiliates, LLC (DE): 100%

SCA Surgery Holdings, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

SCA Surgery Partners, LLC

  DE   National Surgery Centers, LLC (DE): 100%

SCA Surgicare of Laguna Hills, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

SCA-Albuquerque Surgery Properties, Inc.**

  NM   SC Affiliates, LLC (DE): 100%

SCA-Alliance, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

SCA-Blue Ridge, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Central Florida, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Charleston, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

SCA-Citrus, Inc.

  TN   SC Affiliates, LLC (DE): 100%

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Formation

 

Direct Parent(s)

SCA-Colorado Springs, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Davenport, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Eugene, Inc.

  TN   SC Affiliates, LLC (DE): 100%

SCA-Florence, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Fort Collins, Inc.

  CO   SC Affiliates, LLC (DE): 100%

SCA-Fort Walton, Inc.

  TN   SC Affiliates, LLC (DE): 100%

SCA-Franklin, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Gainesville, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Hagerstown, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Honolulu, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Illinois, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

SCA-Marina del Rey, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Mecklenburg Development Corp.

  NC   SC Affiliates, LLC (DE): 100%

SCA-Midwest, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Mobile, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Mt. Pleasant, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-New Jersey, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Newport Beach, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Northeast Georgia Health, LLC

  TN   SCA-Gainesville, LLC (TN): 50.1%

SCA-Paoli, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Phoenix, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Pocono, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Rockville, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-San Luis Obispo, LLC

  DE   SC Affiliates; LLC (DE): 100%

SCA-Sand Lake, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Santa Rosa, Inc.

  CA   SC Affiliates, LLC (DE): 100%

SCA-Shelby Development Corp.***

  TN   SC Affiliates, LLC (DE): 100%

SCA-South Jersey, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Sovereign Santa Monica, LLC

  DE   National Surgery Centers — Santa Monica, LLC (DE): 100%

SCA-Sparta, LLC

  DE   SC Affiliates, LLC (DE): 100%

SCA-Wilson, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

SCA-Winter Park, Inc.***

  TN   SC Affiliates, LLC (DE): 100%

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Formation

 

Direct Parent(s)

SHC Atlanta, LLC

  DE   Surgical Health, LLC (DE): 100%

SHC Austin, Inc.

  GA   Surgical Health, LLC (DE): 100%

SHC Hawthorn, Inc.

  GA   Surgical Health, LLC (DE): 100%

SHC Melbourne, Inc.***

  GA   Surgical Health, LLC (DE): 100%

Shelby Surgery Properties, Inc.***

  TN   SC Affiliates, LLC (DE): 100%

South County Outpatient Management, LLC

  DE   Surgical Health, LLC (DE): 100%

South County Outpatient Surgery Center, L.P.

  MO  

South County Outpatient Management, LLC (DE): 97.7343%;

Endoscopy Center Affiliates, Inc. (DE):1%

Southwest Surgical Center of Bakersfield, L.P.**

  CA  

Bakersfield Physicians Plaza Surgical Center, L.P. (TN): 99%

Physicians Plaza Holdings, LLC (CA): 1%

Specialized Surgery of Houston, Inc.

  TN   Surgical Health, LLC (DE): 100%

Specialty Surgical Center, LLC

  NJ   SCA-Sparta, LLC (DE): 55%

St. Cloud Outpatient Surgery Center, Ltd., a Minnesota Limited Partnership

  MN   St. Cloud Surgical Center, LLC (DE): 21.9568%

St. Cloud Surgical Center, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

SunSurgery, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Surgery Center Holding, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Surgery Center of Boca Raton, Inc.

  FL   Surgical Health, LLC (DE): 100%

Surgery Center of Clarksville, L.P.

  TN   SCA of Clarksville, Inc. (TN): 75.6%

Surgery Center of Colorado Springs, LLC

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Des Moines, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgery Center of Easton, LLC

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Ellicott City, Inc.

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Fairfield County, LLC

  DE   SunSurgery, LLC (DE): 40.1933%

Surgery Center of Lexington, LLC

  DE   SC Affiliates, LLC (DE): 49%

Surgery Center of Louisville, LLC

  DE   SC Affiliates, LLC (DE): 49%

Surgery Center of Maui, LLC

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Muskogee, LLC

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Rockville, LLC

  MD   SCA-Rockville, LLC (DE): 59%

Surgery Center of Southern Pines, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgery Center of Spokane, LLC**

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Summerlin, LLC

  DE   SC Affiliates, LLC (DE): 100%

Surgery Center of Vero Beach, Inc.

  TN   Surgical Health, LLC (DE): 100%

 

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Formation

 

Direct Parent(s)

Surgery Center of Wilson Properties, LLC

  NC   Surgery Center of Wilson, LLC (NC): 100%

Surgery Center of Wilson, LLC

  NC   SCA-Wilson, LLC (DE): 67%

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

  IA   Surgery Center of Des Moines, LLC (DE): 67.75%

Surgery Centers-West Holdings, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Surgical Care Affiliates Political Action Committee

  AL   Surgical Care Affiliates, LLC (DE): 100%

Surgical Care Affiliates, LLC

  DE   Surgical Care Affiliates, Inc. (DE): 100%

Surgical Care Partners of Melbourne, LLC

  DE   SHC Melbourne, Inc. (GA): 69.2483%

Surgical Caregivers of Fort Worth, LLC

  TX   THR-SCA Holdings, LLC6 (TX): 51%

Surgical Center of Greensboro, LLC

  NC   NSC Greensboro, LLC (DE): 45.001%

Surgical Center of South Jersey, Limited Partnership

  NJ  

SCA-South Jersey, LLC (DE): 80.95%;

SC Affiliates, LLC (DE): 0.73%

Surgical Center of Tuscaloosa Holdings, LLC

  AL   Surgical Care Affiliates, LLC (DE): 100%

Surgical Health of Orlando, Inc.***

  FL   Surgical Health, LLC (DE): 100%

Surgical Health, LLC

  DE   Surgical Care Affiliates, LLC (DE): 100%

Surgical Holdings, Inc.

  DE   Surgical Care Affiliates, LLC (DE): 100%

Surgical Hospital Holdings of Oklahoma, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

Surgical Hospital of Oklahoma, L.L.C.

  OK   Surgical Hospital Holdings of Oklahoma, LLC (DE): 60%

Surgical Properties of Houston, Inc.

  TX   Specialized Surgery of Houston, Inc. (TN): 100%

Surgicare of Belleville, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgicare of Jackson, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgicare of Jackson, Ltd., a Mississippi Limited Partnership

  MS   Surgicare of Jackson, LLC (DE): 40%

Surgicare of Joliet, Inc.

  IL   Surgery Center Holding, LLC (DE): 100%

Surgicare of La Veta, Inc.

  CA   Surgery Centers-West Holdings, LLC (DE): 100%

Surgicare of La Veta, Ltd., a California Limited Partnership

  CA   Surgicare of La Veta, Inc. (CA): 20%

Surgicare of Minneapolis, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgicare of Minneapolis, Ltd., a Minnesota Limited Partnership

  MN   Surgicare of Minneapolis, LLC (DE): 80.5%

Surgicare of Mobile, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

 

6  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of

Formation

 

Direct Parent(s)

Surgicare of Oceanside, Inc.

  CA   Surgery Center Holding, LLC (DE): 100%

Surgicare of Owensboro, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgicare of Salem, LLC

  DE   Surgery Center Holding, LLC (DE): 100%

Surgicenters of Southern California, Inc.

  CA   Surgery Center Holding, LLC (DE): 100%

Texas Health Flower Mound Orthopedic Surgery Center, LLC

  TX   THR-SCA Holdings, LLC7 (TX): 51%

Texas Health Craig Ranch Surgery Center, LLC

  TX   THR-SCA Holdings, LLC8 (TX): 66.5%

Texas Health Surgery Center Preston Plaza, LLC

  TX   THR-SCA Holdings, LLC9 (TX): 60.9809%

The Brevard Specialty Surgery Center, LLC

  FL   Surgical Care Partners of Melbourne, LLC (DE): 100%

The Eye Surgery Center of the Carolinas, L.P.

  GA   Surgery Center of Southern Pines, LLC (DE): 46%

The Surgery Center of Easton, L.P.

  TN   Surgery Center of Easton, LLC (DE): 67%

The Surgical Center at Tenaya, L.P.

  TN   Surgery Center of Summerlin, LLC (DE): 20%

Thousand Oaks Endoscopy Center, LLC

  CA  

Endoscopy Center Affiliates, Inc. (DE): 56.4%

SCA Holding Company, Inc. (DE): 1%

Three Rivers Surgical Care, L.P.

  TN  

Surgery Center of Muskogee, LLC (DE): 5.8666%;

Muskogee Surgical Investors LLC (OK): 66.5%

THR-SCA Holdings, LLC

  TX   SC Affiliates, LLC (DE): 49%10

Trauma Surgery Affiliates, LLC

  TX   National Surgery Centers, LLC (DE): 49%

Treasure Valley Emerald Properties, LLC

  DE   Treasure Valley Hospital Limited Partnership (ID): 100%

Treasure Valley Hospital Limited Partnership

  ID   Surgical Health, LLC (DE): 40.375%

Tuscaloosa Surgical Center, L.P.

  AL   Surgical Center of Tuscaloosa Holdings, LLC (AL): 30%

 

7  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

8  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

9  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

10  THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

Subsidiary

 

Jurisdiction of
Formation

 

Direct Parent(s)

UPHT-SCA Holdings, LLC

  DE   Entity formed; operating agreement pending

Upland Outpatient Surgical Center, L.P.

  CA   NSC Upland, LLC (DE): 92.8022%

Virtua-SCA Holdings, LLC

  NJ   Entity formed; operating agreement pending

Waco Outpatient Surgical Center, Inc.**

  TX   Surgery Center Holding, LLC (DE): 100%

Waco Surgical Center, Ltd.**

  TX  

Waco Outpatient Surgical Center, Inc. (TX): 99%

Endoscopy Center Affiliates, Inc. (DE): 1%

Wauwatosa Outpatient Surgery Center, LLC

  DE   Surgery Centers-West Holdings, LLC (DE): 100%

Wauwatosa Surgery Center, Limited Partnership

  WI   Wauwatosa Outpatient Surgery Center, LLC (DE): 51%

Wayland Square Surgicare Acquisition, L.P.**

  RI  

Surgery Center Holding, LLC (DE): 1%;

Wayland Square Surgicare GP, Inc. (RI): 99%

Wayland Square Surgicare GP, Inc.**

  RI   Surgery Center Holding, LLC (DE): 100%

West Coast Endoscopy Holdings, LLC

  DE   SCA Surgery Holdings, LLC (DE): 100%

Wilson Creek Surgical Center, LLC

  TX   THR-SCA Holdings, LLC11 (TX): 51%

Winter Park Surgery Center, L.P.

  TN  

Winter Park, LLC (TN): 33.5%;

SCA-Winter Park, Inc. (TN): 1%

Winter Park, LLC

  TN   SCA-Winter Park, Inc. (TN): 51%

 

11 THR-SCA Holdings, LLC is a variable interest entity (“VIE”) and is currently
owned 100% by Texas Health Resources, a Texas non-profit corporation. Grantor,
SC Affiliates, LLC, holds a promissory note that is convertible to a 49% equity
ownership interest in THR-SCA Holdings, LLC at Grantor’s sole option.

* Entity to be converted to a limited liability company in accordance with
Sections 6.05 and 7.04(b)(ii) of the Credit Agreement.

** Entity intended to be dissolved in accordance with Sections 6.05 and
7.04(b)(ii) of the Credit Agreement.

*** Excluded Equity Interests.

 

SCHEDULE 5.12



--------------------------------------------------------------------------------

SCHEDULE 7.01(b)

Existing Liens

 

SCHEDULE 7.01(b)



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    7/20/2007    2007 3054805
   Winthrop Resources Corporation       Continuation
6/28/2012 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    11/20/2007    2007
4416300    Winthrop Resources Corporation       Amendment
12/31/2008
Continuation
9/14/2012 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    4/14/2009    2009
1176145    Alcon Laboratories, Inc.       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    4/30/2009    2009 1359014    Winthrop Resources Corporation      
Amendment
10/22/2009 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    5/15/2009    2009
1560405    Cisco Systems Capital Corporation       SURGICAL CARE AFFILIATES, LLC
   DE    Department of State: Division Of Corporations    UCC/FTL Search-Central
   2/19/2015    7/9/2009    2009 2202254    Document & Network Technologies,
Inc.       Amendment
5/25/2010 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    10/2/2009    2009
3168249    MB Financial Bank, N.A.      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

1



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    10/5/2009    2009 3179311
   Olympus America Inc.       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
11/5/2009    2009 3552772    MB Financial Bank, N.A.       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    11/5/2009    2009 3552921    MB Financial
Bank, N.A.       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    11/17/2009   
2009 3683510    Olympus America Inc.       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    12/1/2009    2009 3823660    MB Financial Bank, N.A.       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    12/3/2009    2009 3857460    Olympus
America Inc.       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    12/15/2009   
2009 4003916    MB Financial Bank, N.A.       SURGICAL CARE AFFILIATES, LLC   
DE    Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    1/4/2010    2010 0010581    Olympus America Inc.      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

2



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/5/2010    2010 0014971
   Olympus America Inc.       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
1/29/2010    2010 0336085    Olympus America Inc.       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    2/8/2010    2010 0420046    Qwest
Communications Company, LLC       Continuation
1/30/2015 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    3/4/2010    2010
0723373    MB Financial Bank, N.A.       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    3/16/2010    2010 0905327    Olympus America Inc.       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    6/14/2010    2010 2055865    MB Financial
Bank, N.A.       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    6/24/2010   
2010 2205221    MB Financial Bank, N.A.      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

3



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED FILINGS

                           Amendments
7/22/2010
8/24/2010
8/24/2010
9/8/2010
10/6/2010
11/12/2010
11/12/2010
12/8/2010
12/30/2010
1/6/2011
1/27/2011
4/12/2011
5/23/2011
6//21/2011
6/24/2011
8/5/2011
8/17/2011
10/14/2011
10/14/2011
11/14/2011
112/9/2011
2/17/2012
3/13/2012
3/13/2012
4/4/2012
4/5/2012
5/25/2012
5/30/2012
7/5/2012
7/5/2012
7/25/2012
8/24/2012
10/18/2012
4/17/2013
6/4/2013
7/8/2013
7/8/2013
7/11/2013
8/22/2013
8/22/2013
8/22/2013
9/19/2013
10/29/2013
10/31/2013


 

SURGICAL CARE AFFILIATES, LLC

  

 

DE

   Department of State: Division Of Corporations   

 

UCC/FTL Search-Central

  

 

2/19/2015

  

 

6/29/2010

  

 

2010 2259277

  

 

MB Financial Bank, N.A.

      12/5/2013
12/20/2013
2/21/2014
3/3/2014
3/3/2014
4/17/2014
8/15/2014
10/29/2014
11/7/2014
11/7/2014
1/26/2015
Assignments
7/23/2010
8/5/2010
9/7/2010
10/7/2010
10/7/2010
12/3/2010
12/8/2010
1/7/2011
1/10/2011
1/28/2011
3/30/2011
11/16/2011
4/9/2012
Partial  Assignment
8/4/2010
11/15/2010
11/16/2010
1/3/2011
2/9/2011
2/10/2011
2/10/2011
3/7/2011
4/25/2011
6/27/2011
8/8/2011
8/9/2011
11/15/2011
1/13/2012
1/17/2012
1/17/2012
5/29/2012
7/16/2012
2/18/2013
11/7/2014
2/5/2015

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

4



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    11/3/2010    2010 3841909
   Sourceone Healthcare Technologies, Inc.       SURGICAL CARE AFFILIATES, LLC
   DE    Department of State: Division Of Corporations    UCC/FTL Search-Central
   2/19/2015    3/23/2011    2011 1071334    Olympus America Inc.       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    7/29/2011    2011 2948035    Kingsbridge
Holdings, LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    1/19/2012   
2012 0236325    Banc of America Leasing & Capital, LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    1/20/2012    2012 0256950    Johnson &
Johnson Finance Corporation       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    2/23/2012    2012 0709388    Olympus America Inc.       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    3/6/2012    2012 0855215    Kingsbridge
Holdings, LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    6/1/2012   
2012 2112631    Hiawatha Financial Bank       Amendment
10/1/2012
Assignment
3/27/2013

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

5



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    6/6/2012    2012 2172775
   Optumhealth Bank, Inc.       Assignment
7/20/2012 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    7/12/2012   
2012 22690933    TCF Equipment Finance, Inc.       Amendment
8/30/2012 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    7/24/2012    2012
2841007    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    8/3/2012    2012 3006378    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    8/3/2012    2012 3010917    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    8/23/2012   
2012 3278159    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    9/4/2012    2012 3410810    Hiawatha Financial Bank       Amendment
12/16/2012
Assignments
3/27/2013
10/29/2013

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

6



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    9/13/2012    2012 3531466
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
9/17/2012    2012 3566322    Hiawatha Financial Bank       Amendments
10/31/2012
10/31/2012
10/31/2012
Assignments
12/16/2012
10/29/2013 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    9/24/2012    2012
3680701    Susquehanna Commercial Finance, Inc.       SURGICAL CARE AFFILIATES,
LLC    DE    Department of State: Division Of Corporations    UCC/FTL
Search-Central    2/19/2015    10/1/2012    2012 3774561    K2 Capital Group LLC
      SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    10/9/2012    2012 3881887
   K2 Capital Group LLC       Amendment
11/13/2012 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    10/9/2012    2012
3881929    Hiawatha Financial Bank       Amendments
12/16/2012
12/16/2012
Assignment
10/29/2013

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

7



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE   

Department of

State: Division Of

Corporations

   UCC/FTL Search-Central    2/19/2015    10/9/2012    2012 3881929    K2
Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of
State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
10/25/2012    2012 4128510    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    11/6/2012    2012 4273696    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    11/6/2012   
2012 4274736    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    11/6/2012    2012 4277952    K2 Capital Group LLC       Assignment
10/29/2013 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    11/7/2012    2012
4294403    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    11/29/2012    2012 4596716    K2 Capital Group LLC       Amendment
2/4/2013 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    12/5/2012    2012 4693166
   K2 Capital Group LLC       Amendment
6/19/2013
Assignment
6/26/2013

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

8



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    12/5/2012    2012 4695377
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
12/13/2012    2012 4845659    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    12/16/2012    2012 4892461    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    12/16/2012   
2012 4892479    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    12/16/2012    2012 4892487    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    12/17/2012    2012 4897304    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    12/18/2012   
2012 4924595    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    1/8/2013    2013 0093121    K2 Capital Group LLC       Amendment
6/13/2013 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    1/9/2013    2013
0110495    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

9



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/25/2013    2013 0333576
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
1/30/2013    2013 0388604    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    2/7/2013    2013 0507922    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    2/27/2013   
2013 0777087    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    3/12/2013    2013 0944935    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    4/2/2013    2013 1247833    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    5/16/2013   
2013 1880864    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    5/17/2013    2013 1902643    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    5/17/2013    2013 1903583    K2 Capital
Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

10



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    5/17/2013    2013 1905042
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
5/17/2013    2013 1906222    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    6/3/2013    2013 2087279    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    6/3/2013   
2013 2089689    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    6/3/2013    2013 2090877    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    6/3/2013    2013 2093681    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    6/3/2013   
2013 2096361    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    6/3/2013    2013 2099860    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    6/10/2013    2013 2199470    K2 Capital
Group LLC       Amendment
9/24/2013

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

11



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    6/10/2013    2013 2209998
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
6/14/2013    2013 2301803    Banc of America Leasing & Capital, LLC      
SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    6/14/2013    2013 2301837
   Banc of America Leasing & Capital, LLC       SURGICAL CARE AFFILIATES, LLC   
DE    Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    6/14/2013    2013 22302140    Banc of America Leasing & Capital,
LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    6/17/2013   
2013 2474980    Banc of America Leasing & Capital, LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    7/3/2013    2013 2578400    K2 Capital
Group LLC       Amendment
5/21/2014
Assignment
5/23/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    7/15/2013    2013
2714393    Presidential Bank, FSB       Amendments
7/1/2014
12/12/2014
Assignment
12/12/2014

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

12



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    7/23/2013    2013 2844331
   K2 Capital Group LLC       Amendment
1/8/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    7/23/2013    2013 2851559
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
7/24/2013    2013 2875319    K2 Capital Group LLC       Amendment
8/21/2013 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    8/5/2013   
2013 3045490    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    8/5/2013    2013 3047181    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    8/5/2013    2013 3049252    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    8/8/2013   
2013 3104487    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    8/8/2013    2013 3113058    K2 Capital Group LLC       Amendment
12/5/2013 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    8/16/2013    2013
3219053    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

13



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    8/23/2013    2013 3307874
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
9/19/2013    2013 3642957    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    9/19/2013    2013 3646453    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of
State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
9/20/2013    2013 3677326    K2 Capital Group LLC       Amendment
1//27/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    9/26/2013    2013
3757292    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    9/26/2013    2013 3763100    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    10/8/2013    2013 3942118    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    10/8/2013   
2013 3942167    K2 Capital Group LLC      

Amendment

1/19/2015

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    10/10/2013    2013
3993236    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

14



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    10/16/2013   
2013 4073202    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    10/17/2013    2013 4084720    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    10/31/2013    2013 4278967    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of
State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
11/11/2013    2013 4426921    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    11/25/2013    2013 4653359    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    12/3/2013   
2013 4751583    K2 Capital Group LLC       Amendment
6/5/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    12/12/2013    2013
4920501    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    12/12/2013    2013 4926466    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    12/27/2013    2013 5135208    K2 Capital
Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

15



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/2/2014    2014 0009753
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
1/2/2014    2014 0009787    K2 Capital Group LLC       SURGICAL CARE AFFILIATES,
LLC    DE    Department of State: Division Of Corporations    UCC/FTL
Search-Central    2/19/2015    1/3/2014    2014 0026104    K2 Capital Group LLC
      Amendment
6/8/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/3/2014    2014 0026112
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
1/3/2014    2014 0026120    K2 Capital Group LLC       SURGICAL CARE AFFILIATES,
LLC    DE    Department of State: Division Of Corporations    UCC/FTL
Search-Central    2/19/2015    1/13/2014    2014 0141291    K2 Capital Group LLC
      Amendment
6/9/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/14/2014    2014 0167155
   K2 Capital Group LLC       Amendment
6/9/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/30/2014    2014 0396168
   K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

16



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    2/5/2014    2014 0467100
   Presidential Bank, FSB       Amendment
7/17/2014
Assignment
12/23/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    2/10/2014    2014
0526871    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    2/13/2014    2014 0581520    K2 Capital Group LLC       Amendment
5/14/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    2/14/2014    2014
0601039    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    2/14/2014    2014 0603639    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    2/14/2014    2014 0606566    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    3/6/2014   
2014 0867218    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    3/7/2014    2014 0892182    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

17



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    3/30/2014    2014 1232735
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
4/2/2014    2014 1293893    K2 Capital Group LLC       Amendment
12/15/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    4/2/2014    2014
1303692    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    4/3/2014    2014 1323419    First Premier Bank       Assignment
11/3/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    4/3/2014    2014
1323443    K2 Capital Group LLC       Amendment
12/15/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    4/3/2014    2014
1324409    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    4/10/2014    2014 1421601    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    5/6/2014    2014 1776392    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    5/7/2014   
2014 1796549    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

18



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    5/7/2014    2014 1796598
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
5/28/2014    2014 2075885    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    6/3/2014    2014 2160489    K2 Capital
Group LLC       Amendment
11/3/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    6/4/2014    2014
2162444    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    6/4/2014    2014 2162865    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    6/17/2014    2014 2368306    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    6/17/2014   
2014 2368975    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    6/24/2014    2014 2495323    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

19



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    6/27/2014    2014 2546299
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
7/1/2014    2014 2583854    K2 Capital Group LLC       SURGICAL CARE AFFILIATES,
LLC    DE    Department of State: Division Of Corporations    UCC/FTL
Search-Central    2/19/2015    7/1/2014    2014 2590792    K2 Capital Group LLC
      SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    7/1/2014    2014 2592020
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
7/15/2014    2014 2804136    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    7/16/2014    2014 2818581    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    7/16/2014   
2014 2818607    Presidential Bank, FSB      

Amendment

1/20/2015 Assignment 1/20/2015

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    7/17/2014    2014 2839249
   K2 Capital Group LLC       Amendment
12/15/2014

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

20



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    8/8/2014    2014 3175643
   AT&T Capital Services, Inc.       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    8/28/2014    2014 3466935    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    9/9/2014    2014 3601432    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    9/17/2014   
2014 3717873    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    9/29/2014    2014 3893716    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    9/30/2014    2014 3916772    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    9/30/2014   
2014 3920899    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    10/22/2014    2014 4250460    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

21



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    10/22/2014    2014
4251690    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    10/22/2014    2014 4252896    K2 Capital Group LLC       Amendment
12/16/2014 SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division
Of Corporations    UCC/FTL Search-Central    2/19/2015    10/22/2014    2014
4252946    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    10/22/2014    2014 4254785    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    10/22/2014    2014 4254793    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    10/23/2014   
2014 4277174    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    11/12/2014    2014 4569810    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    11/13/2014    2014 4578720    K2 Capital
Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

22



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    11/13/2014    2014
4578779    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    11/26/2014    2014 4787420    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    11/26/2014    2014 4787537    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    12/9/2014   
2014 4977062    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    12/15/2014    2014 5075528    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    12/15/2014    2014 5075627    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    12/15/2014   
2014 5080890    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    12/22/2014    2014 5211222    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

23



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/16/2015    2015 0212703
   K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department
of State: Division Of Corporations    UCC/FTL Search-Central    2/19/2015   
1/16/2015    2015 0217660    K2 Capital Group LLC       SURGICAL CARE
AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    1/16/2015    2015 0217777    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    1/16/2015   
2015 0217785    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    1/16/2015    2015 0220649    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    1/16/2015    2015 0225085    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    1/16/2015   
2015 0226349    K2 Capital Group LLC       SURGICAL CARE AFFILIATES, LLC    DE
   Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    1/16/2015    2015 0226406    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

24



--------------------------------------------------------------------------------

DEBTOR

  

STATE

  

JURISDICTION

  

SERVICES

  

THRU
DATE

  

ORIGINAL
FILE
DATE

  

ORIGINAL FILE
NUMBER

  

SECURED PARTY

  

Collateral

  

RELATED
FILINGS

SURGICAL CARE AFFILIATES, LLC    DE    Department of State: Division Of
Corporations    UCC/FTL Search-Central    2/19/2015    1/29/2015    2015 0404656
   Winthrop Resources Corporation       SURGICAL CARE AFFILIATES, LLC    DE   
Department of State: Division Of Corporations    UCC/FTL Search-Central   
2/19/2015    2/12/2015    2015 0616234    K2 Capital Group LLC       SURGICAL
CARE AFFILIATES, LLC    DE    Department of State: Division Of Corporations   
UCC/FTL Search-Central    2/19/2015    2/12/2015    2015 0624964    K2 Capital
Group LLC       SURGICAL CARE AFFILIATES, LLC    DE    Department of State:
Division Of Corporations    UCC/FTL Search-Central    2/19/2015    2/16/2015   
2015 0651686    K2 Capital Group LLC      

 

Reasonable care is exercised in the completion of service requests. Please
confirm the accuracy of the name(s) noted above. The categorization of filings
is provided for your convenience and should not be relied upon as legal advice.
NCR assumes no liability with respect to the identity of any party named or
referred to in this report, nor with respect to the validity, accuracy,
completeness, legal effect or priority of any matter shown herein. NCR makes no
representation, warranty or guarantee as to the information contained in public
records. This report reflects information NCR received from public records in
response to your request. Responsibility for the accuracy and completeness of
any public record rests with the filing officer.

25



--------------------------------------------------------------------------------

SCHEDULE 7.02(g)

Existing Investments

 

    

Description

   State    Effective %
to be Owned
by Borrower
(Direct or
Indirect)     Projected
Amount of
Investment      Expected
Close
Date

1.

  

Investment in a joint venture entity, Virtua-SCA Holdings, LLC, for the purpose
of acquiring Surgicare of Central Jersey

   NJ      26.95 %    $ 8,330,000       4/1/2014

2.

  

Investment in a joint venture entity, Virtua-SCA Holdings, LLC, for the purpose
of acquiring Seashore Surgical Institute, L.L.C.

   NJ      26.95 %    $ 3,552,500       4/1/2015

3.

  

Investment in a joint venture entity, UPHT-SCA Holdings, LLC, for the purpose of
acquiring Mississippi Medical Plaza, L.C.

   IA      26.95 %    $ 16,660,000       4/1/2015

4.

  

Investment in IUH Health East Washington Street Ambulatory Surgery Center, LLC

   IN      24.99 %    $ 2,000,000       5/1/2014

 

    

Convertible Promissory Note

  

Holder/Creditor Entity Name

   Date of
Note    Amount
Outstanding
2/28/2015  

1.

  

THR-SCA Holdings, LLC

  

SC Affiliates, LLC

   10/1/2012    $ 24,322,819.53   

2.

  

Beach Surgical Holdings II, LLC

  

SCA Surgicare of Laguna Hills, LLC

   3/31/2014    $ 3,038,000.00   

 

SCHEDULE 7.02(g)



--------------------------------------------------------------------------------

SCHEDULE 7.03(b)

Existing Indebtedness

 

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50139

  

Alaska Surgery Center, Limited Partnership

   Capital Lease    8/1/2013    11/1/2015    $ 62,795.00       $ 25,642.92   

50139

  

Alaska Surgery Center, Limited Partnership

   Note Payable    5/1/2014    5/1/2019    $ 5,830,970.00       $ 5,215,639.39
  

50395

  

Alliance Surgical Center, LLC

   Capital Lease    Not available    Not available      Not available       $
43,894.72   

50302

  

Aloha Surgical Center, L.P.

   Capital Lease    4/1/2011    3/31/2015    $ 190,460.95       $ 12,418.92   

50302

  

Aloha Surgical Center, L.P.

   Capital Lease    8/1/2013    9/1/2016    $ 31,458.09       $ 17,629.65   

50250

  

Antelope Valley Surgery Center, L.P.

   Capital Lease    1/1/2011    12/31/2015    $ 19,711.24       $ 4,124.64   

50250

  

Antelope Valley Surgery Center, L.P.

   Capital Lease    8/1/2011    7/31/2016    $ 58,181.09       $ 19,136.21   

50250

  

Antelope Valley Surgery Center, L.P.

   Capital Lease    2/1/2012    1/31/2015    $ 38,783.49       $ 1,111.57   

50250

  

Antelope Valley Surgery Center, L.P.

   Capital Lease    6/1/2012    5/31/2016    $ 49,891.44       $ 16,890.48   

50250

  

Antelope Valley Surgery Center, L.P.

   Capital Lease    4/1/2014    3/1/2018    $ 68,975.14       $ 57,848.69   

50250

  

Antelope Valley Surgery Center, L.P.

   Capital Lease    10/1/2014    9/1/2017    $ 135,801.41       $ 124,785.35   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    12/1/2010    11/30/2015    $ 151,681.15       $ 29,123.40   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    11/1/2011    10/31/2016    $ 31,731.51       $ 12,034.29   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    10/1/2012    9/30/2016    $ 63,367.74       $ 27,916.15   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    11/1/2013    10/1/2017    $ 21,684.81       $ 15,747.69   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    11/1/2013    10/1/2018    $ 107,885.33       $ 85,673.92   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    11/1/2014    10/1/2018    $ 55,024.40       $ 47,510.66   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    Not available    Not available      Not available       $
123,824.15   

50214

  

Arcadia Outpatient Surgery Center, L.P.

   Capital Lease    8/1/2014    7/1/2016    $ 16,941.16       $ 12,453.22   

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    8/1/2011    7/31/2016    $ 233,105.62       $ 76,746.81   

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    12/1/2011    11/30/2016    $ 343,559.53       $ 136,237.52
  

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    6/1/2013    5/31/2016    $ 1,060,940.83       $ 518,117.87
  

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    8/1/2013    7/1/2016    $ 153,402.14       $ 82,106.57   

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    11/1/2010    10/1/2015    $ 154,642.62       $ 26,966.13   

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    9/1/2013    8/1/2018    $ 158,915.80       $ 119,013.49   

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    12/1/2014    11/1/2018    $ 92,220.00       $ 90,521.17   

50046

  

Austin Center For Outpatient Surgery, L.P.

   Capital Lease    5/1/2014    4/1/2018    $ 1,000,024.10       $ 855,057.00   

50224

  

B.R.A.S.S. Partnership in Commendam

   Capital Lease    6/1/2010    5/31/2015    $ 25,647.03       $ 2,263.71   

50224

  

B.R.A.S.S. Partnership in Commendam

   Capital Lease    10/1/2014    9/1/2018    $ 44,525.69       $ 38,105.10   

50224

  

B.R.A.S.S. Partnership in Commendam

   Capital Lease    8/1/2014    7/1/2017    $ 49,758.00       $ 39,537.95   

50135

  

Bakersfield Physicians Plaza Surgical Center, L.P.

   Capital Lease    1/1/2013    12/1/2016    $ 176,641.85       $ 91,843.18   

50135

  

Bakersfield Physicians Plaza Surgical Center, L.P.

   Capital Lease    12/1/2012    11/30/2016    $ 45,329.63       $ 20,461.32   

50135

  

Bakersfield Physicians Plaza Surgical Center, L.P.

   Capital Lease    10/1/2013    9/1/2018    $ 73,179.06       $ 53,038.11   

50220

  

Belleville Surgical Center, Ltd., an Illinois Limited Partnership

   Capital Lease    6/1/2013    5/1/2016    $ 6,050.93       $ 2,945.28   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50211

  

Birmingham Outpatient Surgery Center, Ltd.

   Capital Lease    2/1/2012    1/31/2016    $ 38,394.11       $ 10,757.53   

50211

  

Birmingham Outpatient Surgery Center, Ltd.

   Capital Lease    10/1/2013    9/1/2018    $ 138,407.12       $ 107,638.05   

50211

  

Birmingham Outpatient Surgery Center, Ltd.

   Capital Lease    12/1/2013    11/1/2017    $ 73,381.14       $ 55,136.89   

50211

  

Birmingham Outpatient Surgery Center, Ltd.

   Capital Lease    4/1/2014    3/1/2015    $ 148,969.46       $ 39,079.17   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Note Payable    Not available    Not available      Not available       $
3,656.25   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Note Payable    Not available    Not available      Not available       $
12,640.63   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Capital Lease    5/1/2011    4/30/2015    $ 24,430.15       $ 2,117.16   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Capital Lease    11/1/2012    10/31/2016    $ 29,425.00       $ 14,609.86   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Capital Lease    8/1/2013    7/1/2018    $ 64,080.94       $ 48,101.65   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Capital Lease    12/1/2013    11/1/2016    $ 22,149.19       $ 14,661.20   

50237

  

Blackstone Valley Surgicare Acquisition, L.P.

   Capital Lease    12/1/2013    11/1/2016    $ 18,415.97       $ 12,072.15   

50120

  

Blue Ridge Day Surgery Center, L.P.

   Note Payable    7/27/2011    7/27/2021    $ 4,600,000.00       $ 3,028,333.49
  

50120

  

Blue Ridge Day Surgery Center, L.P.

   Note Payable    3/5/2013    7/31/2018    $ 530,000.00       $ 397,500.08   

50120

  

Blue Ridge Day Surgery Center, L.P.

   Capital Lease    7/1/2013    6/1/2017    $ 119,169.10       $ 71,344.74   

50120

  

Blue Ridge Day Surgery Center, L.P.

   Capital Lease    10/1/2013    9/1/2017    $ 131,500.96       $ 87,095.54   

50120

  

Blue Ridge Day Surgery Center, L.P.

   Capital Lease    10/1/2013    9/1/2018    $ 70,216.40       $ 49,633.47   

50120

  

Blue Ridge Day Surgery Center, L.P.

   Capital Lease    11/1/2013    10/1/2017    $ 80,003.57       $ 54,556.20   

50003

  

Boca Raton Outpatient Surgery & Laser Center, LTD.

   Capital Lease    12/1/2011    11/30/2015    $ 83,466.49       $ 19,805.61   

50003

  

Boca Raton Outpatient Surgery & Laser Center, LTD.

   Capital Lease    5/1/2012    4/30/2016    $ 261,536.05       $ 90,062.65   

50003

  

Boca Raton Outpatient Surgery & Laser Center, LTD.

   Capital Lease    7/1/2012    6/30/2016    $ 41,258.23       $ 15,951.51   

50003

  

Boca Raton Outpatient Surgery & Laser Center, LTD.

   Capital Lease    11/1/2013    10/1/2023    $ 9,240,209.64       $
8,352,282.86   

50090

  

Charleston Surgery Center Limited Partnership

   Note Payable    3/31/2013    3/28/2018    $ 1,026,824.07       $ 691,928.57
  

50090

  

Charleston Surgery Center Limited Partnership

   Note Payable    3/31/2013    3/28/2020    $ 1,060,803.97       $ 825,678.69
  

50383

  

Childrens Surgery Center LLC

   Note Payable    12/26/2009    6/26/2022    $ 2,347,650.00       $
1,864,482.04   

50383

  

Childrens Surgery Center LLC

   Note Payable    12/26/2009    2/26/2021    $ 1,484,430.00       $
1,038,276.32   

50383

  

Childrens Surgery Center LLC

   Note Payable    1/20/2012    1/20/2022    $ 150,000.00       $ 73,769.70   

50383

  

Childrens Surgery Center LLC

   Note Payable    2/1/2012    2/1/2022    $ 75,000.00       $ 75,000.00   

50383

  

Childrens Surgery Center LLC

   Note Payable    4/1/2012    4/1/2022    $ 45,000.00       $ 45,000.00   

50383

  

Childrens Surgery Center LLC

   Note Payable    6/27/2012    6/27/2022    $ 60,000.00       $ 60,000.00   

50383

  

Childrens Surgery Center LLC

   Note Payable    8/22/2012    8/22/2022    $ 75,000.00       $ 75,000.00   

50383

  

Childrens Surgery Center LLC

   Note Payable    10/9/2012    10/9/2022    $ 187,500.00       $ 187,500.00   

50383

  

Childrens Surgery Center LLC

   Note Payable    1/15/2013    1/15/2023    $ 112,500.00       $ 112,500.00   

50383

  

Childrens Surgery Center LLC

   Capital Lease    8/1/2014    12/1/2018    $ 124,107.87       $ 113,285.71   

50383

  

Childrens Surgery Center LLC

   Capital Lease    8/1/2014    2/1/2017    $ 46,644.98       $ 39,580.59   

50383

  

Childrens Surgery Center LLC

   Capital Lease    8/1/2014    7/1/2017    $ 145,808.00       $ 126,820.66   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50130

  

Citrus Regional Surgery Center, L.P.

   Note Payable    9/20/2011    9/20/2015    $ 45,100.00       $ 12,292.77   

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    5/1/2012    4/30/2016    $ 86,781.83       $ 28,063.55   

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    6/1/2012    5/31/2017    $ 112,371.84       $ 52,873.03   

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    6/1/2012    5/31/2015    $ 58,622.89       $ 7,058.44   

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    12/1/2012    11/30/2017    $ 252,953.52       $ 148,687.04
  

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    12/1/2012    11/1/2017    $ 18,027.46       $ 10,747.26   

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    11/1/2013    10/1/2015    $ 24,722.70       $ 10,050.06   

50130

  

Citrus Regional Surgery Center, L.P.

   Capital Lease    4/1/2014    3/1/2024    $ 2,561,060.31       $ 2,423,464.16
  

50372

  

Cleburne Surgical Center, LLC

   Capital Lease    12/1/2013    1/1/2015    $ 28,235.05       $ 6,718.37   

50372

  

Cleburne Surgical Center, LLC

   Capital Lease    8/1/2014    7/1/2018    $ 43,000.00       $ 35,565.16   

50372

  

Cleburne Surgical Center, LLC

   Capital Lease    4/1/2014    3/1/2018    $ 20,498.00       $ 14,905.23   

50372

  

Cleburne Surgical Center, LLC

   Capital Lease    4/1/2014    3/1/2017    $ 11,350.00       $ 8,614.82   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    2/1/2011    1/31/2015    $ 79,355.56       $ 1,728.71   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    9/1/2011    8/31/2015    $ 49,843.41       $ 8,606.71   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    2/1/2012    1/31/2017    $ 30,333.82       $ 13,085.83   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    3/1/2012    2/28/2015    $ 19,375.66       $ 1,114.14   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    6/1/2012    5/31/2016    $ 17,823.10       $ 6,498.04   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    2/1/2013    1/31/2017    $ 64,356.65       $ 34,188.62   

50255

  

Connecticut Surgery Center, Limited Partnership

   Capital Lease    8/1/2014    7/1/2019    $ 48,945.96       $ 45,364.36   

50344

  

Corpus Christi Endoscopy Center, L.L.P.

   Capital Lease    8/1/2013    7/1/2018    $ 21,264.61       $ 15,453.16   

50169

  

Danbury Surgical Center, L.P.

   Capital Lease    2/1/2014    1/1/2018    $ 32,203.28       $ 25,023.88   

50356

  

Denton Surgery Center, LLC

   Capital Lease    3/1/2014    2/1/2017    $ 20,955.23       $ 15,341.22   

50356

  

Denton Surgery Center, LLC

   Capital Lease    6/1/2014    5/1/2017    $ 75,175.52       $ 56,461.93   

50387

  

DISC Surgery Center at Newport Beach, LLC

   Note Payable    3/11/2014    2/11/2017    $ 542,131.20       $ 399,586.05   

50260

  

Fayetteville Ambulatory Surgery Center, L.P.

   Capital Lease    8/1/1990    7/31/2015    $ 2,748,550.63       $ 150,626.25
  

50260

  

Fayetteville Ambulatory Surgery Center, L.P.

   Note Payable    3/31/2013    3/31/2020    $ 1,647,805.49       $ 1,281,554.63
  

50260

  

Fayetteville Ambulatory Surgery Center, L.P.

   Note Payable    3/31/2013    3/31/2020    $ 2,687,391.21       $ 2,090,076.06
  

50132

  

Florence Surgery Center, L.P.

   Direct
Financing
Obligation    7/1/2009    6/30/2023    $ 1,850,000.00       $ 1,681,157.68   

50132

  

Florence Surgery Center, L.P.

   Note Payable    11/8/2013    11/8/2018    $ 103,750.00       $ 82,192.23   

50132

  

Florence Surgery Center, L.P.

   Capital Lease    2/1/2012    4/30/2015    $ 12,492.17       $ 1,325.65   

50132

  

Florence Surgery Center, L.P.

   Capital Lease    7/1/2012    6/30/2015    $ 20,726.25       $ 3,555.29   

50132

  

Florence Surgery Center, L.P.

   Capital Lease    8/1/2013    7/1/2017    $ 64,587.61       $ 43,578.15   

50132

  

Florence Surgery Center, L.P.

   Capital Lease    9/1/2013    8/1/2017    $ 9,559.08       $ 6,455.27   

50109

  

Gadsden Surgery Center, Ltd.

   Capital Lease    6/1/2014    5/1/2018    $ 41,495.00       $ 34,405.46   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50109

  

Gadsden Surgery Center, Ltd.

   Capital Lease    6/1/2014    5/1/2018    $ 35,665.64       $ 30,922.07   

50140

  

Gainesville Surgery Center, L.P.

   Capital Lease    4/1/2011    3/31/2015    $ 19,277.99       $ 1,259.48   

50140

  

Gainesville Surgery Center, L.P.

   Capital Lease    9/1/2011    8/31/2015    $ 131,880.91       $ 22,815.47   

50140

  

Gainesville Surgery Center, L.P.

   Note Payable    8/16/2013    8/16/2018    $ 197,530.00       $ 148,930.19   

50140

  

Gainesville Surgery Center, L.P.

   Capital Lease    5/1/2014    4/1/2019    $ 147,246.55       $ 128,278.23   

50061

  

Golden Triangle Surgicenter, L.P.

   Capital Lease    4/1/2011    3/31/2015    $ 190,487.12       $ 12,418.39   

50091

  

Grandview Surgery Center, LTD.

   Capital Lease    8/1/2012    10/31/2017    $ 42,616.20       $ 23,624.67   

50091

  

Grandview Surgery Center, LTD.

   Capital Lease    2/1/2013    1/1/2017    $ 47,801.77       $ 26,576.00   

50086

  

Greenville Surgery Center, LLC

   Capital Lease    6/1/2013    5/1/2016    $ 14,799.94       $ 7,199.71   

50203

  

Grossmont Surgery Center, L.P.

   Note Payable    11/15/2011    11/15/2016    $ 425,000.00       $ 167,696.57
  

50203

  

Grossmont Surgery Center, L.P.

   Note Payable    9/10/2014    9/10/2019    $ 116,800.00       $ 111,573.59   

50203

  

Grossmont Surgery Center, L.P.

   Capital Lease    5/1/2012    4/1/2017    $ 16,928.84       $ 8,126.83   

50181

  

Hartford Surgery Center, LLC

   Capital Lease    9/1/2012    8/31/2017    $ 193,198.39       $ 102,581.59   

50021

  

Hawthorn Place Outpatient Surgery Center, L.P.

   Capital Lease    8/1/2014    7/1/2016    $ 22,100.00       $ 17,739.29   

50021

  

Hawthorn Place Outpatient Surgery Center, L.P.

   Note Payable    2/28/2014    6/28/2019    $ 2,901,778.80       $ 3,651,070.26
  

50011

  

Indian River Surgery Center, Ltd.

   Capital Lease    5/5/2010    5/5/2015    $ 118,331.44       $ 8,311.13   

50011

  

Indian River Surgery Center, Ltd.

   Capital Lease    8/1/2012    7/1/2015    $ 14,475.00       $ 1,615.76   

50097

  

Inland Surgery Center, L.P.

   Capital Lease    11/1/2012    10/31/2015    $ 139,650.41       $ 41,164.74   

50173

  

Loyola Ambulatory Surgery Center at Oakbrook, L.P.

   Capital Lease    1/1/2013    12/1/2016    $ 119,731.73       $ 63,629.45   

50173

  

Loyola Ambulatory Surgery Center at Oakbrook, L.P.

   Capital Lease    10/1/2013    9/1/2018    $ 72,250.00       $ 56,118.29   

50049

  

Melbourne Surgery Center, LLC

   Capital Lease    7/1/2010    6/30/2015    $ 110,479.84       $ 11,627.90   

50049

  

Melbourne Surgery Center, LLC

   Note Payable    12/5/2014    12/5/2019    $ 475,000.00       $ 475,000.00   

50049

  

Melbourne Surgery Center, LLC

   Note Payable    11/11/2014    11/11/2017    $ 28,657.44       $ 27,861.40   

50336

  

Mississippi Surgical Center Limited Partnership

   Capital Lease    10/1/2010    9/30/2015    $ 299,966.96       $ 47,121.43   

50336

  

Mississippi Surgical Center Limited Partnership

   Capital Lease    1/1/2012    12/31/2016    $ 160,614.59       $ 66,459.42   

50336

  

Mississippi Surgical Center Limited Partnership

   Capital Lease    8/1/2012    7/31/2016    $ 86,917.07       $ 33,236.17   

50336

  

Mississippi Surgical Center Limited Partnership

   Capital Lease    10/1/2012    9/30/2016    $ 134,068.95       $ 57,983.03   

50336

  

Mississippi Surgical Center Limited Partnership

   Note Payable    5/17/2013    5/17/2020    $ 500,200.00       $ 401,801.27   

50073

  

Mobile-SC, LTD.

   Capital Lease    7/1/2004    6/30/2019    $ 4,028,767.58       $ 1,665,992.77
  

50073

  

Mobile-SC, LTD.

   Capital Lease    6/1/2010    5/31/2015    $ 12,752.17       $ 1,121.24   

50073

  

Mobile-SC, LTD.

   Capital Lease    8/1/2010    7/31/2015    $ 6,030.01       $ 741.55   

50085

  

Montgomery Surgery Center Limited Partnership

   Capital Lease    5/1/2011    4/30/2016    $ 86,339.09       $ 23,984.95   

50085

  

Montgomery Surgery Center Limited Partnership

   Capital Lease    6/1/2013    5/1/2016    $ 26,500.00       $ 12,433.18   

50085

  

Montgomery Surgery Center Limited Partnership

   Capital Lease    8/1/2012    7/31/2016    $ 17,039.69       $ 6,928.57   

50085

  

Montgomery Surgery Center Limited Partnership

   Capital Lease    11/1/2013    10/1/2016    $ 8,373.01       $ 5,222.34   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50085

  

Montgomery Surgery Center Limited Partnership

   Capital Lease    12/1/2014    4/1/2019    $ 253,577.02       $ 249,664.74   

50116

  

Mt. Pleasant Surgery Center, L.P.

   Capital Lease    1/1/2011    12/31/2015    $ 77,930.05       $ 16,297.63   

50116

  

Mt. Pleasant Surgery Center, L.P.

   Capital Lease    4/1/2013    3/31/2016    $ 220,459.65       $ 93,692.90   

50116

  

Mt. Pleasant Surgery Center, L.P.

   Capital Lease    3/1/2014    2/1/2019    $ 173,157.70       $ 147,031.43   

50116

  

Mt. Pleasant Surgery Center, L.P.

   Capital Lease    7/1/2013    6/1/2016    $ 31,188.16       $ 15,860.95   

50116

  

Mt. Pleasant Surgery Center, L.P.

   Capital Lease    5/1/2014    4/1/2018    $ 45,757.83       $ 37,604.58   

50270

  

Newport Beach Endoscopy Center, LLC

   Capital Lease    7/1/2012    6/30/2015    $ 94,662.29       $ 16,290.49   

50270

  

Newport Beach Endoscopy Center, LLC

   Capital Lease    9/1/2013    8/1/2017    $ 48,084.34       $ 30,942.70   

50270

  

Newport Beach Endoscopy Center, LLC

   Capital Lease    7/1/2014    6/1/2017    $ 367,218.07       $ 307,135.98   

50381

  

North Dallas Surgical Center, LLC

   Note Payable    7/31/2014    1/31/2025    $ 3,736,568.52       $ 3,736,568.52
  

50381

  

North Dallas Surgical Center, LLC

   Note Payable    7/31/2014    1/31/2020    $ 481,372.20       $ 481,372.20   

50381

  

North Dallas Surgical Center, LLC

   Note Payable    7/31/2014    7/31/2015      520.375.00       $ 520,375.00   

50381

  

North Dallas Surgical Center, LLC

   Capital Lease    8/1/2014    12/1/2015    $ 38,510.07       $ 27,094.32   

50242

  

Northwest Surgicare, Ltd., an Illinois Limited Partnership

   Capital Lease    5/1/2013    4/30/2018    $ 252,869.27       $ 181,949.86   

50242

  

Northwest Surgicare, Ltd., an Illinois Limited Partnership

   Capital Lease    Not available    Not available      Not available       $
175,776.19   

50006

  

Orlando Center for Outpatient Surgery, L.P.

   Capital Lease    4/1/2012    3/31/2015    $ 136,143.93       $ 11,735.12   

50134

  

Paoli Surgery Center, L.P.

   Capital Lease    4/1/2011    3/31/2016    $ 125,091.94       $ 32,632.97   

50134

  

Paoli Surgery Center, L.P.

   Note Payable    2/5/2013    2/25/2023    $ 1,790,000.00       $ 1,625,905.02
  

50013

  

Perimeter Center for Outpatient Surgery, L.P.

   Capital Lease    10/1/2011    9/30/2015    $ 11,251.14       $ 2,188.54   

50013

  

Perimeter Center for Outpatient Surgery, L.P.

   Capital Lease    2/1/2013    1/31/2017    $ 136,442.90       $ 75,494.87   

50013

  

Perimeter Center for Outpatient Surgery, L.P.

   Capital Lease    8/1/2013    7/1/2018    $ 58,619.41       $ 43,306.46   

50189

  

Pomerado Outpatient Surgical Center, L.P.

   Capital Lease    1/1/2013    12/1/2016    $ 53,864.23       $ 26,623.86   

50189

  

Pomerado Outpatient Surgical Center, L.P.

   Capital Lease    11/1/2012    10/31/2017    $ 307,453.36       $ 186,166.22
  

50382

  

Sand Lake SurgiCenter, LLC

   Note Payable    7/25/2013    8/1/2018    $ 1,400,000.00       $ 1,046,908.67
  

50382

  

Sand Lake SurgiCenter, LLC

   Capital Lease    9/1/2014    11/1/2016    $ 57,574.85       $ 49,227.09   

50382

  

Sand Lake SurgiCenter, LLC

   Capital Lease    Not available    Not available      Not available       $
234,287.07   

50382

  

Sand Lake SurgiCenter, LLC

   Capital Lease    Not available    Not available      Not available       $
2,421,821.99   

50348

  

Santa Cruz Endoscopy Center, LLC

   Capital Lease    8/1/2013    7/1/2016    $ 1,734.53       $ 938.81   

50108

  

SCA Nashville Surgery Center, L.L.C.

   Note Payable    8/15/2011    8/15/2015    $ 129,800.00       $ 12,313.53   

95120

  

SCA-Blue Ridge, LLC

   Note Payable    5/1/2012    4/1/2017    $ 7,221,100.00       $ 3,560,738.14
  

50396

  

Specialty Surgical Center, LLC

   Capital Lease    Not available    Not available      Not available       $
53,905.04   

50226

  

St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership

   Capital Lease    2/1/2014    6/1/2017    $ 1,303.04       $ 961.71   

50226

  

St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership

   Capital Lease    2/1/2014    8/1/2017    $ 1,363.99       $ 1,023.85   

50226

  

St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership

   Capital Lease    2/1/2014    7/1/2017    $ 15,000.87       $ 11,167.73   

50226

  

St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership

   Note Payable    5/11/2013    11/11/2016    $ 466,786.50       $ 255,920.62   

50226

  

St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership

   Capital Lease    2/1/2014    6/1/2017    $ 1,303.04       $ 961.71   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50017

  

Surgery Center of Clarksville, L.P.

   Capital Lease    4/1/2014    3/1/2019    $ 94,553.25       $ 81,983.49   

50017

  

Surgery Center of Clarksville, L.P.

   Capital Lease    3/1/2014    2/1/2019    $ 290,696.68       $ 248,032.30   

50168

  

Surgery Center of Fairfield County, LLC

   Note Payable    1/1/2013    1/3/2020    $ 3,107,583.17       $ 4,088,925.26
  

50222

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    3/1/2013    8/31/2015    $ 11,357.23       $ 3,085.96   

50222

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    1/1/2014    12/1/2017    $ 294,846.78       $ 221,943.55   

50223

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    12/1/2012    11/30/2016    $ 145,076.63       $ 71,130.52   

50223

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    1/1/2014    12/1/2017    $ 286,627.99       $ 215,870.69   

50223

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    Not available    Not available      Not available       $
86,774.89   

50223

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    1/1/2014    2/1/2018    $ 141,287.53       $ 115,018.42   

50222

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    3/1/2014    12/1/2017    $ 28,839.80       $ 22,737.30   

50222

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    1/1/2014    2/1/2018    $ 112,252.61       $ 89,855.45   

50222

  

Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership

   Capital Lease    3/1/2014    2/1/2018    $ 15,061.72       $ 12,071.11   

55022

  

Surgical Care Affiliates, LLC

   Capital Lease    Not available    Not available      Not available       $
12,686.25   

10300

  

Surgical Care Affiliates, LLC

   Capital Lease    2/1/2013    7/1/2016    $ 109,809.80       $ 50,673.88   

55027

  

Surgical Care Affiliates, LLC

   Capital Lease    11/1/2011    10/31/2015    $ 14,940.54       $ 3,227.35   

55027

  

Surgical Care Affiliates, LLC

   Capital Lease    5/1/2012    4/30/2015    $ 4,792.48       $ 549.21   

55027

  

Surgical Care Affiliates, LLC

   Capital Lease    5/1/2012    10/31/2015    $ 646.80       $ 158.70   

55030

  

Surgical Care Affiliates, LLC

   Capital Lease    Not available    Not available      Not available       $
12,256.63   

50072

  

Surgical Caregivers of Fort Worth, LLC

   Note Payable    4/24/2013    10/24/2018    $ 185,945.40       $ 389,573.78   

50072

  

Surgical Caregivers of Fort Worth, LLC

   Capital Lease    Not available    Not available      Not available       $
112,043.64   

50072

  

Surgical Caregivers of Fort Worth, LLC

   Capital Lease    Not available    Not available      Not available       $
305,717.47   

50308

  

Surgical Center of Greensboro, LLC

   Capital Lease    12/1/2013    11/1/2016    $ 40,002.41       $ 27,688.02   

50308

  

Surgical Center of Greensboro, LLC

   Note Payable    5/1/2011    4/30/2016    $ 1,500,000.00       $ 437,775.37   

50308

  

Surgical Center of Greensboro, LLC

   Note Payable    5/22/2012    5/22/2017    $ 1,500,000.00       $ 747,152.49
  

50107

  

Surgical Center of South Jersey, Limited Partnership

   Capital Lease    8/1/2011    7/31/2016    $ 200,288.30       $ 65,887.32   

50107

  

Surgical Center of South Jersey, Limited Partnership

   Capital Lease    7/1/2013    6/1/2017    $ 42,821.50       $ 26,518.67   

50107

  

Surgical Center of South Jersey, Limited Partnership

   Note Payable    3/6/2012    3/6/2015    $ 206,385.00       $ 18,958.89   

50107

  

Surgical Center of South Jersey, Limited Partnership

   Capital Lease    3/1/2012    2/28/2015    $ 158,185.25       $ 9,098.62   

50107

  

Surgical Center of South Jersey, Limited Partnership

   Capital Lease    11/1/2013    10/1/2017    $ 95,785.28       $ 65,672.55   

50107

  

Surgical Center of South Jersey, Limited Partnership

   Capital Lease    5/1/2014    4/1/2019    $ 77,002.31       $ 63,056.02   

50107

  

Surgical Center of South Jersey, Limited Partnership

   Capital Lease    4/1/2014    12/1/2017    $ 17,256.21       $ 13,179.85   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50333

  

Surgical Hospital of Oklahoma, L.L.C.

   Note Payable    9/1/2009    6/18/2012    $ 6,475,257.57       $ 2,866,811.62
  

50333

  

Surgical Hospital of Oklahoma, L.L.C.

   Capital Lease    2/1/2012    1/31/2017    $ 54,495.10       $ 23,408.91   

50333

  

Surgical Hospital of Oklahoma, L.L.C.

   Capital Lease    6/1/2012    5/31/2016    $ 149,304.14       $ 54,460.18   

50333

  

Surgical Hospital of Oklahoma, L.L.C.

   Capital Lease    1/1/2013    12/1/2017    $ 94,266.25       $ 55,209.79   

50333

  

Surgical Hospital of Oklahoma, L.L.C.

   Capital Lease    1/1/2013    12/1/2017    $ 131,983.18       $ 84,162.87   

50333

  

Surgical Hospital of Oklahoma, L.L.C.

   Capital Lease    6/1/2013    5/31/2016    $ 761,563.36       $ 371,914.76   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    10/1/2010    9/30/2015    $ 173,027.88       $ 27,232.64   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Note Payable    10/26/2011    10/26/2012    $ 4,300,000.00       $
2,404,894.81   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    4/1/2012    3/31/2016    $ 165,362.84       $ 53,390.32   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    2/1/2013    1/1/2017    $ 139,938.87       $ 74,088.02   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    9/1/2013    8/1/2016    $ 22,991.04       $ 12,365.04   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    3/1/2014    2/1/2018    $ 159,967.02       $ 119,978.33   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    4/1/2014    3/1/2018    $ 51,364.29       $ 39,336.55   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    6/1/2014    5/1/2019    $ 142,997.44       $ 119,502.33   

50244

  

Surgicare of La Veta, Ltd., a California Limited Partnership

   Capital Lease    7/1/2014    6/1/2018    $ 128,538.17       $ 105,315.94   

50227

  

Surgicare of Minneapolis, Ltd., a Minnesota Limited Partnership

   Capital Lease    4/1/2012    3/1/2015    $ 192,800.16       $ 16,797.45   

50227

  

Surgicare of Minneapolis, Ltd., a Minnesota Limited Partnership

   Note Payable    6/14/2012    6/14/2015    $ 140,709.00       $ 25,733.29   

50227

  

Surgicare of Minneapolis, Ltd., a Minnesota Limited Partnership

   Capital Lease    5/1/2013    4/30/2018    $ 435,299.79       $ 284,029.20   

50227

  

Surgicare of Minneapolis, Ltd., a Minnesota Limited Partnership

   Capital Lease    11/1/2013    10/1/2018    $ 117,139.52       $ 84,688.18   

50364

  

Texas Health Craig Ranch Surgery Center, LLC

   Note Payable    3/30/2013    9/30/2020    $ 3,000,000.00       $ 2,708,570.69
  

50364

  

Texas Health Craig Ranch Surgery Center, LLC

   Note Payable    3/31/2014    3/31/2015    $ 345,843.82       $ 85,280.20   

50357

  

Texas Health Flower Mound Orthopedic Surgery Center, LLC

   Capital Lease    10/1/2013    9/1/2016      Not available       $ 4,218.67   

50357

  

Texas Health Flower Mound Orthopedic Surgery Center, LLC

   Note Payable    1/29/2013    1/31/2014      Not available       $
2,474,870.68   

50357

  

Texas Health Flower Mound Orthopedic Surgery Center, LLC

   Note Payable    Not available    Not available      Not available       $
2,182,358.19   

50368

  

The Brevard Specialty Surgery Center, LLC

   Capital Lease    10/1/2013    3/1/2015    $ 121,179.62       $ 20,959.10   

50368

  

The Brevard Specialty Surgery Center, LLC

   Capital Lease    10/1/2013    6/1/2015    $ 96,914.78       $ 28,904.33   

50368

  

The Brevard Specialty Surgery Center, LLC

   Capital Lease    10/1/2013    5/1/2017    $ 83,494.59       $ 56,672.25   

50368

  

The Brevard Specialty Surgery Center, LLC

   Capital Lease    10/1/2013    11/1/2015    $ 82,447.45       $ 36,249.36   

50235

  

The Eye Surgery Center of the Carolinas, L.P.

   Capital Lease    10/1/2012    9/30/2015    $ 14,980.23       $ 3,812.53   

50235

  

The Eye Surgery Center of the Carolinas, L.P.

   Capital Lease    2/1/2014    1/1/2016    $ 7,359.00       $ 3,833.18   

50235

  

The Eye Surgery Center of the Carolinas, L.P.

   Capital Lease    12/1/2013    11/1/2016    $ 8,315.82       $ 5,560.16   

50157

  

The Surgery Center of Easton, L.P.

   Capital Lease    1/1/2013    12/1/2015    $ 27,452.63       $ 9,080.50   

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

Facility ID

  

Legal Name

   Type   

Date
Incurred

  

Term
Date

   Original
Balance      12/31/2014
Balance  

50157

  

The Surgery Center of Easton, L.P.

   Capital Lease    9/1/2013    8/1/2016    $ 33,878.35       $ 18,267.73   

50157

  

The Surgery Center of Easton, L.P.

   Capital Lease    7/1/2014    6/1/2016    $ 19,717.00       $ 14,155.10   

50287

  

Thousand Oaks Endoscopy Center, LLC

   Capital Lease    12/1/2013    5/1/2015    $ 6,444.24       $ 1,814.87   

50287

  

Thousand Oaks Endoscopy Center, LLC

   Capital Lease    12/1/2013    4/1/2016    $ 20,142.58       $ 11,397.13   

50209

  

Three Rivers Surgical Care, L.P.

   Capital Lease    3/1/2014    2/1/2018    $ 53,318.09       $ 42,334.20   

50209

  

Three Rivers Surgical Care, L.P.

   Capital Lease    9/1/2013    8/1/2017    $ 76,783.26       $ 54,142.33   

50057

  

Treasure Valley Hospital Limited Partnership

   Capital Lease    1/1/2012    12/31/2016    $ 13,642.33       $ 5,655.04   

50057

  

Treasure Valley Hospital Limited Partnership

   Capital Lease    6/1/2013    5/31/2016    $ 551,166.81       $ 269,166.10   

50057

  

Treasure Valley Hospital Limited Partnership

   Note Payable    7/12/2013    7/15/2017    $ 249,930.00       $ 158,655.83   

50057

  

Treasure Valley Hospital Limited Partnership

   Note Payable    11/7/2013    3/7/2030    $ 3,787,779.50       $ 10,347,031.61
  

50057

  

Treasure Valley Hospital Limited Partnership

   Capital Lease    11/1/2013    10/1/2017    $ 630,675.86       $ 457,186.64   

50002

  

Tuscaloosa Surgical Center, L.P.

   Capital Lease    2/1/2011    1/31/2015    $ 157,195.52       $ 3,424.39   

50002

  

Tuscaloosa Surgical Center, L.P.

   Capital Lease    10/1/2011    9/30/2016    $ 123,558.04       $ 44,789.82   

50002

  

Tuscaloosa Surgical Center, L.P.

   Capital Lease    9/18/2013    8/1/2018    $ 101,749.29       $ 77,455.55   

50002

  

Tuscaloosa Surgical Center, L.P.

   Note Payable    Not available    Not available    $ 174,702.50       $
106,969.62   

50298

  

Upland Outpatient Surgical Center, L.P.

   Capital Lease    3/1/2012    2/28/2015    $ 17,042.51       $ 979.16   

50298

  

Upland Outpatient Surgical Center, L.P.

   Capital Lease    3/1/2014    2/1/2019    $ 72,900.00       $ 61,907.67   

50298

  

Upland Outpatient Surgical Center, L.P.

   Capital Lease    10/1/2014    9/1/2019    $ 140,599.99       $ 123,287.24   

50089

  

Wauwatosa Surgery Center, Limited Partnership

   Capital Lease    2/1/2013    1/31/2017    $ 95,668.40       $ 56,516.65   

50089

  

Wauwatosa Surgery Center, Limited Partnership

   Capital Lease    2/1/2013    1/1/2018    $ 40,757.99       $ 25,631.84   

50089

  

Wauwatosa Surgery Center, Limited Partnership

   Capital Lease    7/1/2014    6/1/2019    $ 177,691.12       $ 150,783.09   

50392

  

Wilson Creek Surgical Center, LLC

   Note Payable    7/11/2011    1/11/2019    $ 820,000.00       $ 276,205.36   

50392

  

Wilson Creek Surgical Center, LLC

   Capital Lease    Not available    Not available      Not available       $
31,448.50   

50123

  

Winter Park Surgery Center, L.P.

   Note Payable    9/22/2014    9/22/2024    $ 1,546,170.89       $ 1,517,342.81
  

50123

  

Winter Park Surgery Center, L.P.

   Capital Lease    8/1/2013    7/1/2017    $ 286,558.22       $ 187,684.58   
              

 

 

    

 

 

 

Total

$ 93,886,925.43                  

 

 

    

 

 

 

 

SCHEDULE 7.03(b)



--------------------------------------------------------------------------------

SCHEDULE 7.08

Transactions with Affiliates

None.

 

SCHEDULE 7.08



--------------------------------------------------------------------------------

SCHEDULE 7.09

Existing Restrictions

None.

 

SCHEDULE 7.09



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

Borrower:

Surgical Care Affiliates, Inc.

569 Brookwood Village, Suite 901

Birmingham, AL 35209

Phone: 205.545.2572/ 800.768.0094

Fax: 205.439.4809

Email: rich.sharff@scasurgery.com

Attention: General Counsel

Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

 

Phone: 302-634-1521

Fax: 302-634-1417

Email: preet.patel@jpmorgan.com

Attention: Preet Patel

 

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue. Floor 24

New York, NY 10179

Phone: 212-270-8285

Email: amy.m.ukena@jpmorgan.com

Attention: Amy Ukena

Citibank, N.A.

Citibank, N.A.

c/o Citicorp North America, Inc., Bldg B, 3rd Floor, 3800 Citibank Center,
Tampa, FL 33610

Phone: 866.945.6284

Fax: 813.604.7187

Email: leveragedfinance.middleoffice@citi.com

Attention: U.S. Standby Unit

 

SCHEDULE 10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

383 Madison Avenue

New York, NY 10179

Attention:

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Surgical Care Affiliates, Inc. (the “Borrower”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), each Lender and L/C Issuer from time to time party thereto and the
other financial institutions party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.02(a)
of the Credit Agreement that it hereby requests (select one):

 

  q A Borrowing of new Loans

 

  q A conversion of Loans

 

  q A continuation of Loans

to be made on the terms set forth below:

 

(A) Class of Borrowing1  

 

(B) Date of Borrowing, conversion or continuation (which is a Business Day)

 

(C) Principal amount

 

(D) Type of Loan2

 

 

1 Initial Term Loans, Revolving Credit Loans made pursuant to the Initial
Revolving Credit Facility or any other Class of Loans.

2 Specify LIBOR or Base Rate.



--------------------------------------------------------------------------------

(E)    Interest Period3        

 

The above request has been made to the Administrative Agent by telephone at —.

 

3  Applicable for LIBOR Borrowings/Loans only.

 

2



--------------------------------------------------------------------------------

SURGICAL CARE AFFILIATES, INC. By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE LOAN NOTICE

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent 383 Madison Avenue New
York, NY 10179 Attention:

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Surgical Care Affiliates, Inc. (the “Borrower”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), each Lender and L/C Issuer from time to time party thereto and the
other financial institutions party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The undersigned hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that the Borrower requests a Swing Line
Borrowing under the Credit Agreement with the terms set forth below:

 

(A) Principal Amount to be Borrowed1  

 

(B) Date of Borrowing (which is a Business Day)

 

The above request has been made to the Swing Line Lender and the Administrative
Agent by telephone at —.

 

 

1  Shall be a minimum of $100,000 and an integral multiple of $100,000.



--------------------------------------------------------------------------------

SURGICAL CARE AFFILIATES, INC. By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

FORM OF

TERM NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SURGICAL CARE AFFILIATES, INC., a Delaware
corporation (or its successors, the “Borrower”), hereby promises to pay to the
Lender set forth above (the “Lender”) or its registered assigns, in lawful money
of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement dated as of March 17, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), each lender and L/C Issuer from time to time party
thereto and the other financial institutions party thereto) (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to [—]1 (the “Term Loans”) made by the Lender to the
Borrower pursuant to Section [—]2 of the Credit Agreement and (ii) interest from
the date hereof at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement on the unpaid principal amount of all Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest on the Term Loans made by such
Lender to the Borrower from their due dates at the rate or rates provided in the
Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever in connection with this note. The nonexercise by the holder
hereof of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note, the maturity thereof, and all payments,
repayments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be recorded by and, prior to any transfer hereof,
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a
recordation or endorsement or any error in such recordation or endorsement shall
not affect the obligations of the Borrower under this note or under the Credit
Agreement.

 

1 Insert applicable Class of Term Loans.

2  Insert applicable section.



--------------------------------------------------------------------------------

This note is one of the Term Notes referred to in, and is subject to the terms
of, the Credit Agreement, which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note and
the Term Loans evidenced hereby may be transferred in whole or in part only by
the registration of such transfer on the Register maintained for such purpose by
or on behalf of the Borrower as provided in Section 2.11(a) of the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE, AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS NOTE AND THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

SURGICAL CARE AFFILIATES, INC.

By:

 

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of
Loan    Maturity Date    Payments of
Principal/Interest    Principal
Balance of
Note    Name of
Person
Making the
Notation                                                                        
                                                                                
                                                                       

 

4



--------------------------------------------------------------------------------

EXHIBIT C-2

LENDER: [—]

PRINCIPAL AMOUNT: $

FORM OF

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, SURGICAL CARE AFFILIATES, INC., a Delaware
corporation (or its successors, the “Borrower”), hereby severally promises to
pay to the Lender set forth above (the “Lender”) or its registered assigns, in
lawful money of the United States of America in immediately available funds at
the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Credit Agreement dated as of March 17, 2015 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), each lender and L/C Issuer from time to
time party thereto and the other financial institutions party thereto) (A) on
the dates set forth in the Credit Agreement, the lesser of (i) the principal
amount set forth above and (ii) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, and (B) interest from the date hereof on the aggregate unpaid
principal amount from time to time outstanding on each such Revolving Credit
Loan at the rate or rates per annum and payable on such dates as provided in the
Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest on the Revolving Loans made by
such Lender to the Borrower from their due dates at the rate or rates provided
in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever in connection with this note. The nonexercise by the holder
hereof of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note, the maturity thereof, all payments,
repayments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be recorded by and, prior to any transfer hereof,
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a
recordation or endorsement or any error in such recordation or endorsement shall
not affect the obligations of the Borrower under this note or under the Credit
Agreement.

This note is one of the Revolving Credit Notes referred to in, and is subject to
the terms of, the Credit Agreement, which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for optional and



--------------------------------------------------------------------------------

mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This note and the Revolving
Loans evidenced hereby may be transferred in whole or in part only by the
registration of such transfer on the Register maintained for such purpose by or
on behalf of the Borrower as provided in Section 2.11(a) of the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE, AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS NOTE AND THE
TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

SURGICAL CARE AFFILIATES, INC.

By:

 

Name: Title:

 

3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of
Loan    Maturity Date    Payments of
Principal/Interest    Principal
Balance of
Note    Name of
Person
Making the
Notation                                                                        
                                                                                
                                                                       

 

4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Surgical Care Affiliates, Inc., JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), each Lender
and L/C Issuer from time to time party thereto and the other financial
institutions party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Pursuant to Section [6.02(a)][ and][ 7.15(c)] of the Credit
Agreement, the undersigned, in his/her capacity as a Responsible Officer of the
Borrower, certifies as follows:

 

  [1. Pursuant to Section 6.01(a) of the Credit Agreement, the Borrower has
delivered to the Administrative Agent the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of [insert fiscal year], and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or other independent registered public
accounting firm of nationally recognized standing, prepared in accordance with
generally accepted auditing standards and is not subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit.

 

  2. Attached hereto as Exhibit A is an updated Perfection Certificate or a
confirmation that there has been no change in the Perfection Certificate since
the Closing Date or the date of the last updated Perfection Certificate.

 

  3. Attached hereto as Exhibit B is a description of each event, condition or
circumstance during the last fiscal quarter covered by this Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) of the Credit
Agreement.

 

  4. Attached hereto as Exhibit C is a [(i)] list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of this Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date or the date of the last such list delivered to the
Administrative Agent[ and (ii) statement listing the net revenue, the
Consolidated EBITDA-NCI and total assets of all Unrestricted Subsidiaries, in
the aggregate]1.

 

1  To include if any Subsidiary is an Unrestricted Subsidiary.



--------------------------------------------------------------------------------

  5. Attached hereto as Exhibit D are financial data and computations evidencing
the Borrower’s Senior Secured Leverage Ratio as of the last day of the completed
fiscal year indicated, all of which data and computations are, to the best of my
knowledge, true, complete and correct and have been made in accordance with the
relevant Sections of the Credit Agreement.

 

  [6. Attached as Exhibit E are the unaudited consolidating balance sheet and
consolidated statements of income or operations and cash flows reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from the consolidated financial statements delivered pursuant to Section
6.01(a).]2

 

  [6.][7.] To my knowledge, except as otherwise disclosed to the Administrative
Agent in writing pursuant to the Credit Agreement, at no time during the period
between [            ] and [            ] (the “Certificate Period”) did a
Default or an Event of Default exist. [If unable to provide the foregoing
certification, fully describe the reasons therefor and circumstances thereof and
any action taken or proposed to be taken with respect thereto (including a
Specified Equity Contribution).]]

 

  [1. Pursuant to Section 6.01(b) of the Credit Agreement, (A) the Borrower has
delivered to the Administrative Agent the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of [insert fiscal quarter], and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year and (B) such financial statements fairly present in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to changes resulting from audit, normal year-end adjustments
and the absence of footnotes.

 

  2. Attached hereto as Exhibit A are financial data and computations evidencing
the Borrower’s Senior Secured Leverage Ratio as of the last day of the completed
fiscal quarter indicated, all of which data and computations are, to the best of
my knowledge, true, complete and correct and have been made in accordance with
the relevant Sections of the Credit Agreement.

 

  [3. Attached as Exhibit B are the unaudited consolidating balance sheet and
consolidated statements of income or operations and cash flows reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from the consolidated financial statements delivered pursuant to Section
6.01(b).]3

 

2  To include if the total assets of all Unrestricted Subsidiaries is equal to
or greater than 7.5% of Total Assets

3  To include if the total assets of all Unrestricted Subsidiaries is equal to
or greater than 7.5% of Total Assets

 

2



--------------------------------------------------------------------------------

  [4.][5.] To my knowledge, except as otherwise disclosed to the Administrative
Agent in writing pursuant to the Credit Agreement, at no time during the period
between [            ] and [            ] (the “Certificate Period”) did a
Default or an Event of Default exist. [If unable to provide the foregoing
certification, fully describe the reasons therefor and circumstances thereof and
any action taken or proposed to be taken with respect thereto (including a
Specified Equity Contribution).]]

 

  [[—]. Attached hereto as Exhibit [—] is evidence of receipt of a Specified
Equity Contribution.

 

  [—]. Attached hereto as Exhibit [—] are true and accurate calculations of the
financial results and balance sheet of the Borrower as at the end of [insert
fiscal quarter] (including for such purposes the proceeds of such Specified
Equity Contribution (broken out separately) as deemed Consolidated EBITDA-NCI as
if received on such date, which shall confirm that on a pro forma basis after
taking into account the receipt of the Specified Equity Contribution (and
subject to the limitations set forth in Section 7.15(f) of the Credit
Agreement), Borrower would have been in compliance with the Financial Covenant
as of such date.]4

 

4  To be included if a Specified Equity Contribution has occurred, pursuant to
Section 7.15.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this             day of
            .

 

SURGICAL CARE AFFILIATES, INC.5

By:

 

Name: Title:

 

5  To be executed by the chief executive officer, president, vice president,
chief financial officer, chief accounting officer, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of the
Borrower.

 

4



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below) pursuant to
Section 10.07 of the Credit Agreement dated as of March 17, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Surgical Care Affiliates, Inc., JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) each Lender
and L/C Issuer from time to time party thereto and the other financial
institutions party thereto, receipt of a copy of which is hereby acknowledged by
the Assignee. Capitalized terms used in this Assignment and Assumption and not
otherwise defined herein have the meanings specified in the Credit Agreement.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the facilities identified below (including participations in any
Letters of Credit or Swing Line Loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Document or any other
documents or instruments delivered pursuant to any of the foregoing or the
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

 

  3. Borrower: Surgical Care Affiliates, Inc.



--------------------------------------------------------------------------------

  4. Administrative Agent: JPMorgan Chase Bank, N.A.

 

  5. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitments/Loans of
all Lenders      Amount of
Commitments/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans1  

Initial Revolving Credit Facility

   $                    $                                   % 

Initial Term Loans

   $                    $                                   % 

[            ]2

   $                    $                                   % 

Effective Date:                     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

If the Assignee is not a Lender, such Assignee agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the other Loan Parties and their respective Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

This Assignment and Assumption is being delivered to the Administrative Agent
together with a processing and recordation fee of $3,500; provided that only one
such fee shall be payable in the event of simultaneous assignments from any
Lender or its Approved Funds to one or more other Approved Funds.

 

1  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2  Refer to any other Class of Commitment/Loan.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,

By:

 

Name: Title:

 

[NAME OF ASSIGNEE], as Assignee,3

By:

 

Name: Title:

 

3  Unless it is already a Lender, the Assignee must deliver to the Borrower and
the Administrative Agent all applicable Tax forms required to be delivered by it
under Section 3.01(f) of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

By:

 

Name: Title:

 

[Consented to]5:

[ ], as a Principal L/C Issuer,

By:

 

Name: Title:

 

JPMORGAN CHASE BANK, N.A.,

as Swing Line Lender,6

By:

 

Name: Title:

 

4  No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund or an assignment (i) of all or a portion of the Loans pursuant
to Section 10.07(h) or (n), or (ii) from an Agent to its Affiliate.

5  No consent of the Principal L/C Issuers shall be required for any assignment
of a Term Loan or any assignment to an Agent or an Affiliate of an Agent.

6  No consent of the Swing Line Lender shall be required for any assignment of a
Term Loan.

 

4



--------------------------------------------------------------------------------

SURGICAL CARE AFFILIATES, INC.7 By:   Name: Title:

 

7  The Borrower shall be deemed to have consented to any assignment of all or a
portion of the Term Loans unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice of a failure to respond to such request for assignment. No
consent of the Borrower shall be required for an assignment of all or a portion
of the Loans pursuant to Section 10.07(n) or an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) of the
Credit Agreement has occurred and is continuing, any Assignee, except that the
consent of the Borrower shall be required for assignments of Revolving Credit
Commitments and Revolving Credit Loans to a Lender that is not a Revolving
Credit Lender or an Affiliate of a Revolving Credit Lender or an Approved Fund
with respect to a Revolving Credit Lender; provided that no such consent of the
Borrower shall be required if an insolvency Event of Default or a payment Event
of Default has occurred and is continuing.

 

5



--------------------------------------------------------------------------------

ANNEX 1

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Documents, other than statements made by it herein, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any Collateral thereunder, (iii) the financial condition of
the Borrower or any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Loan Documents or (iv) the performance or observance
by the Borrower or any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof , and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent, the Assignor or
any other Lender, and (v) if it is a Foreign Lender, attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, any Agent or any other Lender, and based on such documents and
information as it

 

1 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement dated as of March 17,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
each lender and letter of credit issuer from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and the other
financial institutions party thereto.



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption and the rights and obligations of the parties hereto,
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below) pursuant to Section 10.07 of the Credit Agreement dated as of March 17,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”)
each Lender and L/C Issuer from time to time party thereto and the other
financial institutions party thereto, receipt of a copy of which is hereby
acknowledged by the Assignee. Capitalized terms used in this Assignment and
Assumption and not otherwise defined herein have the meanings specified in the
Credit Agreement. The Standard Terms and Conditions set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the facilities identified below (including Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
Loan Document or any other documents or instruments delivered pursuant to any of
the foregoing or the transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]



--------------------------------------------------------------------------------

  3. Borrower: Surgical Care Affiliates, Inc.

 

  4. Administrative Agent: JPMorgan Chase Bank, N.A.

 

  5. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitments/Loans
of all Lenders      Amount of
Commitments/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans1   Initial Term Loans    $         $           %    [                    
]2    $         $           %   

Effective Date:                     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

If the Assignee is not a Lender, a Loan Party or a Subsidiary of a Loan Party,
such Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
respective Affiliates or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

This Assignment and Assumption is being delivered to the Administrative Agent
together with a processing and recordation fee of $3,500; provided that only one
such fee shall be payable in the event of simultaneous assignments from any
Lender or its Approved Funds to one or more other Approved Funds.

 

1  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2  Refer to any other Class of Term Commitment/Term Loan.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, By:  

 

  Name:   Title:

 

[NAME OF ASSIGNEE], as Assignee,3 By:  

 

  Name:   Title:

 

3  Unless it is already a Lender, the Assignee must deliver to the Borrower and
the Administrative Agent all applicable Tax forms required to be delivered by it
under Section 3.01(f) of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

ANNEX 1

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Documents, other than statements made by it herein, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any Collateral thereunder, (iii) the financial condition of
the Borrower or any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Loan Documents or (iv) the performance or observance
by the Borrower or any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under the Loan Documents and
(c) acknowledged that the Assignee is an Affiliated Lender.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) it is an Affiliated Lender, (iv) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof , and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on any Agent, the Assignor or any other Lender, and (vi) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,

 

1  Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement dated as of March 17,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
each lender and letter of credit issuer from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and the other
financial institutions party thereto.



--------------------------------------------------------------------------------

independently and without reliance on the Assignor, any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

As an Affiliated Lender, the Assignee further agrees, solely in its capacity as
a Lender, that (i) so long as it is an Affiliated Lender, (x) all Term Loans
held by it shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders and Required Facility Lenders (in respect of a
Class of Term Loans) have taken any actions and (y) all Term Loans held by it
shall be deemed to be not outstanding for all purposes of calculating whether
all Lenders have taken any action unless the action in question affects it in a
disproportionately adverse manner than its effects on other Lenders[;][ and]
(ii) it shall not receive information provided solely to Lenders by the
Administrative Agent or any Lender and shall not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent or challenge the Lenders’ or Administrative Agent’s
attorney-client privilege on the basis of any such Affiliated Lender’s status as
a Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II[; and (iii) it does not possess
material non public information with respect to the Borrower and its
Subsidiaries that either (1) has not been disclosed to the Term Lenders
generally (other than Term Lenders that have elected not to receive such
information) or (2) if not disclosed to the Term Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a Term
Lender’s decision to participate in any such assignment or (B) the market price
of such Term Loans]2.

Notwithstanding anything in the Loan Documents to the contrary, the Assignee
hereby agrees that (x) if a proceeding under any Debtor Relief Law shall be
commenced by or against a Borrower or any other Loan Party at a time when it is
an Affiliated Lender, it irrevocably authorizes and empowers the Administrative
Agent to vote on its behalf with respect to the Term Loans held by it in any
manner in the Administrative Agent’s sole discretion, unless the Administrative
Agent instructs it to vote, in which case it shall vote with respect to the Term
Loans held by it as the Administrative Agent directs; provided that it shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by it in a disproportionately adverse manner than the
proposed treatment of similar Obligations held by Term Lenders that are not
Affiliated Lenders and (y) it shall not have any right to make or bring any
claim, in its capacity as a Lender, against any Agent or any Lender with respect
to the fiduciary duties of any Agent or any Lender or any other duties and
obligations of such Persons under the Loan Documents.

 

2  Do not include this prong if selling Term Lender is an Affiliated Lender or
if assignment is made pursuant to an open market purchase on a non-pro rata
basis.

 

2



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption and the rights and obligations of the parties hereto,
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

GUARANTY

[Provided under separate cover.]

 

1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SECURITY AGREEMENT

[Provided under separate cover.]

 

1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

OPINION OF HODGSON RUSS LLP –

NEW YORK COUNSEL TO LOAN PARTIES

 

1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

OPINION OF MAYNARD COOPER & GALE PC –

ALABAMA COUNSEL TO LOAN PARTIES

 

1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SURGICAL CARE AFFILIATES, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, each Lender and
L/C Issuer from time to time party thereto and other financial institutions
party thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Security Agreement referred to therein,
as applicable.

The undersigned, a Responsible Officer and a legal officer of the Borrower,
hereby certify to the Administrative Agent and each other Secured Party as
follows:

1. Names.

(a) The exact legal name of each Grantor, as such name appears in its respective
certificate of formation, is as follows:

 

    

Grantors

1.

  

2.

  

3.

  



--------------------------------------------------------------------------------

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

    

Grantors

  

Other Legal Name(s) in Past 5 Years

  

Date of

Change

1.

        

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

None

 

    

Grantors

  

All other names used by

Grantor in the past five years

1.

     

2.

     

3.

     

 

2



--------------------------------------------------------------------------------

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

 

    

Grantors

  

Organizational ID Number

1.

     

2.

     

3.

     

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:

 

    

Grantors

  

Federal Taxpayer Identification
Number

1.

     

2.

     

3.

     

2. Current Locations.

(a) The chief executive office of each Grantor is located at the address set
forth opposite its name below:

 

    

Grantor

  

Mailing Address

  

County

  

State

1.

           

2.

           

3.

           

(b) Set forth below opposite the name of each Grantor are all locations not
identified above where such Grantor maintains any books or records relating to
any Accounts Receivable (with each location at which chattel paper, if any, is
kept being indicated by an “*”):

 

    

Grantor

  

Mailing Address

  

County

  

State

1.

           

2.

           

3.

           

 

3



--------------------------------------------------------------------------------

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

    

Grantors

  

Jurisdiction

1.

     

2.

     

3.

     

(d) Set forth below opposite the name of each Grantor are all the locations not
identified above, where such Grantor maintains any Equipment or other Collateral
in excess of $5,000,000 fair market value in the aggregate for such location:

None

 

    

Grantor

  

Mailing Address

  

County

  

State

1.

           

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

    

Grantor

  

Mailing Address

  

County

  

State

1.

           

2.

           

3.

           

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor in excess of the $5,000,000 for each such Person:

None

 

    

Grantor

  

Mailing Address

  

County

  

State

1.

           

3. No Unusual Transactions. All Accounts have been originated by the Grantors
and all Inventory has been acquired by the Grantors in the ordinary course of
business.

 

4



--------------------------------------------------------------------------------

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of each Grantor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 7 is each equity investment held directly by the Borrower or
any other Grantor that represents (i) equity interests in a Subsidiary or
(ii) equity interests in a Strategic Joint Venture (as defined in the Credit
Agreement but without giving effect to clause (ii) of the definition thereof).

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all (a) promissory notes and other evidence of indebtedness (other than checks
to be deposited in the ordinary course of business and other than intercompany
indebtedness) held by the Borrower and each Subsidiary that are required to be
pledged under the Security Agreement in excess of $5,000,000 in aggregate
principal amount, and (b) all intercompany notes between the Borrower and each
Subsidiary of the Borrower or each Subsidiary of the Borrower and each other
such Subsidiary, each individually in excess of a principal amount of
$1,000,000, in each case specifying the creditor and debtor thereunder and the
outstanding principal amount thereof.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by the Borrower to any Subsidiary or made by any Subsidiary to the
Borrower or to any other Subsidiary (other than those identified on Schedule 8),
which advances will be on and after the date hereof evidenced by one or more
intercompany notes pledged to the Administrative Agent under the Security
Agreement and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to the Borrower or any Subsidiary.

10. Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

 

5



--------------------------------------------------------------------------------

11. Intellectual Property. Attached hereto as Schedule 11(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents (including Patent applications), and the
name of the registered owner, type, registration or application number and the
expiration date (if already registered) or filing date of each Patent (including
each Patent application) owned by any Grantor.

Attached hereto as Schedule 11(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Grantor’s Trademarks (including Trademark applications), and the name of the
registered owner, the registration or application number and the expiration date
(if already registered) or filing date of each Trademark (including each
Trademark application) owned by any Grantor.

Attached hereto as Schedule 11(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Grantor’s
Copyrights (including each Copyright application), and the name of the
registered owner, title and the registration number (if already registered) or
application number of each Copyright (including each Copyright application)
owned by any Grantor. Also set forth on Schedule 11(C) in proper form for filing
with the United States Copyright Office is a schedule setting forth all
exclusive Copyright Licenses granted to any Grantor.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $5,000,000 held by any Grantor for
which a complaint has been filed in a court of competent jurisdiction, including
a brief description thereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of March, 2015.

 

SURGICAL CARE AFFILIATES, INC., as the Borrower By:

 

Name: Peter J. Clemens IV Title: Executive Vice President and Chief Financial
Officer By:

 

Name: Richard L. Sharff, Jr. Title: Executive Vice President, General Counsel
and Corporate Secretary

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

Changes in Corporate Structure

 

8



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Financing Statements

[See attached]

 

9



--------------------------------------------------------------------------------

SCHEDULE 6

Schedule of UCC Financing Statement Filings

 

10



--------------------------------------------------------------------------------

SCHEDULE 7

Stock Ownership and other Equity Interests

 

11



--------------------------------------------------------------------------------

SCHEDULE 8

Debt Instruments

 

12



--------------------------------------------------------------------------------

SCHEDULE 9

Advances

 

13



--------------------------------------------------------------------------------

SCHEDULE 10

Mortgage Filings

 

14



--------------------------------------------------------------------------------

SCHEDULE 11(A)

Patent Applications

 

15



--------------------------------------------------------------------------------

SCHEDULE 11(B)

Intellectual Property

 

16



--------------------------------------------------------------------------------

SCHEDULE 11(C)

Copyright Applications

Copyrights

U.S. Exclusive Copyright Licenses

 

17



--------------------------------------------------------------------------------

SCHEDULE 12

Commercial Tort Claims

 

18



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 17, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto as Lenders and L/C Issuers and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”).

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 17, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., a corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as Lenders and L/C Issuers and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By: Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 17, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time parties thereto as Lenders and L/C Issuers and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (the
“Administrative Agent”).

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 17, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Surgical Care Affiliates, Inc., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time parties thereto as Lenders and L/C Issuers and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (the
“Administrative Agent”).

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title:

Date:                  , 20[    ]